



Exhibit 10.5
TERM LOAN AGREEMENT
DATED AS OF AUGUST 7, 2019
by and among
CARTER VALIDUS MISSION CRITICAL REIT II, INC.,
AS BORROWER,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS AGENT,
AND
BBVA USA, AN ALABAMA BANKING CORPORATION, BMO CAPITAL MARKETS, CAPITAL ONE,
NATIONAL ASSOCIATION AND SUNTRUST BANK,
AS CO-SYNDICATION AGENTS
AND
KEYBANC CAPITAL MARKETS, INC., BMO CAPITAL MARKETS, BBVA USA, AN ALABAMA BANKING
CORPORATION,
CAPITAL ONE, NATIONAL ASSOCIATION,
AND SUNTRUST ROBINSON HUMPHREY, INC.,
AS JOINT LEAD ARRANGERS
AND
KEYBANC CAPITAL MARKETS, INC.,
AS SOLE BOOK RUNNER
AND




--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A. AND FIFTH THIRD BANK,
AS CO-DOCUMENTATION AGENTS




2

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
§1.
DEFINITIONS AND RULES OF INTERPRETATION.
1
 
§1.1
Definitions
1
 
§1.2
Rules of Interpretation
41
 
§1.3
Financial Attributes of Unconsolidated Affiliates and Subsidiaries that are not
Wholly-Owned Subsidiaries
41
§2.
THE CREDIT FACILITY.
41
 
§2.1
[Intentionally Omitted.]
41
 
§2.2
Commitment to Lend Term Loan
41
 
§2.3
Ticking Fee
43
 
§2.4
[Intentionally Omitted.]
43
 
§2.5
[Intentionally Omitted.]
43
 
§2.6
Interest on Loans
43
 
§2.7
Request for Term Loan.
43
 
§2.8
Funds for Loans
44
 
§2.9
Use of Proceeds
45
 
§2.10
[Intentionally Omitted.]
45
 
§2.11
Increase in Total Commitment
45
 
§2.12
[Intentionally Omitted.]
47
 
§2.13
Defaulting Lenders
47
§3.
REPAYMENT OF THE LOANS.
49
 
§3.1
Stated Maturity
49
 
§3.2
Mandatory Prepayments
49
 
§3.3
Optional Prepayments
50
 
§3.4
Partial Prepayments
50
 
§3.5
Effect of Prepayments
50
§4.
CERTAIN GENERAL PROVISIONS.
50
 
§4.1
Conversion Options
50
 
§4.2
Fees
51
 
§4.3
Funds for Payments
51
 
§4.4
Computations
55
 
§4.5
Suspension of LIBOR Rate Loans
55
 
§4.6
Illegality
55
 
§4.7
Additional Interest
56
 
§4.8
Additional Costs, Etc
56
 
§4.9
Capital Adequacy
57
 
§4.10
Breakage Costs
58
 
§4.11
Default Interest; Late Charge
58
 
§4.12
Certificate
58





--------------------------------------------------------------------------------





 
§4.13
Limitation on Interest
58
 
§4.14
Certain Provisions Relating to Increased Costs
59
 
§4.15
Rates
59
 
§4.16
Successor LIBOR Rate Index
59
§5.
COLLATERAL SECURITY; GUARANTORS.
61
 
§5.1
Unsecured Obligations
61
 
§5.2
Appraisals; Adjusted Value
61
 
§5.3
Addition of Pool Properties
62
 
§5.4
[Intentionally Omitted]
63
 
§5.5
Additional Guarantors
63
 
§5.6
Release of Certain Guarantors
63
§6.
REPRESENTATIONS AND WARRANTIES.
64
 
§6.1
Corporate Authority, Etc
64
 
§6.2
Governmental Approvals
65
 
§6.3
Title to Properties
65
 
§6.4
Financial Statements
66
 
§6.5
No Material Changes
66
 
§6.6
Franchises, Patents, Copyrights, Etc.
66
 
§6.7
Litigation
67
 
§6.8
No Material Adverse Contracts, Etc.
67
 
§6.9
Compliance with Other Instruments, Laws, Etc.
67
 
§6.10
Tax Status
67
 
§6.11
No Event of Default
68
 
§6.12
Investment Company Act
68
 
§6.13
[Intentionally Omitted.]
68
 
§6.14
[Intentionally Omitted.]
68
 
§6.15
Certain Transactions
68
 
§6.16
Employee Benefit Plans
68
 
§6.17
Disclosure
69
 
§6.18
Place of Business
69
 
§6.19
Regulations T, U and X
69
 
§6.20
Environmental Compliance
69
 
§6.21
Subsidiaries; Organizational Structure
71
 
§6.22
Leases
71
 
§6.23
Property
72
 
§6.24
Brokers
73
 
§6.25
Other Debt
73
 
§6.26
Solvency
74
 
§6.27
No Bankruptcy Filing
74
 
§6.28
No Fraudulent Intent
74





--------------------------------------------------------------------------------





 
§6.29
Transaction in Best Interests of Borrower and Guarantors; Consideration
74
 
§6.30
Contribution Agreement
74
 
§6.31
Representations and Warranties of Guarantors
75
 
§6.32
OFAC
75
 
§6.33
Ground Lease
75
 
§6.34
Service Guarantees
76
 
§6.35
Healthcare Representations
76
 
§6.36
Intellectual Property
77
 
§6.37
Labor Matters
78
 
§6.38
Pool Properties
78
§7.
AFFIRMATIVE COVENANTS.
78
 
§7.1
Punctual Payment
78
 
§7.2
Maintenance of Office
78
 
§7.3
Records and Accounts
78
 
§7.4
Financial Statements, Certificates and Information
79
 
§7.5
Notices
83
 
§7.6
Existence; Maintenance of Properties
84
 
§7.7
Insurance
85
 
§7.8
Taxes; Liens
85
 
§7.9
Inspection of Properties and Books
86
 
§7.10
Compliance with Laws, Contracts, Licenses, and Permits
86
 
§7.11
Further Assurances
87
 
§7.12
Advisor
87
 
§7.13
Internalization.
87
 
§7.14
Business Operations
87
 
§7.15
Healthcare Laws and Covenants
88
 
§7.16
Registered Servicemark
90
 
§7.17
Ownership of Real Estate
90
 
§7.18
Distributions of Income to Borrower, CVOP I and CVOP II
90
 
§7.19
Plan Assets
90
 
§7.20
Power Generators
90
 
§7.21
[Intentionally Omitted.]
90
 
§7.22
Material Contracts
90
 
§7.23
Sanctions Laws and Regulations
91
 
§7.24
Limiting Agreements
91
 
§7.25
More Restrictive Agreements
91
 
§7.26
Pool Properties
92
 
§7.27
Preservation of Right to Pledge Pool Properties
93
§8.
NEGATIVE COVENANTS.
94
 
§8.1
Restrictions on Indebtedness
94





--------------------------------------------------------------------------------





 
§8.2
Restrictions on Liens, Etc.
96
 
§8.3
Restrictions on Investments
98
 
§8.4
Merger, Consolidation
99
 
§8.5
Sale and Leaseback
100
 
§8.6
Compliance with Environmental Laws
100
 
§8.7
Distributions
101
 
§8.8
Asset Sales
102
 
§8.9
Restriction on Prepayment of Indebtedness
102
 
§8.10
[Intentionally Omitted.]
102
 
§8.11
Derivatives Contracts
103
 
§8.12
Transactions with Affiliates
103
 
§8.13
Equity Pledges
103
 
§8.14
Leasing Activities
103
 
§8.15
Fees
103
 
§8.16
Changes to Organizational Documents
103
 
§8.17
Burdensome Agreements
103
§9.
FINANCIAL COVENANTS.
104
 
§9.1
Pool Availability
104
 
§9.2
Consolidated Total Indebtedness to Gross Asset Value
104
 
§9.3
Maximum Secured Leverage Ratio
104
 
§9.4
Adjusted Consolidated EBITDA to Consolidated Fixed Charges
104
 
§9.5
Minimum Consolidated Tangible Net Worth
104
 
§9.6
Unsecured Debt
104
 
§9.7
[Intentionally Omitted
105
 
§9.8
Remaining Lease Term
105
 
§9.9
Minimum Actual Debt Service Coverage Ratio
105
 
§9.10
Minimum Property Requirement
105
 
§9.11
Aggregate Occupancy Rate
105
 
§9.12
Concentration Limits
105
§10.
CLOSING CONDITIONS.
105
 
§10.1
Loan Documents
106
 
§10.2
Certified Copies of Organizational Documents
106
 
§10.3
Resolutions
106
 
§10.4
Incumbency Certificate; Authorized Signers
106
 
§10.5
Opinion of Counsel
106
 
§10.6
Payment of Fees
106
 
§10.7
Cancellation of Bridge Loan Commitments
106
 
§10.8
Performance; No Default
107
 
§10.9
Representations and Warranties
107
 
§10.10
Proceedings and Documents
107





--------------------------------------------------------------------------------





 
§10.11
Eligible Real Estate Qualification Documents
107
 
§10.12
Compliance Certificate and Pool Certificate
107
 
§10.13
[Intentionally Omitted.]
107
 
§10.14
Consents
107
 
§10.15
Contribution Agreement
107
 
§10.16
Existing Master Credit Agreement.
107
 
§10.17
Subordination of Advisory Agreement
107
 
§10.18
Other
108
§11.
CONDITIONS TO ALL BORROWINGS.
108
 
§11.1
Prior Conditions Satisfied
108
 
§11.2
Representations True; No Default
108
 
§11.3
Borrowing Documents
108
 
§11.4
Merger Effectiveness Conditions
108
§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.
110
 
§12.1
Events of Default and Acceleration
110
 
§12.2
Certain Cure Periods; Limitation of Cure Periods
113
 
§12.3
Termination of Commitments
113
 
§12.4
Remedies
114
 
§12.5
Distribution of Proceeds
114
§13.
SETOFF.
115
§14.
THE AGENT.
116
 
§14.1
Authorization
116
 
§14.2
Employees and Agents
116
 
§14.3
No Liability
116
 
§14.4
No Representations
116
 
§14.5
Payments
117
 
§14.6
Holders of Notes
118
 
§14.7
Indemnity
118
 
§14.8
Agent as Lender
118
 
§14.9
Resignation
118
 
§14.10
Duties in the Case of Enforcement
119
 
§14.11
Bankruptcy
119
 
§14.12
[Intentionally Omitted.]
119
 
§14.13
Reliance by Agent
119
 
§14.14
Approvals
120
 
§14.15
Borrower Not Beneficiary
120
 
§14.16
Reliance on Hedge Provider
120
§15.
EXPENSES.
121
§16.
INDEMNIFICATION.
121
§17.
SURVIVAL OF COVENANTS, ETC.
122





--------------------------------------------------------------------------------





§18.
ASSIGNMENT AND PARTICIPATION.
123
 
§18.1
Conditions to Assignment by Lenders
123
 
§18.2
Register
124
 
§18.3
New Notes
124
 
§18.4
Participations
125
 
§18.5
Pledge by Lender
125
 
§18.6
No Assignment by Borrower
126
 
§18.7
Disclosure
126
 
§18.8
Mandatory Assignment
127
 
§18.9
Amendments to Loan Documents
127
 
§18.10
Titled Agents
127
§19.
NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.
128
§20.
RELATIONSHIP.
130
§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
130
§22.
HEADINGS.
130
§23.
COUNTERPARTS.
131
§24.
ENTIRE AGREEMENT, ETC.
131
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
131
§26.
DEALINGS WITH THE BORROWER.
131
§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.
132
§28.
SEVERABILITY.
133
§29.
TIME OF THE ESSENCE.
134
§30.
NO UNWRITTEN AGREEMENTS.
134
§31.
REPLACEMENT NOTES.
134
§32.
NO THIRD PARTIES BENEFITED.
134
§33.
PATRIOT ACT.
135
§34.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
135





--------------------------------------------------------------------------------








EXHIBITS AND SCHEDULES
Exhibit A
INTENTIONALLY OMITTED

Exhibit B
INTENTIONALLY OMITTED

Exhibit C-1
FORM OF TERM LOAN NOTE

Exhibit C-2
INTENTIONALLY OMITTED

Exhibit D
INTENTIONALLY OMITTED

Exhibit E
FORM OF JOINDER AGREEMENT

Exhibit F
INTENTIONALLY OMITTED

Exhibit G
INTENTIONALLY OMITTED

Exhibit H
INTENTIONALLY OMITTED

Exhibit I
INTENTIONALLY OMITTED

Exhibit J
FORM OF POOL CERTIFICATE
POOL AVAILABILITY WORKSHEET

Exhibit K
FORM OF COMPLIANCE CERTIFICATE

Exhibit L
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit M
INTENTIONALLY OMITTED

Exhibit N-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Exhibit N-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Exhibit N-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Exhibit N-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Schedule 1.1
LENDERS AND COMMITMENTS

Schedule 1.2
SUBSIDIARY GUARANTORS

Schedule 1.3
INITIAL POOL PROPERTIES

Schedule 1.4
MERGER STRUCTURE





--------------------------------------------------------------------------------





Schedule 4.3
ACCOUNTS

Schedule 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 6.3
TITLE TO PROPERTIES

Schedule 6.5
NO MATERIAL CHANGES

Schedule 6.6
TRADEMARKS, TRADENAMES

Schedule 6.7
PENDING LITIGATION

Schedule 6.10
TAX STATUS

Schedule 6.15
CERTAIN TRANSACTIONS

Schedule 6.20
ENVIRONMENTAL RELEASES

Schedule 6.21(a)
SUBSIDIARIES OF BORROWER

Schedule 6.21(b)
UNCONSOLIDATED AFFILIATES BORROWER AND ITS SUBSIDIARIES

Schedule 6.22
EXCEPTIONS TO RENT ROLL

Schedule 6.23
PROPERTY

Schedule 6.25
MATERIAL LOAN AGREEMENTS

Schedule 6.34
SERVICE GUARANTEES

Schedule 6.35
HEALTHCARE

Schedule 8.3
CVOP I REAL ESTATE    









--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT is made as of the 7th day of August, 2019 by and among
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation (the
“Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending
institutions which are parties to this Agreement as “Lenders”, and the other
lending institutions that may become parties hereto as “Lenders” pursuant to §18
(together with KeyBank, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
Agent for the Lenders (the “Agent”), BBVA USA, an Alabama banking corporation,
BMO CAPITAL MARKETS, CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST BANK
(“SunTrust”), as Co-Syndication Agents (the “Syndication Agents”) and KEYBANC
CAPITAL MARKETS, INC. (“KCM”), BMO CAPITAL MARKETS, BBVA USA, an Alabama banking
corporation, CAPITAL ONE, NATIONAL ASSOCIATION and SUNTRUST ROBINSON HUMPHREY,
INC. (“SRH”), as Joint Lead Arrangers (collectively, the “Joint Arrangers”), KCM
as Sole Bookrunner (the “Bookrunner”) and FIFTH THIRD BANK, as Co-Documentation
Agent (the “Documentation Agent”)
R E C I T A L S
WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility, and the Lenders are willing to do so on the terms and conditions
herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION.
§1.1    Definitions. The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:
Acquisition Closing Costs. The actual deal costs incurred by the Borrower and
its Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP. Acquisition Closing Costs shall only include those deal
costs that are associated with Real Estate that is being actively negotiated for
purchase, or have been consummated.
Actual Debt Service Coverage Ratio. The ratio of Adjusted Net Operating Income
from the Pool Properties determined as of the end of the fiscal quarter most
recently ended, divided by the actual interest that was paid by the Borrower and
its Subsidiaries with respect to all Consolidated Total Unsecured Debt
(including the Loans) for the prior two fiscal quarters most recently ended
annualized.
Additional Commitment Request Notice. See §2.11(a).
Additional Guarantor. Each additional Wholly Owned Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.5.




--------------------------------------------------------------------------------





Adjusted Consolidated EBITDA. On any date of determination, the sum of
(a) Consolidated EBITDA for the prior two (2) fiscal quarters most recently
ended annualized, less (b) the amount equal to Capital Reserves for such period.
Adjusted Net Operating Income. On any date of determination with respect to any
period, an amount equal to (a) Net Operating Income from the Pool Properties
that are included in the calculation of Pool Availability for the prior two (2)
fiscal quarters most recently ended annualized, less (b) the Capital Reserves
relating to the Pool Properties that are included in the calculation of Pool
Availability for such period. Notwithstanding the foregoing, with respect to any
Pool Properties that are Medical Assets (other than MOBs) that are included in
the calculation of Pool Availability, the amount included in the preceding
sentence with respect to such Pool Property shall be the lesser of (i) the
amount determined with respect to such Pool Property pursuant to the preceding
sentence and (ii) the amount that would result from dividing (A) an amount equal
to (X) the trailing twelve (12) month EBITDAR for such Pool Property less (Y)
the Capital Reserves relating to the applicable Pool Property that is included
in the calculation of Pool Availability, by (B) 1.30; provided, however, in the
event that any such Medical Asset (other than MOBs) is leased to more than one
tenant, then such calculation will use a weighted average based on the total
square footage of such Medical Asset. For any Pool Property acquired by Borrower
or a Subsidiary Guarantor that has not been owned for two (2) fiscal quarters,
Net Operating Income for such Pool Property shall be the pro forma Net Operating
Income for such asset for the first two (2) fiscal quarters of ownership (with
the income based upon pro forma rents to be received by Borrower or a Subsidiary
Guarantor during the first two fiscal quarters of ownership), as reasonably
approved by Agent; provided that for the second (2nd) quarter of such two (2)
fiscal quarter period, the actual Net Operating Income for the first (1st)
fiscal quarter shall be used instead of the pro forma Net Operating Income for
such first (1st) quarter. The calculation of Adjusted Net Operating Income shall
exclude any property that is no longer a Pool Property.
Advisor. Carter Validus Advisors II, LLC, a Delaware limited liability company.
Advisory Agreement. That certain Amended and Restated Advisory Agreement, dated
June 10, 2014, by and among Advisor, CVOP II and Borrower, as amended and
restated by that certain Third Amended and Restated Advisory Agreement dated as
of April 11, 2019, but not intended to be effective until the consummation of
the Merger, and as may further be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement.
Affected Lender. See §4.14.
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership


2

--------------------------------------------------------------------------------





of voting securities or by contract or otherwise, or (b) the ownership of (i) a
general partnership interest, (ii) a managing member’s or manager’s interest in
a limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing ten percent (10%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.
Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.
Agreement. This Term Loan Agreement, including the Schedules and Exhibits
hereto.
Agreement Regarding Fees. See §4.2.
Applicable Law. Collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
Applicable Margin. On any date the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness of the Borrower and its respective Subsidiaries
to the Gross Asset Value of the Borrower and its respective Subsidiaries:
Pricing Level
Ratio
LIBOR Rate Loans
Base Rate Loans
Pricing Level 1
Less than 35%
1.75%
0.75%
Pricing Level 2
Greater than or equal to 35% but less than 40%
2.00%
1.00%
Pricing Level 3
Greater than or equal to 40% but less than 45%
2.15%
1.15%
Pricing Level 4
Greater than or equal to 45%
2.25%
1.25%





3

--------------------------------------------------------------------------------





The initial Applicable Margin shall be at Pricing Level 3. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
day of the first (1st) month following the delivery by Borrower to the Agent of
the Compliance Certificate after the end of a calendar quarter. In the event
that Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then without limiting any
other rights of the Agent and the Lenders under this Agreement, the Applicable
Margin for Loans shall be at Pricing Level 4 until such failure is cured within
any applicable cure period, or waived in writing by the Required Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first (1st)
day of the first (1st) month following receipt of such Compliance Certificate.
In the event that the Agent or the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the Pricing Level for such higher Applicable Margin
were applicable for such Applicable Period, and (iii) the Borrower shall within
three (3) Business Days of demand thereof by the Agent pay to the Agent the
accrued additional amount owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with this Agreement.
Appraisal. An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by an independent appraiser selected by the
Agent who is not an employee of Borrower or any of its Subsidiaries, the Agent
or a Lender, the form and substance of such appraisal and the identity of the
appraiser to be in compliance with the Financial Institutions Reform, Recovery
and Enforcement Act of 1989, as amended, the rules and regulations adopted
pursuant thereto and all other regulatory laws and policies (both regulatory and
internal) applicable to the Lenders and otherwise acceptable to the Agent.
Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate, obtained pursuant to §5.2 or §5.3, or
with respect to assets that are not Pool Properties, obtained pursuant to
§7.4(l); subject, however, to such changes or adjustments to the value
determined thereby as may be required by the appraisal department of the Agent
in its good faith business judgment.
Assignment and Acceptance Agreement. See §18.1.
Authorized Officer. Any of the following Persons: Chief Executive Officer, Chief
Operating Officer and Chief Financial Officer of the Borrower and such other
Persons as Borrower shall designate in a written notice to Agent.
Balance Sheet Date. June 30, 2019.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.


4

--------------------------------------------------------------------------------





Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) one percent (1.0%). The Base Rate is a reference rate used by the lender
acting as Agent in determining interest rates on certain loans and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the Business
Day on which such change in the Base Rate becomes effective, without notice or
demand of any kind.
Base Rate Loans. The Term Loans bearing interest by reference to the Base Rate.
Beneficial Ownership Certification. As to Borrower, a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation which is
otherwise in form and substance satisfactory to the Agent or any Lender
requesting the same.
Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.
Bookrunner. As defined in the preamble hereto.
Borrower. As defined in the preamble hereto.
Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan.
Bridge Loan Commitment Letter. The commitment letter dated April 11, 2019
provided to Borrower from KeyBank, KCM, SunTrust and SRH.
Building. With respect to each Pool Property or other parcel of Real Estate, all
of the buildings, structures and improvements now or hereafter located thereon.
Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.
Capital Lease Obligations. With respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Lease.
Capital Reserve. For any period, the sum of the Data Center Properties Capital
Reserve plus the Medical Properties Capital Reserve.


5

--------------------------------------------------------------------------------





Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least BBB+ or the
equivalent thereof by S&P or Baa1 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00; (iii) commercial paper or
municipal bonds rated at least A‑1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (iv) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.
CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of the Borrower equal to at least twenty
percent (20.0%);
(b)    as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of the Borrower consists of individuals who were not
either (i) directors or trustees of the Borrower as of the corresponding date of
the previous year, or (ii) selected or nominated to become directors or trustees
by the Board of the Borrower of which a majority consisted of individuals
described in clause (b)(i) above, or (iii) selected or nominated to become
directors or trustees by the Board of the Borrower, which majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above; or
(c)    the Borrower, CVOP I, CVOP II or NewCo consolidates with, is acquired by,
or merges into or with any Person (other than a merger permitted by §8.4); or
(d)    CVOP II shall no longer be directly or indirectly eighty percent (80%)
owned and controlled by the Borrower; or
(e)    the Borrower, CVOP I or CVOP II fails to own, directly or indirectly,
free of any lien, encumbrance or other adverse claim (other than the Lien of the
Agent granted pursuant to the Loan Documents), at least one hundred percent
(100%) of the economic, voting and beneficial interest of each Subsidiary
Guarantor (other than CVOP I, CVOP II and NewCo); or


6

--------------------------------------------------------------------------------





(f)    either before or after the Internalization, any of Kay C. Neely and
Michael A. Seton shall cease to be Chief Financial Officer and Chief Executive
Officer of Borrower, respectively, and a competent and experienced officer shall
not be approved by the Required Lenders within ninety (90) days of such event,
which approval the Required Lenders shall not unreasonably withhold, condition
or delay; or
(g)    before the Internalization, (i) Borrower or CVOP II (and from and after
the Merger, CVOP I) shall no longer be managed and advised by Advisor, or (ii)
the Advisor shall no longer be directly or indirectly majority owned and
controlled by the owners of the Advisor as of the date of this Agreement, or
(iii) any of Kay C. Neely and Michael A. Seton shall cease to be active on a
daily basis in the management of the Advisor and a competent and experienced
executive shall not be approved by the Required Lenders within ninety (90) days
of such event, which approval the Required Lenders shall not unreasonably
withhold, condition or delay; or
(h)    the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim, (i) at least 100% of the economic, voting
and beneficial interest of NewCo and is the sole manager and member of NewCo, or
(ii) from and after the Merger, at least eighty percent (80.0%) of the economic,
voting and beneficial interest of CVOP I and control all decisions of CVOP I
without approval or consent of any other Person.
Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.
CMS. The U.S. Centers for Medicare and Medicaid Services.
Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder having the force of law.
Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
the Borrower as the same may be changed from time to time in accordance with the
terms of this Agreement.
Commitment Increase. An increase in the Total Commitment pursuant to §2.11.
Commitment Increase Date. See §2.11(a).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if any of the Commitments of the Lenders have been
terminated as provided in this Agreement, then the Commitment Percentage of each
Lender shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.


7

--------------------------------------------------------------------------------





Communications. See §7.4.
Compliance Certificate. See §7.4(c).
CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for a Pool Property.
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA,
the Borrower and its respective Subsidiaries for such period determined on a
Consolidated basis plus (without duplication) such Person’s Equity Percentage of
EBITDA of its Unconsolidated Affiliates and Subsidiaries of Borrower that are
not Wholly Owned Subsidiaries for such period.
Consolidated Fixed Charges. On any date of determination, the sum of
(a) Consolidated Interest Expense for the period of two (2) fiscal quarters most
recently ended annualized (both expensed and capitalized), plus (b) all of the
principal due and payable and principal paid with respect to Indebtedness of the
Borrower and its Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full and any
voluntary full or partial prepayments prior to stated maturity thereof, plus
(c) all Preferred Distributions paid during such period, plus (d) the principal
payment on any Capital Lease Obligations of Borrower and its Subsidiaries. Such
Person’s Equity Percentage in the fixed charges referred to above of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries shall be included (without duplication) in the determination of
Consolidated Fixed Charges.
Consolidated Interest Expense. On any date of determination, without
duplication, (a) total Interest Expense of the Borrower and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
and Subsidiaries of the Borrower that are not Wholly Owned Subsidiaries for such
period.
Consolidated Total Secured Debt. As of any date of determination, all Secured
Debt of the Borrower and its Subsidiaries determined on a consolidated basis and
which shall include (without duplication) such Person’s Equity Percentage of the
Secured Debt of its Unconsolidated Affiliates and Subsidiaries of the Borrower
that are not Wholly Owned Subsidiaries.
Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.


8

--------------------------------------------------------------------------------





Consolidated Total Indebtedness. As of any date of determination, all
Indebtedness of the Borrower and its Subsidiaries determined on a Consolidated
basis and shall include (without duplication), such Person’s Equity Percentage
of the Indebtedness of its Unconsolidated Affiliates and Subsidiaries of the
Borrower that are not Wholly Owned Subsidiaries.
Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of the Borrower and its Subsidiaries determined on a consolidated
basis and which shall include (without duplication) such Person’s Equity
Percentage of the Unsecured Debt of its Unconsolidated Affiliates and
Subsidiaries of the Borrower that are not Wholly Owned Subsidiaries.
Contribution Agreement. That certain Contribution Agreement dated as of even
date herewith among the Borrower, the Guarantors and each Additional Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.
Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
CVOP I. Carter/Validus Operating Partnership, LP, a Delaware limited
partnership.
CVOP II. Carter Validus Operating Partnership II, LP, a Delaware limited
partnership.
Data Center Asset. Highly specialized, secure single or multi-tenant facilities
used in whole or in substantial part for housing a large number of computer
servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto.
Data Center Lease. Any Leases of all or any portion of a Data Center Asset.
Data Center Properties. Any of the Pool Properties that is a Data Center Asset.
Data Center Properties Capital Reserve. For any period and with respect to any
of the Data Center Properties, an amount equal to $0.25 multiplied by the Net
Rentable Area of the Data Center Properties owned at the end of the applicable
reporting period.
Debt Offering. The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or such Guarantor.
Default. See §12.1.
Default Rate. See §4.11.
Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, within two (2) Business Days of the date required to be
funded by it hereunder and such failure is continuing, unless (i) such failure
arises out of a good faith dispute between such Lender and either the Borrower
or the Agent, or (ii) such Lender notifies the Agent and the Borrower in writing
that such failure is


9

--------------------------------------------------------------------------------





the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) (i) has notified the Borrower, the Agent or any Lender that it
does not intend to comply with its funding obligations hereunder or (ii) has
made a public statement to that effect with respect to its funding obligations
under other agreements generally in which it commits to extend credit, unless
with respect to this clause (b), such failure is subject to a good faith
dispute, (c) has failed, within two (2) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations; provided that, notwithstanding the
provisions of §2.13, such Lender shall cease to be a Defaulting Lender upon the
Agent’s receipt of confirmation that such Defaulting Lender will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority (including any agency, instrumentality, regulatory
body, central bank or other authority) so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts of the United States or from the enforcement of judgments or writs of
attachment of its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow, or disaffirm any contracts or
agreements made with such Person. Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to §2.13(g)) upon delivery of written
notice of such determination to the Borrower and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by


10

--------------------------------------------------------------------------------





the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement of similar
type, including any such obligations or liabilities under any such master
agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Chatham Financial, the Agent or any Lender).
Designated Person. See §6.31.
Development Property. Any Real Estate owned or acquired by Borrower or its
Subsidiaries and on which (i) such Person is pursuing construction of one or
more buildings for use as a Medical Asset or a Data Center Asset and for which
construction is proceeding to completion without undue delay from permit denial,
construction delays or otherwise, all pursuant to the ordinary course of
business of Borrower or its Subsidiaries, or (ii) is recently completed
construction of a Medical Asset or Data Center Asset that remains less than
eighty-five percent (85%) leased (based on Net Rentable Area); provided that any
Real Estate will no longer be considered to be a Development Property at the
date on which all improvements related to the development of such Development
Property have been substantially completed (excluding tenants improvements) for
twelve (12) months.
Directions. See §14.14.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of the Borrower or any of its Subsidiaries now or
hereafter outstanding, except a dividend or distribution (including, without,
limitation, dividend reinvestments) payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any of its Subsidiaries now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding. Distributions
from any Subsidiary of CVOP I or CVOP II to CVOP I or CVOP II shall be excluded
from this definition.
Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.


11

--------------------------------------------------------------------------------





Documentation Agent. Fifth Third Bank, but only in the event Fifth Third Bank is
a Lender.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date is converted in
accordance with §4.1.
EBITDA. With respect to the Borrower and its Subsidiaries for any period
(without duplication): (a) Net Income (or Loss) on a Consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such Net Income (Loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense; (iv)
Acquisition Closing Costs and extraordinary or non-recurring gains and losses
(including, without limitation, gains and losses on the sale of assets) and
income and expense allocated to minority owners; and (v) other non-cash items to
the extent not actually paid as a cash expense; plus (b) such Person’s pro rata
share of EBITDA of its Unconsolidated Affiliates as provided below. With respect
to Unconsolidated Affiliates and Subsidiaries of the Borrower that are not
Wholly Owned Subsidiaries, EBITDA attributable to such entities shall be
excluded but EBITDA shall include a Person’s Equity Percentage of Net Income (or
Loss) from such Unconsolidated Affiliates or such Subsidiary of the Borrower
that is not a Wholly Owned Subsidiary plus its Equity Percentage of (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; (iv) Acquisition Closing Costs and extraordinary or non-recurring gains
and losses (including, without limitation, gains and losses on the sale of
assets) and income and expense allocated to minority owners; and (v) other
non-cash items to the extent not actually paid as a cash expense.
EBITDAR. The Tenant EBITDA of a Medical Asset plus all base rent and additional
rent due and payable by such tenants during the applicable period calculated
either on an individual Medical Asset or consolidated basis as determined by
Agent.
EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


12

--------------------------------------------------------------------------------





EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Electronic System. See §7.4.
Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:
(i) which is wholly-owned in fee by a Wholly Owned Subsidiary of CVOP II or,
from and after the Merger, CVOP I that is a Subsidiary Guarantor (or leased by a
Wholly Owned Subsidiary of CVOP II or, from and after the Merger, CVOP I that is
a Subsidiary Guarantor under a Ground Lease with at least thirty (30) years
remaining on its term and otherwise acceptable to the Agent in its sole
discretion);
(ii)    which is located within the contiguous 48 States of the continental
United States or the District of Columbia;
(iii)    which is improved by an income-producing Data Center Asset or Medical
Asset (for the avoidance of doubt, Eligible Real Estate shall not include Land
Assets, Mortgage Note Receivables or Development Properties);
(iv)    which all improvements related to the development of the Data Center
Asset or Medical Asset have been substantially completed (excluding tenant
improvements) for twelve (12) months;
(v)    as to which all of the representations set forth in §6 of this Agreement
concerning Pool Property are true and correct;
(vi)    which, if leased to a single tenant, shall have an initial lease term of
at least six (6) years remaining at the time of inclusion of such Real Estate in
the Pool, or, if leased to more than one tenant, shall have on a collective
basis (using a weighted average based on total square footage of such Medical
Asset or Data Center Asset) an initial lease term of at least six (6) years
remaining taking into account all Leases with Major Tenants;
(vii)    except with respect to any Real Estate that is part of the borrowing
base for the Existing Master Credit Agreement as of the Closing Date, at the
time of the inclusion of any Medical Asset in the Pool (other than a MOB), the
Operators of such proposed Pool Property shall on a collective basis (using a
weighted average based on total square footage of such Medical Asset) have a
ratio of (a) EBITDAR to (b) all base rent and additional rent due and payable by
a tenant under any lease of a building and/or real estate during the previous
twelve (12) calendar months, of not less than 1.30 to 1.00 for any other type of
Medical Asset (other than a MOB), unless otherwise approved by Agent in its sole
discretion;
(viii)    [Intentionally Omitted;]


13

--------------------------------------------------------------------------------





(ix)    with respect to any Medical Asset, as to which (A) such proposed Pool
Property shall be in compliance in all material respects with all applicable
Healthcare Laws, (B) the Borrower, Subsidiary Guarantor or Operators have all
Primary Licenses, Permits and other Governmental Approvals necessary to own and
operate such proposed Pool Property, and (C) the Operators of such proposed Pool
Property shall be in material compliance with all requirements necessary for
participation in any Medicare or Medicaid or other Third-Party Payor Programs to
the extent they participate in such programs;
(x)    as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate in the calculation of the Pool Availability; and
(xi)    no tenant which leases ninety percent (90%) or more of the Net Rentable
Area of such Real Estate (i) is in default of base rent or other material
payment obligations under its respective Lease for more than seventy-five (75)
days beyond the date upon which such payment obligations were due, or (ii) is
subject to any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution, liquidation or similar debtor relief proceeding; and
(xii)    as to which, notwithstanding anything to the contrary contained herein,
the Agent and, to the extent required under §7.26(b), the Required Lenders, have
approved for inclusion in the calculation of Pool Availability.
Eligible Real Estate Qualification Documents. See Schedule 5.3 attached hereto.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.
Environmental Laws. Any agreement or restriction pertaining to any Mold
Condition or any federal, state or local statute, regulation, ordinance, code,
rule, regulation or rule of common law or any judicial or administrative decree
or decision, whether now existing or hereinafter enacted, promulgated or issued,
with respect to any Hazardous Substances, Mold, drinking water, groundwater,
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, waste emissions or wells. Without
limiting the generality of the foregoing, the term shall encompass each of the
following statutes and their state and local equivalents, and regulations
promulgated thereunder, and amendments and successors to such statutes and
regulations, as are applicable and as may be enacted and promulgated from time
to time: (i) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (codified in scattered sections of 26 U.S.C.; 33 U.S.C.;
42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the Hazardous


14

--------------------------------------------------------------------------------





Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33
U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.); (vii)
the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et seq.);
(viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321); (ix) the
Superfund Amendment and Reauthorization Act of 1986 (codified in scattered
sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of
the Superfund Amendment and Reauthorization Act (40 U.S.C. §1101 et seq.).
EPA. See §6.20(b).
Equity Interests. With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or profit interest in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.
Equity Offering. The issuance and sale after the Closing Date by the Borrower or
any of its Subsidiaries of any equity securities of such Person (other than
equity securities issued to Borrower or any one or more of its Subsidiaries in
its Subsidiaries).
Equity Percentage. The aggregate ownership percentage of the Borrower, CVOP I or
CVOP II or their respective Subsidiaries, as applicable, in each Unconsolidated
Affiliate or Subsidiary of Borrower, CVOP I or CVOP II, as applicable, that is
not a Wholly Owned Subsidiary, which shall be calculated as the greater of (a)
the Borrower’s, CVOP I’s or CVOP II’s, as applicable, direct or indirect nominal
capital ownership interest in the Unconsolidated Affiliate or such Subsidiary,
as applicable, as set forth in the Unconsolidated Affiliate’s or such
Subsidiary’s organizational documents, as applicable, and (b) the Borrower’s,
CVOP I’s or CVOP II’s, as applicable, direct or indirect economic ownership
interest in the Unconsolidated Affiliate or Subsidiary of Borrower, CVOP I or
CVOP II, as applicable, that is not a Wholly Owned Subsidiary, as applicable,
reflecting the Borrower’s, CVOP I’s or CVOP II’s, as applicable, current
allocable share of income and expenses of the Unconsolidated Affiliate or such
Subsidiary, as applicable.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with Borrower
or its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which


15

--------------------------------------------------------------------------------





the requirement of notice has not been waived or any other event with respect to
which Borrower, a Guarantor or an ERISA Affiliate could have liability under
§4062(e) or §4063 of ERISA.
EU Bail-In Legislation Schedule. The EU Bail In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default. See §12.1.
Excluded FATCA Tax. Any tax, assessment or other government charge imposed on a
Lender under FATCA, to the extent applicable to the transactions contemplated by
this Agreement, that would not have been imposed but for a failure by a Lender
(or any financial institution through which any payment is made to such Lender)
to comply with the requirements of FATCA.
Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
Excluded Subsidiary. Any Subsidiary of the Borrower, CVOP I or CVOP II which is
prohibited from guaranteeing the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing Secured Debt or (ii) a
provision of such Subsidiary’s organizational documents, as a condition to the
extension of such Secured Debt.
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable


16

--------------------------------------------------------------------------------





to such Recipient’s failure to comply with §4.3(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
Existing Master Credit Agreement. The Fourth Amended and Restated Credit
Agreement dated as of even date herewith by and among Borrower, KeyBank, as
administrative agent, and the other lenders party thereto.
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”
Fee Owner. The applicable owner of the fee interest in a Pool Property that is
subject to a Ground Lease.
Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
Funds from Operations. With respect to any Person for any period, an amount
equal to (a) the Net Income (or Loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, plus (c) Acquisition Closing Costs during such
period (which amount shall not exceed fifteen percent (15%) of Funds from
Operations for the most recently ended four (4) quarter fiscal period), all
after adjustment for unconsolidated partnerships and joint ventures. Adjustments
for Unconsolidated Affiliates and joint ventures will be calculated to reflect
funds from operations on the same basis. Funds from Operations shall be reported
in accordance with NAREIT policies.
GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.
Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental,


17

--------------------------------------------------------------------------------





judicial, public or statutory instrumentality, authority, body, agency, bureau,
commission, board, department or other entity (including, without limitation,
the Federal Deposit Insurance Corporation, the Comptroller of the Currency or
the Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law, and including any
supra-national bodies such as the European Union or the European Central Bank.
Gross Asset Value. On a Consolidated basis for the Borrower and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):
(i)    with respect to Pool Properties, the lowest of (A) the Property Cost of
the Real Estate plus the Acquisition Closing Costs of such Real Estate, or (B)
the aggregate Appraised Value of the Real Estate, plus
(ii)    with respect to any Real Estate which is not a Pool Property, the
Property Cost plus the Acquisition Closing Costs of such Real Estate; provided,
however, (1) that any such Real Estate that is either vacant or receives no
current rental income will be valued at zero (0) until such time as such Real
Estate is leased, the tenant thereunder commences payment of rent due thereunder
and a new appraisal is obtained and approved by Agent and then such Real Estate
will be at the Appraised Value, and (2) any such Real Estate that is classified
as a “Watch Asset” pursuant to the quarterly Asset Management Report prepared on
behalf of Borrower will be reduced by thirty percent (30.0%) until (A) such Real
Estate is removed from the “Watch Asset” list, (B) a tenant occupies the Real
Estate and has commenced payment of rent due thereunder and (C) a new Appraisal
is obtained and approved by Agent, plus
(iii)    the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries, plus
(iv)    the book value determined in accordance with GAAP of all Land Assets of
Borrower and its Subsidiaries, plus
(v)    the book value determined in accordance with GAAP of all Mortgage Note
Receivables, plus
(vi)    the book value determined in accordance with GAAP of Permitted Equity
Investments which have been approved by Agent in its sole discretion for
inclusion in the calculation of Gross Asset Value, plus
(vii)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower, CVOP II, or, from and after the Merger, CVOP I and their respective
Subsidiaries as of the date of determination.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision


18

--------------------------------------------------------------------------------





hereof, Gross Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Medical Asset or Data Center Asset. Gross Asset Value will be adjusted to
include an amount equal to Borrower’s or any of its Subsidiaries’ pro rata share
(based upon the greater of such Person’s Equity Percentage in such
Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly Owned
Subsidiary or such Person’s pro rata liability for the Indebtedness of such
Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly Owned
Subsidiary) of the Gross Asset Value attributable to any of the items listed
above in this definition owned by such Unconsolidated Affiliate or Subsidiary of
Borrower that is not a Wholly Owned Subsidiary.
Ground Lease. Any ground lease approved by Agent pursuant to which a Subsidiary
Guarantor leases a Pool Property.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, the Subsidiary Guarantors and each Additional
Guarantor, and individually any one of them.
Guaranty. The Unconditional Guaranty of Payment and Performance dated as of even
date herewith made by the Subsidiary Guarantors and each Additional Guarantor in
favor of the Agent and the Lenders, as the same may be further modified,
amended, restated or ratified, such Guaranty to be in form and substance
satisfactory to the Agent.
Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:
(i)    “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
(ii)    “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;
(iii)    “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and
(iv)    “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.


19

--------------------------------------------------------------------------------





Healthcare Investigations. Any inquiries, investigations, probes, audits,
reviews or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of Borrower, a Subsidiary Guarantor or any Operator
(including, without limitation, inquiries involving the Comprehensive Error Rate
Testing and any inquiries, investigations, probes, audit, reviews or proceedings
initiated by any Fiscal Intermediary/Medicare Administrator Contractor, Medicaid
Integrity Contractor, Recovery Audit Contractor, Program Safeguard Contractor,
Zone Program Integrity Contractor, Medical Fraud Control Unit, Attorney General,
Department of Insurance Office of Inspector General, Department of Justice, the
CMS or similar governmental agencies or contractors for such agencies).
Healthcare Laws. All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Pool Properties or any
part thereof as a healthcare facility, as the case may be, and all conditions of
participation pursuant to Medicare and/or Medicaid certification; fraud and
abuse, including without limitation, Public Law No. 111-148 (2010) (Patient
Protection and Affordable Care Act, as amended, (commonly referred to as the
“PPACA”)), Section 1128B(b) of the Social Security Act, as amended, 42 U.S.C.
Section 1320a-7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as the “Stark
Law”, Section 1128A of the Social Security Act, as amended, 42 U.S.C. Section
1320q-7(a) (Civil Monetary Penalties), commonly referred to as the “Civil
Monetary Penalties Law”, and 31 U.S.C. Section 3729-33, the “False Claims Act”.
Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure relating to the Obligations, and any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.
HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder. Any reference to HIPAA shall also include applicability
of the Health Information Technology for Economic and Clinical Health (HITECH)
Act, Title XIII of Division A and Title IV of Division B of the American
Recovery and Reinvestment Act of 2009 and any and all rules or regulations
promulgated thereunder.


20

--------------------------------------------------------------------------------





HIPAA Compliance Date. See §7.15(b).
HIPAA Compliance Plan. See §7.15(b).
HIPAA Compliant. See §7.15(b).
Implied Debt Service Coverage Amount.
(a)    An amount equal to the annual principal and interest payment sufficient
to amortize in full over a twenty-five (25) year period a loan amount equal to
the aggregate principal balance of all Consolidated Total Unsecured Debt
(including the Loans) calculated using a per annum interest rate equal to the
greatest of (i) the then-current annual yield on ten (10) year obligations
issued by the United States Treasury most recently prior to the date of
determination plus three hundred (300) basis points (3.0%), and (ii) six and
one-half percent (6.5%), and (iii) LIBOR for an Interest Period of one (1) month
plus the Applicable Margin for the LIBOR Rate Loans as of the end of the most
recent calendar quarter.
(b)    The determination of the Implied Debt Service Coverage Amount and the
components thereof by the Agent shall, so long as the same shall be determined
in good faith, be conclusive and binding absent demonstrable error until such
time as Borrower delivers the Compliance Certificate as required by Section
7.4(c).
Implied Debt Service Coverage Ratio. The ratio of Adjusted Net Operating Income
from the Pool Properties, divided by the Implied Debt Service Coverage Amount.
Increase Notice. See §2.11(a). 
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied
solely by the issuance of Equity Interests); (g) net obligations under any
Derivatives Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (h) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, violation of “special


21

--------------------------------------------------------------------------------





purpose entity” covenants, and other similar exceptions to recourse liability
until a written claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliates and
Subsidiaries of the Borrower that are not Wholly Owned Subsidiaries) of any
Unconsolidated Affiliate of such Person and Subsidiaries of the Borrower that
are not Wholly Owned Subsidiaries. “Indebtedness” shall be adjusted to remove
any impact of intangibles pursuant to FAS 141, as issued by the Financial
Accounting Standards Board in June of 2001.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.
Information Materials. See §7.4.
Initial Pool Properties. The Initial Pool Properties shall include only those
properties listed on Schedule 1.3 (the list set forth on Schedule 1.3 is as of
August 7, 2019).
Insolvency Event. With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in respect of such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.
Insolvency Laws. The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization,


22

--------------------------------------------------------------------------------





suspension of payments, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally.
Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.
Interest Expense. On any date of determination, with respect to the Borrower and
its Subsidiaries, without duplication, an amount equal to interest (whether
accrued or paid) actually payable (without duplication) excluding non-cash
interest expense but including capitalized interest (less capitalized interest
not paid to third parties) not funded under a construction loan by the Borrower
or any of its Subsidiaries, together with the interest portion of payments on
Capitalized Lease Obligations and including and including (without duplication)
the Equity Percentage of interest expense actually payable by the Borrower’s
Unconsolidated Affiliates and Subsidiaries of the Borrower that are not Wholly
Owned Subsidiaries, on their Indebtedness.
Interest Payment Date. As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.
Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or, to the extent available from all Lenders, six months thereafter, and
(b) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one of the periods set forth above, as selected by the Borrower in a Loan
Request or Conversion/Continuation Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by the Agent in accordance with the then current bank practice in
London;
(ii)    if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and


23

--------------------------------------------------------------------------------





(iv)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Maturity Date.
Interest Rate Hedge. An interest rate swap or interest cap agreement providing
interest rate protection for interest payable at a variable rate.
Internalization. Any transaction or series of related transactions (including,
without limitation, mergers, consolidations, stock or other ownership interest
purchases or modifications of agreements) whereby (1) the Advisor ceases or
reduces the level of its services accompanied by an elimination or a
commensurate reduction of the amount of the fees payable to the Advisor under
the Advisory Agreement, (2) the Borrower or any of its Subsidiaries employs
persons previously employed by the Advisor and (3) the Borrower or any of its
wholly owned Subsidiaries subsequently is to perform all or some of the duties
previously performed by the Advisor.
Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, or (iii) operating Leases (of real or
personal property) entered into by such Person in the ordinary course of
business as a lessee. In determining the aggregate amount of Investments
outstanding at any particular time: (a) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (b) there shall be deducted in respect
of each Investment any amount received as a return of capital; (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) shall be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.
Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.5 by any
Additional Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit E hereto.
Joint Arrangers. As defined in the preamble hereto.
KCM. As defined in the preamble hereto.
KeyBank. As defined in the preamble hereto.
Land Assets. Land to be developed as a Medical Asset or a Data Center Asset with
respect to which the commencement of grading, construction of improvements
(other than improvements that are not material and are temporary in nature) or
infrastructure has not yet


24

--------------------------------------------------------------------------------





commenced and for which no such work is reasonably scheduled to commence within
the following twelve (12) months.
Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.
Lease Summaries. Summaries or abstracts of the material terms of the Leases.
Such Lease Summaries shall be in form and substance reasonably satisfactory to
the Agent.
Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.
Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18).
Letter of Credit Liabilities. As defined in the Existing Master Credit
Agreement.
LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person which takes over the administration of that rate), or a comparable or
successor rate which rate is approved by the Agent as shown in Reuters Screen
LIBOR 01 Page (or any successor service, or if such Person no longer reports
such rate as determined by Agent, by another commercially available source
providing such quotations approved by Agent) at which deposits in U.S. dollars
are offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) LIBOR Business Days prior to
the first day of such Interest Period with a maturity approximately equal to
such Interest Period and in an amount approximately equal to the amount to which
such Interest Period relates, adjusted for reserves and taxes if required by
future regulations. If such service or such other Person approved by Agent
described above no longer reports such rate or Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Agent in the London Interbank Market, Loans shall accrue interest at the Base
Rate plus the Applicable Margin for such Loan. For any period during which a
Reserve Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be
equal to the amount determined above divided by an amount equal to 1 minus the
Reserve Percentage. Notwithstanding the foregoing, if the rate shown on Reuters
Screen LIBOR01 Page (or any successor service designated pursuant to this
definition) shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.


25

--------------------------------------------------------------------------------





LIBOR Rate Loans. The Term Loans bearing interest calculated by reference to
LIBOR.
LIBOR Termination Date. See §4.16.
Lien. See §8.2.
Liquidity. As of any date of determination, (x) Borrower’s Unrestricted Cash and
Cash Equivalents plus (y) Revolving Credit Availability less any unresolved
wholly-owned debt maturities of Borrower and its Subsidiaries within six (6)
calendar months of the payment to be made to the Advisor in connection with the
conclusion of the Internalization.
LLC Division. With respect to any Person that is a limited liability company,
(i) the division of such Person into two or more newly formed limited liability
companies (whether or not such Person is a surviving entity following any such
division) pursuant to, in the event such Person is organized under the laws of
the State of Delaware, Section 18-217 of the Delaware Limited Liability Company
Act or, in the event such Person is organized under the laws of a State or
Commonwealth of the United States (other than Delaware) or of the District of
Columbia, any similar provision under any similar act governing limited
liability companies organized under the laws of such State or Commonwealth or of
the District of Columbia, or (ii) the adoption of a plan contemplating, or the
filing of any certificate with any applicable Governmental Authority that
results or may result in, any such division.
Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreements,
Subordination of Advisory Agreement and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or any Guarantor in connection with the Loans.
Loan and Loans. An individual Term Loan or the aggregate Term Loans in the
maximum principal amount of FIVE HUNDRED TWENTY MILLION AND NO/100 DOLLARS
($520,000,000.00) (subject to increase in §2.11) to be made by the Lenders
hereunder. All Loans shall be made in Dollars.
Major Tenant. A tenant of the Borrower or any Subsidiary Guarantor which leases
space in a Pool Property pursuant to a Lease which entitles it to occupy forty
percent (40%) or more of the Net Rentable Area of such Pool Property. Agent may
in its discretion aggregate any and all Leases to Affiliates to determine
whether such tenant should be treated as a Major Tenant.
Management Agreements. Agreements to which any Person that owns a Pool Property
is a party, whether written or oral, providing for the management of the Pool
Properties or any of them.
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries considered as a whole; (b) the ability of
the Borrower or any Subsidiary Guarantor to perform any


26

--------------------------------------------------------------------------------





of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents; or (d) the rights or remedies of
Agent or the Lenders thereunder.
Material Contract. Collectively, (i) each contract (excluding purchase and sale
contracts for Real Estate) to which the Borrower or any of its Subsidiaries is a
party involving aggregate consideration payable to or by the Borrower or such
Subsidiary in an amount of Three Million and No/100 Dollars ($3,000,000.00) or
more, and (ii) each Management Agreement.
Material Subsidiary. Any (a) Subsidiary of the Borrower that owns Real Estate
and is not an Excluded Subsidiary, (b) Subsidiary of the Borrower which is a
guarantor of or is otherwise liable with respect to any other Unsecured Debt of
the Borrower or any of its Subsidiaries, or (c) any Subsidiary of the Borrower
which owns a direct interest in either CVOP II, or from and after the Merger,
CVOP I.
Maturity Date. December 31, 2024, or such earlier date on which the Term Loans
shall become due and payable pursuant to the terms hereof.
Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.
Medical Asset. Single or multi-tenant facilities consisting of MOBs, inpatient
rehabilitation hospitals, specialty hospitals, long-term acute care hospitals
(LTACs), acute care hospitals, ambulatory surgery centers, diagnostic centers,
health and wellness centers, integrated medical facilities, large physician
clinics, diagnostic centers, imaging centers and senior housing facilities
(memory care facilities, assisted living facilities and independent living
facilities) and skilled nursing facilities.
Medical Properties. Any of the Pool Properties that is a Medical Asset.
Medical Properties Capital Reserve. For any period and with respect to any of
the Medical Properties, an amount equal to the sum of (i) $1,500 per bed for
specialty hospitals, long-term acute care hospitals (LTACs) and acute care
hospitals, plus (ii) $350 per bed for senior housing facilities (memory care
facilities, assisted living facilities and independent living facilities), plus
(iii) $500 per bed for SNFs, plus (iv) $0.50 multiplied by the Net Rentable
Areas of MOBs and any other Medical Asset not otherwise described in (i), (ii),
or (iii) of this definition of “Medical Properties Capital Reserve”.
Medical Property Lease. Any Leases of all or portion of a Medical Property.
Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.
Merger. The consummation of the merger transaction contemplated by the Merger
Agreement.


27

--------------------------------------------------------------------------------





Merger Agreement. The Agreement and Plan of Merger dated April 11, 2019, by and
among Borrower, CVOP I, CVOP II, Carter Validus Mission Critical REIT, Inc., a
Maryland corporation and NewCo, as may be amended or modified with the prior
written consent of Agent.
Merger Effective Date. The date on which the Merger is consummated in accordance
with the terms and conditions of the Merger Agreement.
Merger Effectiveness Conditions. The compliance or satisfaction of all of the
following requirements:
(a)    The compliance or satisfaction by Borrower of all of the following
requirements as evidenced by a certificate (including, without limitation,
appropriate back-up information) from Borrower to Agent and the Lenders
certifying the foregoing:
(1)    Except as otherwise approved by Agent in writing, no material
modifications, amendments or waivers have been made to the Merger Agreement and
conditions to closing thereof;
(2)    There shall be no litigation, other proceeding or order (whether
temporary, preliminary or permanent) of a court of competent jurisdiction that
could or does in effect prevent, restrain or enjoin the consummation of the
Merger;
(3)    The performance of the Merger Agreement does not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or other Governmental Authority
other than those already obtained, and filings after the date hereof of
disclosures with the SEC;
(4)    On the Merger Effective Date, there shall exist no Default or Event of
Default (after giving effect to the consummation of the Merger Agreement);
(5)    The representations and warranties made by the Borrower and the
Guarantors in the Loan Documents or otherwise made by or on behalf of the
Borrower and the Guarantors in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the Merger Effective Date
(after giving effect to the consummation of the Merger Agreement);
(b)    The consummation of the transaction contemplated by the Merger Agreement
in accordance with the terms and conditions thereof and in accordance with the
Merger Structure has occurred on or before January 31, 2020, as such date may be
extended by the Agent in writing;
(c)    Evidence reasonably satisfactory to Agent that Borrower will be in pro
forma compliance with the covenants set forth in §9 immediately after giving
effect to the consummation of the Merger together with an updated pro forma
consolidated balance sheet and statement of income for REIT and its
Subsidiaries;


28

--------------------------------------------------------------------------------





(d)    A solvency certificate from the chief financial officer of REIT with
respect to each of the REIT, the Borrower, NewCo and CVOP I, individually and as
a whole;
(e)    Delivery by CVOP I, Borrower, REIT and Advisor of a joinder by CVOP I to
and ratification by all parties of the Subordination of Advisory Agreement and
of a Joinder Agreement from CVOP I and NewCo together with customary
documentation relating to CVOP I and NewCo or any entity signing or in the chain
of authority under the Joinder Agreement together with (1) the delivery of
customary legal opinions (which legal opinions shall cover authorization,
execution, delivery, enforceability, and such other matters as Agent may
reasonably request), corporate records and documents from public officials, lien
searches and officer’s certificates, and (2) evidence of authority, existence
and good standing;
(f)    Delivery of a legal opinion regarding the effectiveness of the Merger
under state law;
(g)    Upon request by Agent, execution and delivery by Borrower and the
Guarantor of a Ratification of Loan Documents together with customary
documentation relating to Borrower, Guarantor or any entity signing or in the
chain of authority under the Ratification of Loan Documents together with (1)
the delivery of customary legal opinions (which legal opinions shall cover
authorization, execution, delivery, enforceability, and such other matters as
Agent may reasonably request), corporate records and documents from public
officials, satisfactory bankruptcy and lien searches and officer’s certificates,
and (2) evidence of authority, existence and good standing;
(h)    Receipt of copies of the filed and accepted documents effectuating the
Merger from the appropriate governmental authorities;
(i)    Written evidence that CVOP I is no longer a party to any agreement for
the providing of advisory services, except as may be entered into with the
advisor of Borrower;
(j)    If required by Agent or any Lender, compliance with any “know your
customer” (including beneficial compliance certificates), anti-money laundering
and anti-terrorism documentation requirements; and
(k)    if required by Agent, that the Borrower shall pay contemporaneously with
the Merger Effective Date all fees (including legal fees) due and payable with
respect to the satisfaction of the Merger Effectiveness Conditions.
Merger Structure. The structure of Borrower, CVOP II and the targets acquired
pursuant to such transactions contemplated by the Merger Agreement shall be as
set forth on Schedule 1.4 attached hereto.
MOB. Medical office building.
Mold. Surficial or airborne microbial constituents, regardless of genus,
species, or whether commonly referred to as mildew, mold, mold spores, fungi,
bacteria or similar description.


29

--------------------------------------------------------------------------------





Mold Condition. The growth or existence of Mold, in such condition, location or
quantity as would, individually or in the aggregate, pursuant to applicable
Environmental Law or commercially reasonable industry standards, have a material
adverse effect on (i) human health or the environment, or (ii) the value or
condition of the Real Estate.
Moody’s. Moody’s Investor Service, Inc.
Mortgage Note Receivables. Mortgage and notes receivable and other promissory
notes, including interest payments thereunder, in favor of, or payable to, the
Borrower or any Subsidiary which are in, or made by, or payable by, any Person
(other than the Borrower, CVOP II or, from and after the Merger, CVOP I or their
respective Subsidiaries) that are secured by (a) a first-lien mortgage loan on a
Data Center Asset or Medical Asset or (b) a first-lien pledge of the equity
interest in any entity which directly or indirectly (through the ownership of
equity interests in one or more entities) owns an equity interest in an entity
that owns a Data Center Asset or a Medical Asset.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.
Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.
Net Offering Proceeds. The gross cash proceeds received by the Borrower or any
of its Subsidiaries as a result of an Equity Offering less the customary and
reasonable costs, expenses and discounts paid by the Borrower or such Subsidiary
in connection therewith. Net Offering Proceeds shall not include cash proceeds
received by a Subsidiary of Borrower, CVOP II and, from and after the Merger,
CVOP I as a result of an investment by a joint venture partner or any Dividend
Reinvestment Proceeds.
Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants or licensees in occupancy paying rent (excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ or licensees’ obligations for rent and any
non-recurring fees, charges or amounts including, without limitation, set-up
fees and termination fees) minus (b) all expenses paid or accrued and related to
the ownership, operation or maintenance of such Real Estate for such period,
including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of the Borrower and its Subsidiaries, any
property management fees and non recurring charges), minus (c) the greater of
(i) actual property management expenses of such Real Estate, or (ii) an amount
equal to three percent (3.0%) of the gross revenues from such Real Estate
excluding straight line leveling adjustments required under GAAP and
amortization of intangibles pursuant to FAS 141R, minus (d) all rents, common
area reimbursements


30

--------------------------------------------------------------------------------





and other income for such Real Estate received from tenants or licensees in
default of payment or other material obligations under their lease, or with
respect to leases as to which the tenant or licensee or any guarantor thereunder
is subject to any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar debtor relief
proceeding.
Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.
NewCo. Lightning Merger Sub, LLC, a Maryland limited liability company, and its
successor by name change following consummation of the Merger.
Non-Consenting Lender. See §18.8.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (d) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document); or (e)
result from the borrowing Subsidiary and/or its assets becoming the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.
Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a claim
is made with respect thereto, and then such Indebtedness shall not constitute
Non-Recourse Indebtedness only to the extent of the amount of such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non-Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.
Notes. Collectively, the Term Loan Notes.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or other instruments


31

--------------------------------------------------------------------------------





at any time evidencing any of the foregoing, whether existing on the date of
this Agreement or arising or incurred hereafter, or whether arising before or
after any bankruptcy or insolvency proceeding, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise.
Occupancy Rate. With respect to any Eligible Real Estate included in the
calculation of the Pool Availability, the ratio, expressed as a percentage, of
(a) the Net Rentable Area of such Eligible Real Estate actually occupied by
tenants that are (i) conducting business operations therein (subject to the last
sentence of this definition) which are recognized businesses separate and
distinct from those of the Borrower, the Guarantors or any of their respective
Subsidiaries and (ii) paying rent (or subject to a specified free rent period
provided for under the applicable lease) at rates not materially less than rates
generally prevailing at the time the applicable lease was entered into, pursuant
to binding leases as to which no monetary default has occurred and has continued
unremedied for thirty (30) or more days to (b) the aggregate Net Rentable Area
of such Eligible Real Estate. For purposes of the definition of “Occupancy
Rate”, a tenant shall be deemed to actually occupy, and to be conducting
business operations in, Eligible Real Estate (i) notwithstanding a temporary
cessation of operations for renovation, repairs or other temporary reason, or
for the purpose of completing tenant build-out or (ii) if it is otherwise
scheduled to be open for business within some specified period. For purposes of
determining compliance with §9.10, the aggregate Occupancy Rate shall be
computed on an aggregated basis for all Pool Properties, consistent with the
provisions for determining the Occupancy Rate for any individual Pool Property
as set forth above.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.
Off-Balance Sheet Obligations. Liabilities and obligations of the Borrower or
any of its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act, which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefor).
Operator(s). The manager of a Pool Property, the tenant under a Medical Property
Lease, the property sublessee and/or the operator under any Operators’
Agreement, approved by Agent as required by this Agreement and any successor to
such Operator approved by Agent as required by this Agreement. If, with respect
to any Pool Property, there exists a property manager, a tenant under a Medical
Property Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.
Operators’ Agreements. Collectively, a property management agreement, Medical
Property Lease and/or other similar agreement regarding the management and
operation of the Pool Properties between Borrower or a Subsidiary Guarantor, on
the one hand, and a tenant under a Medical Property Lease or property manager,
on the other hand.


32

--------------------------------------------------------------------------------





Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
Participant Register. See §18.4.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
Permitted Equity Investments. Investments in the Equity Interests of any Persons
that are not Unconsolidated Affiliates or Wholly Owned Subsidiaries, provided
that such Person’s primary business is the ownership, operation and development
of Data Center Assets or Medical Assets.
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.


33

--------------------------------------------------------------------------------





Pool. The Initial Pool Properties plus any assets subsequently added as Pool
Properties pursuant to §5.3 of this Agreement and minus any Pool Properties
subsequently released pursuant to §5.6 of this Agreement.
Pool Availability. The Pool Availability shall be the amount which is the lowest
of (a) the maximum principal amount of Loans, which when added to all
Consolidated Total Unsecured Debt other than the Loans, would not cause the
Consolidated Total Unsecured Debt to be greater than fifty-five percent (55.0%)
of the Pool Value, and (b) the maximum principal amount of Loans, which when
added to all Consolidated Total Unsecured Debt other than the Loans, would not
cause the Implied Debt Service Coverage Ratio to be less than 1.50 to 1.00.
Pool Certificate. See §7.4(c)
Pool Property or Pool Properties. At the time of determination, the Eligible
Real Estate owned or leased pursuant to a Ground Lease approved by the Agent, by
a Subsidiary Guarantor and which satisfies the provisions of this Agreement to
be included in the calculation of Pool Availability and has been included in the
calculation of Pool Availability.
Pool Value. As of the date of determination, without duplication, the lesser of
the following amounts determined individually for each Pool Property: (a) the
Appraised Value of such Pool Property, and (b) the sum of the Property Costs and
Acquisition Closing Costs of such Pool Property. The aggregate Pool Value for
all Pool Properties shall be the sum of such calculations for all of the Pool
Properties; provided, however, in the event that an adverse change occurs with
respect to a material tenant(s) (individually or in the aggregate) at a Pool
Property (e.g., a Tenant Reporting Event has occurred and is continuing, an
amendment to a lease without Agent's prior written consent, lease termination,
default of base rent or other material payment obligations under its respective
Lease for more than seventy-five (75) days beyond the date upon which such
payment obligations were due, assignment or sublease of a material portion of
the space without Agent’s prior written consent), then for the purposes of the
covenant calculations, at the Borrower’s election, the Pool Property will
immediately after the end of such 75 day period be valued at either (i) zero
(0), or (ii) the current Appraised Value as determined by an updated Appraisal
acceptable to the Agent. Additionally, if performance of the Pool Property
improves or the adverse change is otherwise cured to Agent’s reasonable
satisfaction, then the Borrower will have the right to obtain a new Appraisal
acceptable to the Agent. Once the new Appraisal is accepted by Agent, then the
value of the Pool Property shall be updated for purposes of this Agreement.
Potential Pool Property. Any Real Estate of a Wholly Owned Subsidiary of
Borrower, CVOP II or, from and after the Merger, CVOP I which is not at the time
included in the Pool and which consists of (i) Eligible Real Estate, or (ii)
Real Estate which is capable of becoming Eligible Real Estate through the
approval of the Agent, and the completion and delivery of Eligible Real Estate
Qualification Documents.
Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable


34

--------------------------------------------------------------------------------





to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.
Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
Primary Licenses. With respect to any Pool Property or Person operating all or a
portion of such Pool Property, as the case may be, the CON, permit or license to
operate as a medical office, acute surgery center, long-term care center,
hospital or other health care facility, as the case may be, and each
Medicaid/Medicare/TRICARE provider agreement, if applicable.
Property Cost. With respect to any Real Estate, the actual purchase price paid
at the acquisition closing (excluding prorations) of such Real Estate.
Real Estate. All real property, including, without limitation, the Pool
Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by Borrower or any of its
Subsidiaries, or an Unconsolidated Affiliate of the Borrower and which is
located in the United States of America or the District of Columbia.
Recipient. The Agent and any Lender.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Borrower or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness,
but shall include any Non-Recourse Exclusions at such time a written claim is
made with respect thereto, but only to the extent of such claim.
Register. See §18.2.
REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.
Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.
Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.


35

--------------------------------------------------------------------------------





Rent Roll. A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Pool Property, owned or leased by the
Borrower or any of its Subsidiaries, its occupancy, lease expiration dates,
lease rent and other information in substantially the form presented to Agent
prior to the date hereof or in such other form as may be reasonably acceptable
to the Agent provided that for single-tenant properties leased under triple net
leases, the applicable lease shall constitute the rent roll for such Real Estate
and no separate report shall be required.
Representative. See §14.16.
Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51.0%) of
the Total Commitment; provided, that (i) at all times when two (2) or more
Lenders are party to this Agreement, the term “Required Lenders” shall in no
event mean less than two (2) Lenders, and (ii) in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.
Revolving Credit Availability. The maximum amount of loans that Borrower may
borrow from the lenders pursuant to Section 2.1 of the Existing Master Credit
Agreement (not including any amounts Borrower may borrow pursuant to Section
2.11 of the Existing Master Credit Agreement until the conditions of the
commitment increase thereunder have been satisfied by Borrower), less the sum of
(i) the amount of all outstanding Revolving Credit Loans, and (ii) the aggregate
amount of Letter of Credit Liabilities.
Revolving Credit Loans. As defined in the Existing Master Credit Agreement.
Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the Office of the United States Treasury, the United Nations Security Council,
the European Union or Her Majesty’s Treasury.
SEC. The federal Securities and Exchange Commission.
Secured Debt. With respect to the Borrower or any of its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness (including any
Non-Recourse Indebtedness) of such Persons on a Consolidated basis outstanding
at such date and that is secured in any manner by any Lien.


36

--------------------------------------------------------------------------------





Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).
S&P. Standard & Poor’s Ratings Group.
SNF. Skilled nursing facility.
Stabilized Property. A completed Data Center Asset or Medical Asset on which all
improvements related to the development of such Real Estate have been
substantially completed (excluding tenant/licensee improvements) for twelve (12)
months, or which the Net Rentable Area of such Real Estate is at least
eighty-five percent (85.0%) leased. Once a project becomes a Stabilized Property
under this Agreement, it shall remain a Stabilized Property.
State. A state of the United States of America and the District of Columbia.
State Regulator. See §7.10.
Subordination of Advisory Agreement. The Subordination of Advisory Fees dated as
of even date herewith and entered into between Borrower, CVOP II and the Advisor
evidencing the subordination of the advisory fees payable by the Borrower to the
Advisor to the Obligations, as the same may be amended, restated, supplemented
or otherwise modified in accordance with the terms hereof.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Notwithstanding any ownership interest in CVOP II,
CVOP II shall at all times be considered a Subsidiary of Borrower.
Notwithstanding any ownership interest in CVOP I, from and after the Merger,
CVOP I shall at all times be considered a Subsidiary of Borrower.
Subsidiary Guarantors. Initially, CVOP II, and those Persons described on
Schedule 1.2 hereto (which list set forth on Schedule 1.2 is as of August 7,
2019) and each Additional Guarantor. From and after the Merger, NewCo and CVOP I
shall each become a Subsidiary Guarantor. Upon any Additional Guarantor becoming
a Subsidiary Guarantor or upon the release


37

--------------------------------------------------------------------------------





of a Subsidiary Guarantor in accordance with the terms of this Agreement, Agent
may unilaterally amend Schedule 1.2.
Syndication Agent. Each of BMO Capital Markets, but only in the event that BMO
Harris, N.A. is a Lender, Capital One, National Association, but only in the
event that Capital One, National Association is a Lender, SunTrust Bank, a
Georgia state banking corporation, but only in the event that SunTrust Bank is a
Lender, and BBVA USA, an Alabama Banking Corporation, but only in the event that
BBVA USA, an Alabama banking corporation is a Lender.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Tenant EBITDA. For any period for a tenant or Operator, an amount equal to (a)
net income (or loss) of each such person determined in accordance with GAAP,
plus (b) the sum of the following to the extent deducted in the calculation of
net income: (i) interest expenses; (ii) income taxes; (iii) depreciation; (iv)
amortization and (v) for any senior housing facilities (memory care facilities,
assisted living facilities, independent living facilities), and SNFs’ the actual
property management expenses of such Medical Asset, minus (c) for any senior
housing facilities (memory care facilities, assisted living facilities,
independent living facilities, and SNFs), an amount equal to the greater of (i)
actual property management expenses of such Medical Asset, or (ii) five percent
(5.0%) of the gross revenues from such Medical Asset, minus (d) the applicable
capital reserve for such type of Medical Asset contemplated by subparts (i)-(iv)
within the definition of “Medical Properties Capital Reserve” in §1.1 of this
Agreement.
Tenant Reporting Event. With respect to any Medical Asset that is a Pool
Property, any such time as (a) the ratio of (i) EBITDAR to (ii) all base rent
and additional rent due and payable by a tenant under its respective Lease
during the previous twelve calendar months is less than 1.00 to 1.00, and (b)
such tenant has failed to timely provide to the Borrower or any of its
Subsidiaries, as landlord, any financial reporting information required to be
delivered pursuant to the terms and conditions of its Lease.
Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, made by the Lenders in the maximum principal amount of FIVE
HUNDRED TWENTY MILLION AND NO/100 DOLLARS ($520,000,000.00) (subject to increase
as provided in §2.11).
Term Loan Notes. A promissory note or notes made by the Borrower in favor of a
Lender in the principal face amount equal to such Lender’s Commitment, in
substantially the form of Exhibit C-1 hereto.
Term Loan Request. See §2.7.
Third Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private


38

--------------------------------------------------------------------------------





commercial insurance managed care and employee assistance program, to which
Borrower, any Subsidiary Guarantor or any Operator may be subject with respect
to any Pool Property.
Threat of Release. A substantial likelihood of a Release which requires,
pursuant to Environmental Law, action to prevent or mitigate damage to the
environment which may result from such Release.
Titled Agents. The Syndication Agent, the Joint Arrangers, the Bookrunner and
the Documentation Agents.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of August 7, 2019, the Total Commitment is FIVE HUNDRED TWENTY
MILLION AND NO/100 DOLLARS ($520,000,000.00). The Total Commitment may increase
in accordance with §2.11.
TRICARE. The health care program maintained by the United States of America for
its uniformed service members, retirees and their families.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.
Unsecured Debt. Indebtedness of the Borrower and its Subsidiaries outstanding at
any time which is not Secured Debt.
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
Wholly Owned Subsidiary. As to the Borrower, CVOP II, and from and after the
Merger, CVOP I; and, as applicable, any Subsidiary of such Person that is
directly or indirectly owned 100% by such Person.
Withholding Agent. The Borrower, any Guarantor and the Agent, as applicable.


39

--------------------------------------------------------------------------------





Write Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write down and conversion powers of such EEA Resolution Authority from time
to time under the Bail In Legislation for the applicable EEA Member Country,
which write down and conversion powers are described in the EU Bail In
Legislation Schedule.
§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification of such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns and in the event such Person is a limited liability company and shall
undertake an LLC Division, shall be deemed to include each limited liability
company resulting from any such LLC Division.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    In the event of any change in GAAP after the date hereof or any other
change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or Agent, the Borrower,
the Guarantors, the Agent and the Lenders shall negotiate promptly, diligently
and in good faith in order to amend the provisions of the Loan Documents such
that such financial covenant, ratio or other requirement shall continue to
provide substantially the same financial tests or restrictions of the Borrower
and the Guarantors as in effect prior to such


40

--------------------------------------------------------------------------------





accounting change, as determined by the Required Lenders in their good faith
judgment. Until such time as such amendment shall have been executed and
delivered by the Borrower, the Guarantors, the Agent and the Required Lenders,
such financial covenants, ratio and other requirements, and all financial
statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.
(l)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(m)    To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in Sections §2.11(e)(iii), §5.3(e), §10.9 and §11.2 shall
not apply solely with respect to any such representations and warranties
(n)    For all purposes under the Loan Documents, in connection with any LLC
Division: (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.
§1.3    Financial Attributes of Unconsolidated Affiliates and Subsidiaries that
are not Wholly-Owned Subsidiaries. Notwithstanding anything contained in this
Agreement to the contrary, when determining the Borrower's compliance with any
financial covenant contained in any of the Loan Documents, only the Borrower’s,
CVOP II’s and, from and after the Merger, CVOP I’s, Equity Interest of the
financial attributes of an Unconsolidated Affiliate or Subsidiary that is not a
Wholly-Owned Subsidiary shall be included.
§2.    THE CREDIT FACILITY.
§2.1    [Intentionally Omitted.].
§2.2    Commitment to Lend Term Loan .     Subject to the terms and conditions
set forth in this Agreement, contemporaneously with the consummation of the
Merger, each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make one advance for the purposes set forth in §2.9, in an amount
(i) of an integral multiple of $5,000,000, and (ii) up to


41

--------------------------------------------------------------------------------





a maximum aggregate principal amount outstanding (after giving effect to all
amounts requested) at any one time equal to such Lender’s Commitment.
In the event that the Merger is not consummated, the Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to terminate entirely the Commitment, whereupon the
Commitments of the Lenders shall be terminated, any such termination or
reduction to be without penalty except as otherwise set forth in §4.7. The
Lenders hereby authorize the Agent to enter into a written agreement with
Borrower and the Guarantors evidencing the termination of this Agreement and the
other Loan Documents (the “Terminated Loan Documents”) so long as any provisions
of Terminated Loan Documents that provide that they survive termination shall
continue to remain in effect following such termination. Promptly after
receiving any notice from the Borrower delivered pursuant to this §2.2, the
Agent will notify the Lenders of the substance thereof. Upon the effective date
of any such termination, the Borrower shall pay to the Agent for the respective
accounts of the Lenders the full amount of any Ticking Fee under §2.3 then
accrued. No termination of the Commitments may be reinstated.
Notwithstanding anything herein to the contrary, any amount of the Commitment
that is not drawn by Borrower and advanced by the Lenders on or before January
31, 2020 will not be available to be drawn by the Borrower thereafter, and any
undrawn portion of the Commitment shall terminate, provided however, that on the
condition the Borrower elects to draw not less than $400,000,000.00 of the
Commitment and such amount is funded on or before January 31, 2020, then any
expiration of the Commitment shall not abrogate Borrower’s right to request a
Commitment Increase as set forth in §2.11 hereunder, which Term Loans shall be
evidenced by the Term Loan Notes. Any additional Term Loans made as a result of
any increase in the Total Commitments pursuant to §2.11 shall be made on the
applicable Commitment Increase Date and each Lender which elects to increase its
Commitment or acquire a Commitment pursuant to §2.11, severally and not jointly,
agrees to make a Term Loan to the Borrower on such Commitment Increase Date in
an amount equal to (a) with respect to any existing Lender, the amount by which
such Lender’s Commitment increases on the applicable Commitment Increase Date
and (b) with respect to any new Lender, the amount of such new Lender’s
Commitment.
Each request for a Term Loan hereunder shall constitute a representation and
warranty by the Borrower that all of the conditions required of the Borrower set
forth in §§10 and 11 have been satisfied on the date of such request. The Agent
may assume that the conditions in §§10 and 11 have been satisfied unless it
receives prior written notice from a Lender that such conditions have not been
satisfied. The Term Loans shall be evidenced by separate promissory notes of the
Borrower in substantially the form of Exhibit C-1 hereto, dated of even date
with this Agreement (except as otherwise provided in §2.11 or §18.3) and
completed with appropriate insertions. One Term Loan Note shall be payable to
the order of each Lender in the principal amount equal to such Lender’s
Commitment or, if less, the outstanding amount of all Term Loans made by such
Lender, plus interest accrued thereon, as set forth below. The Borrower
irrevocably authorizes Agent to make or cause to be made, at or about the time
of the Drawdown Date of any Term Loan or the time of receipt of any payment of
principal thereof, an appropriate notation on Agent’s Record reflecting the
making of such Term Loan or (as the case may be) the receipt of such payment.
The outstanding amount of the Term Loans set forth on Agent’s Record shall be
prima facie evidence of the principal amount


42

--------------------------------------------------------------------------------





thereof owing and unpaid to each Lender, but the failure to record, or any error
in so recording, any such amount on Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Term Loan Note to
make payments of principal of or interest on any Term Loan Note when due.
§2.3    Ticking Fee. The Borrower agrees to pay to the Agent for the account of
the Lenders (other than a Defaulting Lender for such period of time as such
Lender is a Defaulting Lender) in accordance with their respective Commitment
Percentages a ticking fee in an amount equal to 0.12% per annum of the Total
Commitment (calculated on the basis of the actual days elapsed in a 360-day
year). The Ticking Fee shall begin to accrue upon November 5, 2019 and shall be
payable quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, and on any earlier
date on which the Term Loan(s) shall be funded as provided in §2.2.


§2.4    [Intentionally Omitted.]
§2.5    [Intentionally Omitted.]
§2.6    Interest on Loans.
(a)    Each Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at a rate per annum equal to the sum of
the Base Rate plus the Applicable Margin for Base Rate Loans.
(b)    Each LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for LIBOR Rate Loans.
(c)    The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.
(d)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
§2.7    Request for Term Loan. The Borrower shall give to the Agent written
notice executed by an Authorized Officer in the form of Exhibit D hereto (or
telephonic notice confirmed in writing in the form of Exhibit D hereto) of the
Term Loan requested hereunder (a “Term Loan Request”) by noon (Cleveland time)
one (1) Business Day prior to the proposed Drawdown Date with respect to Base
Rate Loans and two (2) Business Days prior to the proposed Drawdown Date with
respect to LIBOR Rate Loans. Each such notice shall specify with respect to the
requested Term Loan the proposed principal amount of such Term Loan, the Type of
Term Loan, the initial Interest Period (if applicable) for such Term Loan and
the Drawdown Date. Each such notice shall also contain a general statement as to
the purpose for which such advance shall be


43

--------------------------------------------------------------------------------





used (which purpose shall be in accordance with the terms of §2.9). Promptly
upon receipt of any such notice, the Agent shall notify each of the Lenders
thereof. Each such Term Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the applicable Term Loan
requested from the applicable Term Loan Lenders on the proposed Drawdown Date.
Nothing herein shall prevent the Borrower from seeking recourse against any
applicable Lender that fails to advance its proportionate share of a requested
Term Loan as required by this Agreement. Each Term Loan Request shall be (a) for
a Base Rate Loan in a minimum aggregate amount of $1,000,000.00 or an integral
multiple of $100,000.00 in excess thereof; or (b) for a LIBOR Rate Loan in a
minimum aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00
in excess thereof; provided, however, that there shall be no more than five (5)
LIBOR Rate Loans relating to Term Loans outstanding at any one time.
§2.8    Funds for Loans.
(a)    Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date
of any Term Loans, each of the Lenders will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.2. Upon receipt from each such Lender of such amount,
and upon receipt of the documents required by §10 and §11 and the satisfaction
of the other conditions set forth therein, to the extent applicable, the Agent
will make available to the Borrower the aggregate amount of such Term Loans made
available to the Agent by the Lenders, as applicable, by crediting such amount
to the account of the Borrower maintained at the Agent’s Head Office. The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on any Drawdown Date, or on the Merger Effective Date with
respect to any Term Loans, the amount of its Commitment Percentage of the
requested Loans shall not relieve any other Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
Commitment Percentage of any requested Loans.
(b)    Unless the Agent shall have been notified by any Lender prior to the
Merger Effective Date or any Increase Date with respect to any Term Loans, that
such Lender will not make available to Agent such Lender’s Commitment Percentage
of a proposed Loan, Agent may in its discretion assume that such Lender has made
such Loan available to Agent in accordance with the provisions of this Agreement
and the Agent may, if it chooses, in reliance upon such assumption make such
Loan available to the Borrower, and such Lender shall be liable to the Agent for
the amount of such advance. If such Lender does not pay such corresponding
amount upon the Agent’s demand therefor, the Agent will promptly notify the
Borrower, and the Borrower shall promptly pay such corresponding amount to the
Agent. The Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Agent to the Borrower to the date such corresponding amount is recovered by the
Agent at a per annum rate equal to (i) from the Borrower at the applicable rate
for such Loan or (ii) from a Lender at the Federal Funds Effective Rate plus one
percent (1%).


44

--------------------------------------------------------------------------------





§2.9    Use of Proceeds. The Borrower will use the proceeds of the Loans solely
for general corporate purposes including consummation of the Merger and costs
and expenses related thereto.
§2.10    [Intentionally Omitted.]
§2.11    Increase in Total Commitment.
(a)    Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time before the date
that is one (1) year prior to the Maturity Date to request an increase in the
Total Commitment by giving written notice to the Agent (an “Increase Notice”;
and the amount of such requested increase is the “Commitment Increase”),
provided that any such individual increase must be in a minimum amount of
$5,000,000.00 and increments of $1,000,000.00 in excess thereof, and the Total
Commitment shall not exceed $600,000,000.00. Upon receipt of any Increase
Notice, the Agent shall consult with KCM and shall notify the Borrower of the
amount of the facility fees to be paid to any Lenders who provide an additional
Commitment, in connection with such increase in the Commitment pursuant to the
Agreement Regarding Fees. If the Borrower agrees to pay the facility fees so
determined, the Agent shall send a notice to all Lenders (the “Additional
Commitment Request Notice”) informing them of the Borrower’s request to increase
the Total Commitment and of the facility fees to be paid with respect thereto.
Each Lender who desires to provide an additional Commitment upon such terms
shall provide Agent with a written commitment letter specifying the amount of
the additional Commitment which it is willing to provide prior to such deadline
as may be specified in the Additional Commitment Request Notice. If the
requested increase is oversubscribed then the Agent and KCM shall allocate the
Commitment Increase among the Lenders who provide such commitment letters on
such basis as the Agent and KCM, shall determine in their sole discretion. If
the additional Commitments so provided are not sufficient to provide the full
amount of the Commitment Increase that is requested by the Borrower, then the
Agent, KCM, or the Borrower may, but shall not be obligated to, invite one or
more banks or lending institutions (which banks or lending institutions shall be
acceptable to Agent, KCM, and the Borrower) to become a Lender and provide an
additional Commitment. The Agent shall provide all Lenders with a notice setting
forth the amount, if any, of the additional Commitment to be provided by each
Lender and the revised Commitment Percentages which shall be applicable after
the effective date of the Commitment Increase specified therein (the “Commitment
Increase Date”). In no event shall any Lender be obligated to provide an
additional Commitment.
(b)    [Intentionally Omitted.]
(c)    [Intentionally Omitted.]
(d)    Upon the effective date of each increase in the Total Commitment pursuant
to this §2.11 the Agent may unilaterally revise Schedule 1.1 to reflect the name
and address, Commitment and Commitment Percentage of each Lender following such
increase and the Borrower shall execute and deliver to the Agent new Term Loan
Notes for each Lender whose Commitment has changed so that the principal amount
of such Lender’s Term Loan Note shall equal its Commitment. The Agent shall
deliver such replacement Term Loan Notes to the respective Lenders


45

--------------------------------------------------------------------------------





in exchange for the Term Loan Notes replaced thereby which shall be surrendered
by such Lenders. Such new Term Loan Notes shall provide that they are
replacements for the surrendered Term Loan Notes and that they do not constitute
a novation, shall be dated as of the Commitment Increase Date and shall
otherwise be in substantially the form of the replaced Term Loan Notes. In
connection therewith, the Borrower shall deliver an opinion of counsel,
addressed to the Lenders and the Agent, relating to the due authorization,
execution and delivery of such new Term Loan Notes and the enforceability
thereof, in form and substance substantially similar to the opinion delivered in
connection with the first disbursement under this Agreement. The surrendered
Term Loan Notes shall be canceled and returned to the Borrower.
(e)    Notwithstanding anything to the contrary contained herein, the obligation
of the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:
(i)    Payment of Activation Fee. The Borrower shall pay (A) to the Agent and
KCM those fees described in and contemplated by the Agreement Regarding Fees
with respect to the applicable Commitment Increase, and (B) to KCM such facility
fees as the Lenders who are providing an additional Commitment may require to
increase the aggregate Commitment, which fees shall, when paid, be fully earned
and non-refundable under any circumstances. KCM shall pay to the Lenders
acquiring the applicable Commitment Increase certain fees pursuant to their
separate agreement; and
(ii)    No Default. On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and
(iii)    Representations True. The representations and warranties made by the
Borrower and Guarantors in the Loan Documents or otherwise made by or on behalf
of the Borrower or the Guarantors in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased; and
(iv)    Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and the Lenders such additional documents,
instruments, certifications and opinions as the Agent may reasonably require in
its sole and absolute discretion (including, without limitation, in the case of
the Borrower, a Compliance Certificate and Pool Certificate, demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the increase) and the Borrower shall pay
the cost of any title commitment or report or update thereto or any updated UCC
searches, all recording costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar fees,
taxes or expenses which are required to be paid in connection with such
increase;


46

--------------------------------------------------------------------------------





(v)    Other. The Borrower shall satisfy such other conditions to such increase
as Agent may require in its reasonable discretion; and
(vi)    Beneficial Ownership Certification. If requested by the Agent or any
Lender, Borrower shall have delivered, at least five (5) Business Days prior to
the Commitment Increase Date, to the Agent (and any such Lender) a completed and
executed Beneficial Ownership Certification.
§2.12    [Intentionally Omitted.]
§2.13    Defaulting Lenders.
(a)    If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, all of the Lenders or
affected Lenders, shall, except as provided in §27, be suspended during the
pendency of such failure or refusal. If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Agent of any amount required to be
paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Effective
Rate plus one percent (1.0%), (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).
(b)    Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitments of such Defaulting Lender, then the Borrower (so long as no Default
or Event of Default exists) or the Required Lenders may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
demand that such Defaulting Lender assign its Commitments to an eligible
assignee subject to and in accordance with the provisions of §18.1 for the
purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions


47

--------------------------------------------------------------------------------





specified in §18.1 have been satisfied, the Defaulting Lender’s interest in the
Loans and its rights hereunder (but not its liability in respect thereof or
under the Loan Documents or this Agreement to the extent the same relate to the
period prior to the effective date of the purchase) shall terminate on the date
of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance Agreement.
The purchase price for the Commitments of a Defaulting Lender shall be equal to
the amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender plus any accrued but unpaid interest thereon
and accrued but unpaid fees. Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to §2.13(d).
(c)    [Intentionally Omitted.]
(d)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, [Reserved]; third, [Reserved]; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to satisfy obligations of such
Defaulting Lender to fund Loans or participations under this Agreement; sixth,
to the payment of any amounts owing to the Agent or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by the Agent or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and such Loans were made at a time when the conditions set forth in §10
and §11, to the extent required by this Agreement, were satisfied or waived,
such payment shall be applied solely to pay the Loans of, all Non-Defaulting
Lenders on a pro rata basis until such time as all Loans are held by the Lenders
pro rata in accordance with their Commitment Percentages, prior to being applied
to the payment of any Loans of, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this §2.13(d) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto, and to the
extent allocated to the repayment of principal of the Loan, shall not be
considered outstanding principal under this Agreement.
(e)    [Intentionally Omitted.]


48

--------------------------------------------------------------------------------





(f)     [Intentionally Omitted.]
(g)    If the Borrower (so long as no Default or Event of Default exists) and
the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans to
be held on a pro rata basis by the Lenders in accordance with their Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
§3.    REPAYMENT OF THE LOANS.
§3.1    Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Term Loans Outstanding on such date, together with any and all accrued and
unpaid interest thereon.
§3.2    Mandatory Prepayments.
(a)    [Intentionally Omitted].
(b)    [Intentionally Omitted].
(c)    [Intentionally Omitted.]
(d)    If at any time the sum of the aggregate outstanding principal amount of
Consolidated Total Unsecured Debt (including the Term Loans) exceeds the Pool
Availability, then the Borrower shall, within fifteen (15) calendar days of such
occurrence reduce the aggregate amount of such Consolidated Total Unsecured Debt
by the amount of such excess (and if any such reduction is made with respect to
the Obligations, then Borrower shall pay such amount to the Agent for the
respective accounts of the Lenders for application to the Loans as provided in
§3.4, together with any additional amounts payable pursuant to §4.7).
§3.3    Optional Prepayments.
(a)    [Intentionally Omitted.]
(b)    The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.7.


49

--------------------------------------------------------------------------------





(c)    The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland
time) at least three (3) days prior written notice of any prepayment pursuant to
this §3.3, in each case specifying the proposed date of prepayment of the Loans
and the principal amount to be prepaid (provided that any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent).
§3.4    Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $500,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 and §3.3 shall be applied first to the principal of Base Rate Loans,
and then to the principal of LIBOR Rate Loans.
§3.5    Effect of Prepayments. Any portion of the Term Loans that is prepaid may
not be reborrowed.
§4.    CERTAIN GENERAL PROVISIONS.
§4.1    Conversion Options.
(a)    The Borrower may elect from time to time to convert any of its
outstanding Term Loans to a Term Loan of another Type and such Term Loans shall
thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan, the Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than two (2) LIBOR Rate Loans outstanding at any
one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Term Loans of any Type may be converted as provided herein,
provided that no partial conversion shall result in a Base Rate Loan or a Base
Rate Loan in a principal amount of less than $1,000,000.00, or a LIBOR Rate Loan
or a LIBOR Rate Loan in a principal amount of less than $1,000,000.00 or an
integral multiple of $250,000.00. On the date on which such conversion is being
made, each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its Domestic Lending Office or its LIBOR
Lending Office, as the case may be. Each Conversion/Continuation Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrower.
(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the


50

--------------------------------------------------------------------------------





last day of the Interest Period relating thereto ending during the continuance
of any Default or Event of Default.
(c)    In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall, subject to
compliance with the other terms of this Agreement, be automatically converted at
the end of the applicable Interest Period to a Base Rate Loan.
§4.2    Fees. The Borrower agrees to pay to KeyBank, Agent, the Joint Arrangers,
and the Bookrunner for their own account certain fees for services rendered or
to be rendered in connection with the Loans as provided pursuant to that certain
fee letter dated as of July 22, 2019 among the Borrower, KeyBank and KCM (the
“Agreement Regarding Fees”) and any fee letters dated on or near the date hereof
between the Borrower and the Joint Arrangers (other than KCM). All such fees
shall be fully earned when paid and nonrefundable under any circumstances. The
Borrower agrees and acknowledges that no proceeds of the Loans will be used to
pay any arrangement fees, and Borrower will pay for such fees out of pocket.
§4.3    Funds for Payments.
(a)    All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 2:00 p.m. (Cleveland
time) on the day when due, in each case in lawful money of the United States in
immediately available funds. The Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank set forth on Schedule 4.3, on the dates
when the amount thereof shall become due and payable, with the amounts of the
principal of and interest on the Loans and all fees, charges, expenses and other
amounts owing to the Agent and/or the Lenders under the Loan Documents. Subject
to the foregoing, all payments made to Agent on behalf of the Lenders, and
actually received by Agent, shall be deemed received by the Lenders on the date
actually received by Agent.
(b)    All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


51

--------------------------------------------------------------------------------





(c)    The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.
(e)    Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.
(f)    As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion,


52

--------------------------------------------------------------------------------





execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-2 or
Exhibit N-3, IRS Form W-9,


53

--------------------------------------------------------------------------------





and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit N-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Agent, such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.3 (including by the payment of additional amounts pursuant
to this §4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.3 with
respect to the Taxes giving rise to such refund), net of all reasonable third
party out-of-pocket expenses (including Taxes) of such indemnified party
actually incurred and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an


54

--------------------------------------------------------------------------------





indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.
(i)    Each party’s obligations under this §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
§4.4    Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year (or a 365 or 366
day year, as applicable, in the case of Base Rate Loans) and paid for the actual
number of days elapsed. Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.
§4.5    Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.
§4.6    Illegality. Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR


55

--------------------------------------------------------------------------------





Rate Loans or within such earlier period as may be required by law.
Notwithstanding the foregoing, before giving such notice, the applicable Lender
shall designate a different lending office if such designation will void the
need for giving such notice and will not, in the judgment of such Lender, be
otherwise materially disadvantageous to such Lender or increase any costs
payable by the Borrower hereunder.
§4.7    Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs. The
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.
§4.8    Additional Costs, Etc. Notwithstanding anything herein to the contrary,
if any present or future Applicable Law, which expression, as used herein,
includes statutes, rules and regulations thereunder and interpretations thereof
by any competent court or by any governmental or other regulatory body or
official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time (or from time to
time) hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:
(a)    subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Lender’s Commitment, or the Loans (other than for
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes), or
(b)    materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or
(c)    impose or increase or render applicable any special deposit, compulsory
loan, insurance charge, reserve, assessment, liquidity, capital adequacy or
other similar requirements (whether or not having the force of law and which are
not already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or


56

--------------------------------------------------------------------------------





(d)    impose on any Lender or the Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, or any class of loans or commitments of which any of the
Loans or such Lender’s Commitment forms a part; and the result of any of the
foregoing is:
(i)    to increase the cost to any Lender of making, continuing, converting to,
funding, issuing, renewing, extending or maintaining any of the Loans or such
Lender’s Commitment, or
(ii)    to reduce the amount of principal, interest or other amount payable to
any Lender or the Agent hereunder on account of such Lender’s Commitment or any
of the Loans, or
(iii)    to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,
then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.
§4.9    Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding liquidity or capital requirements for banks or bank holding companies
or any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s commitment to
make Loans hereunder to a level below that which such Lender or holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is determined, upon presentation by such Lender of a statement of the
amount setting forth the Lender’s calculation thereof. In determining such
amount, such Lender may use any reasonable averaging and attribution methods
generally applied by such Lender. For purposes of §4.8 and this §4.9, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking


57

--------------------------------------------------------------------------------





Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.
§4.10    Breakage Costs. The Borrower shall pay all Breakage Costs required to
be paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.
§4.11    Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin plus five percent (5.0%) (the “Default Rate”),
until such amount shall be paid in full (after as well as before judgment), or
if any of such amounts shall exceed the maximum rate permitted by law, then at
the maximum rate permitted by law. In addition, the Borrower shall pay a late
charge equal to four percent (4.0%) of any amount of interest and/or principal
payable on the Loans or any other amounts payable hereunder or under the other
Loan Documents, which is not paid by the Borrower within ten (10) days of the
date when due (or, in the case of amounts due at the Maturity Date within
fifteen (15) Business Days of such date).
§4.12    Certificate. A certificate setting forth any amounts payable pursuant
to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error, and shall be
promptly provided to the Agent and the Borrower upon their written request.
§4.13    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted


58

--------------------------------------------------------------------------------





by Applicable Law. This §4.13 shall control all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent.
§4.14    Certain Provisions Relating to Increased Costs. If a Lender gives
notice of the existence of the circumstances set forth in §4.8 or any Lender
requests compensation for any losses or costs to be reimbursed pursuant to any
one or more of the provisions of §4.3 (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.8 or
§4.9, then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3 (as a result of the imposition of U.S. withholding taxes on amounts paid
to such Lender under this Agreement), §4.8 or §4.9 and following the request of
the Borrower has been unable to take the steps described above to mitigate such
amounts (each, an “Affected Lender”), then, within thirty (30) days after such
notice or request for payment or compensation, the Borrower shall have the
one-time right as to such Affected Lender, to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender within thirty (30)
days of receipt of such notice, to elect to cause the Affected Lender to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by the Borrower to the Affected
Lender including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.
§4.15    Rates. The Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any comparable or successor rate thereto, provided that the foregoing
shall not apply to any liability arising out of the bad faith, willful
misconduct or gross negligence of the Agent.
§4.16    Successor LIBOR Rate Index.


59

--------------------------------------------------------------------------------







(a)     If the Agent determines (which determination shall be final and
conclusive, absent manifest error) or the Required Lenders notify the Agent
(with, in the case of the Required Lenders, a notice to Borrower) that the
Required Lenders have determined either (i)(x) the circumstances set forth in
§4.5 have arisen and are unlikely to be temporary, or (y) the circumstances set
forth in §4.5 have not arisen but the applicable supervisor or administrator (if
any) of LIBOR or a Governmental Authority having jurisdiction over the Agent has
made a public statement identifying the specific date after which LIBOR shall no
longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (ii) a rate other than LIBOR has become a widely
recognized benchmark rate for newly originated loans in Dollars in the U.S.
market, then the Agent may (in consultation with the Borrower) choose a
replacement index for LIBOR and make adjustments to applicable margins and
related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate for the applicable Interest Period
based on the replacement index will be generally equivalent to the all-in LIBOR
based interest rate for the equivalent Interest Period in effect prior to its
replacement.
(b)    The Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the Agent and
approved by the Borrower, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, §27), such
amendment shall become effective without any further action or consent of any
other party to this Agreement at 5:00 p.m. (Cleveland, Ohio time) on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Lenders, unless the Agent receives, on or before such tenth (10th) Business Day,
a written notice from the Required Lenders stating that such Lenders object to
such amendment.
(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR based rate to a replacement index-based rate,
and (ii) may also reflect adjustments to account for (x) the effects of the
transition from LIBOR to the replacement index and (y) yield or risk-based
differences between LIBOR and the replacement index.
(d)    Until an amendment reflecting a new replacement index in accordance with
this §4.16 is effective, each advance, conversion and renewal of a LIBOR Rate
Loan will continue to bear interest with reference to LIBOR; provided however,
that if the Agent determines (which determination shall be final and conclusive,
absent manifest error) or the Required Lenders notify the Agent (with, in the
case of the Required Lenders, a notice to Borrower) that a LIBOR Termination
Date has occurred, then following the LIBOR Termination Date, all LIBOR Rate
Loans shall automatically be converted to Base Rate Loans until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.


60

--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
§5.    COLLATERAL SECURITY; GUARANTORS.
§5.1    Unsecured Obligations. The Lenders have agreed to make the Loans to the
Borrower on an unsecured basis; provided, however, that the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.
§5.2    Appraisals; Adjusted Value.
(a)    At Agent’s request or, at the request of the Required Lenders, option to
be exercised not more frequently than annually, the Agent may on behalf of the
Lenders obtain current Appraisals of each of the Pool Properties. In any such
case, said Appraisals will be ordered by Agent and reviewed and approved by the
appraisal department of the Agent, in order to determine the current Appraised
Value of the Pool Properties, and the Borrower shall pay to Agent within ten
(10) days of demand all reasonable costs of such Appraisals.
(b)    Notwithstanding the provisions of §5.2(a), the Agent may obtain new
Appraisals or an update to existing Appraisals with respect to the Pool
Properties, or any of them, as the Agent shall determine (i) at any time that
the regulatory requirements of any Lender generally applicable to real estate
loans of the category made under this Agreement as reasonably interpreted by
such Lender shall require more frequent Appraisals, (ii) at any time following
an Event of Default, (iii) if the Agent reasonably believes that there has been
a material adverse change or deterioration with respect to any Pool Property,
including, without limitation, a material change in the market in which any Pool
Property is located, or (iv) so long as no Event of Default then exists, at the
request of the Borrower in the event of any material construction or alterations
to a Pool Property. In addition, Borrower shall deliver to Agent appraisals
reasonably satisfactory to Agent setting forth the as-is value of Stabilized
Properties owned by Borrower, CVOP II, from and after the Merger, CVOP I, and
their respective Subsidiaries not included in the calculation of Pool
Availability but which are included in the calculation of Gross Asset Value
(provided that Borrower shall not be required to obtain new appraisals with
respect to such properties described in this sentence). The expense of such
Appraisals and/or updates performed pursuant to this §5.2(b) shall be borne by
the Borrower and payable to Agent within fifteen (15) days of demand; provided
the Borrower shall not be obligated to pay for an Appraisal of a Pool Property
obtained pursuant to this §5.2(b) more often than once in any period of twelve
(12) months if no Event of Default exists.
(c)    The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and Agent do not make any representations or warranties with respect
to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.


61

--------------------------------------------------------------------------------





§5.3    Addition of Pool Properties.
Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to the satisfaction by the Borrower of the conditions set forth
in this §5.3, to add Potential Pool Properties as part of the Pool Availability.
In the event the Borrower desires to add include Potential Pool Properties in
the calculations of the Pool Availability as aforesaid, the Borrower shall
provide written notice to the Agent of such request. No Potential Pool
Properties shall be included in the calculation of the Pool Availability unless
and until the following conditions precedent shall have been satisfied as
determined by Agent (or as required by this Agreement, Agent and the Required
Lenders):
(a)    such Potential Pool Property shall be Eligible Real Estate and satisfy
the requirements contained in §7.26;
(b)    the Wholly Owned Subsidiary owning such Pool Property shall have executed
a Joinder Agreement and satisfied the conditions of §5.5;
(c)    prior to or contemporaneously with such addition, Borrower shall have
submitted to Agent a Compliance Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 and a Pool Certificate, both prepared on a pro
forma basis and adjusted to give effect to such addition of such Potential Pool
Property, and shall certify that after giving effect to such addition, no
Default or Event of Default shall exist;
(d)    the Wholly Owned Subsidiary which is the owner of the Potential Pool
Property shall have executed and delivered to the Agent all applicable Eligible
Real Estate Qualification Documents, all of which instruments, documents or
agreements shall be in form and substance reasonably satisfactory to the Agent;
(e)    after giving effect to the inclusion of such Potential Pool Property,
each of the representations and warranties made by or on behalf of the Borrower
or the Guarantors or any of their respective Subsidiaries contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true in all material
respects both as of the date as of which it was made and shall also be true as
of the time of the addition of Pool Properties in the calculation of the Pool
Availability, with the same effect as if made at and as of that time, except to
the extent of changes resulting from transactions permitted by the Loan
Documents and except as previously disclosed in writing by the Borrower to Agent
and approved by Agent in writing (which disclosures shall be deemed to amend the
schedules and other disclosures delivered as contemplated in this Agreement) (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date), and no Default or Event of Default shall have
occurred and be continuing (including, without limitation, any Default under
§9.1, §9.8, §9.9, §9.10, §9.11 or §9.12), and the Agent shall have received a
certificate of the Borrower to such effect; and
(f)    the Agent shall have consented to the inclusion of such Real Estate as a
Pool Property, which consent in each case may be granted in the Agent’s sole and
absolute discretion.


62

--------------------------------------------------------------------------------





§5.4    [Intentionally Omitted].
§5.5    Additional Guarantors. In the event that the Borrower shall request that
certain Real Estate of a Wholly Owned Subsidiary of Borrower, CVOP II or, from
and after the Merger, CVOP I be included as a Pool Property as contemplated by
§5.3 and such Real Estate is approved for inclusion as a Pool Property in
accordance with the terms hereof, the Borrower shall, as a condition to such
Real Estate being included as a Pool Property, cause each such Wholly Owned
Subsidiary, and any other Subsidiary of Borrower, CVOP II or, from and after the
Merger, CVOP I which owns an interest in such Wholly-Owned Subsidiary, to
execute and deliver to Agent a Joinder Agreement, and such Subsidiary or
Subsidiaries, as applicable, shall become a Guarantor hereunder. In addition, in
the event any Subsidiary of the Borrower shall constitute a Material Subsidiary,
the Borrower shall promptly notify Agent and within sixty (60) calendar days
execute and deliver to Agent a Joinder Agreement, and such Subsidiary shall
become a Subsidiary Guarantor hereunder. Without limiting the foregoing, in the
event any Subsidiary of the Borrower shall constitute a Material Subsidiary
within the meaning of clause (b) of the definition thereof, the Borrower shall
cause such Subsidiary, as a condition to such Subsidiary becoming a guarantor or
other obligor with respect to such other Unsecured Debt described therein
(unless such Indebtedness was incurred prior to such Subsidiary becoming a
Subsidiary Guarantor and not in contemplation of such Subsidiary becoming a
Subsidiary Guarantor, in which case such Subsidiary shall execute and deliver to
Agent a Joinder Agreement within five (5) Business Days of such Person’s
becoming a Subsidiary of the Borrower), cause each such Subsidiary to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall thereby
become a Subsidiary Guarantor hereunder. Each such Subsidiary Guarantor shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Guarantor hereunder and to execute the Contribution
Agreement. The Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to Guarantors to be true and
correct with respect to each such Subsidiary. In connection with the delivery of
such Joinder Agreement, the Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.
§5.6    Release of Certain Guarantors.
(a)    Provided no Default or Event of Default shall have occurred and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this §5.6(a)), in the event that (1) all Pool Properties owned
by such Subsidiary Guarantor have been removed from the calculation of Pool
Availability, and (2) such Subsidiary Guarantor will not, upon giving effect to
such requested release, be a guarantor of or otherwise liable with respect to
any other Unsecured Debt of the Borrower or any of its Subsidiaries, then such
Subsidiary Guarantor shall be released by Agent from liability under this
Agreement and the other Loan Documents to which it is a party.
(b)    The Borrower may request in writing that the Agent release, and upon
receipt of such request the Agent shall release (subject to the terms hereof), a
Subsidiary Guarantor that is a Guarantor solely by virtue of being a Material
Subsidiary from the Guaranty so long as: (i) no Default or Event of Default
shall then be in existence or would occur as a result of such release;


63

--------------------------------------------------------------------------------





(ii) the Agent shall have received such written request at least five (5)
Business Days prior to the requested date of release; (iii) such Subsidiary
Guarantor is not the direct or indirect owner or lessee of a Pool Property and
will not, upon giving effect to such requested release, be a guarantor of or
otherwise liable with respect to any other Unsecured Debt of the Borrower or any
of its Subsidiaries of the type described in clause (b) of the definition of
Material Subsidiary which would require it to be a Guarantor; and (iv) the
Borrower shall deliver to Agent evidence reasonably satisfactory to Agent that
(A) the Borrower, CVOP I or CVOP II has disposed of or simultaneously with such
release will dispose of its entire interest in such Guarantor or that all of the
assets of such Guarantor will be disposed of in compliance with the terms of
this Agreement, and if such transaction involves the disposition by such
Guarantor of all of its assets, the net cash proceeds, if any, from such
disposition are being distributed to the Borrower, CVOP I or CVOP II, as
applicable, in connection with such disposition, or (B) such Guarantor will be
the borrower with respect to Secured Debt that is not prohibited under this
Agreement, which Indebtedness will be secured by a Lien on the assets of such
Guarantor, or (C) the Borrower has contributed or simultaneously with such
release will contribute its entire direct or indirect interest in such Guarantor
to an Unconsolidated Affiliate or a Subsidiary which is not a Wholly Owned
Subsidiary or that such Guarantor will be contributing all of its assets to an
Unconsolidated Affiliate or a Subsidiary which is not a Wholly Owned Subsidiary
in compliance with the terms of this Agreement, or (D) such Guarantor is an
Excluded Subsidiary. Delivery by the Borrower to the Agent of any such request
for a release shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Notwithstanding the foregoing, the
foregoing provisions shall not apply to the Borrower, which may only be released
upon the written approval of Agent and all of the Lenders.
(c)    The provisions of this §5.6 shall not apply to Borrower, CVOP I, CVOP II
or NewCo.
§6.    REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants to the Agent and the Lenders as follows.
§6.1    Corporate Authority, Etc.
(a)    Incorporation; Good Standing. The Borrower is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. The Borrower conducts its business in a manner which enables it to
qualify as a real estate investment trust under, and to be entitled to the
benefits of, §856 of the Code, and the Borrower has elected to be treated as and
is entitled to the benefits of a real estate investment trust thereunder. CVOP I
is a Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. CVOP II is a Delaware
limited partnership duly organized pursuant to its certificate of limited
partnership filed with the Delaware Secretary of State, and is validly existing
and in good standing under the laws of Delaware. The Borrower (i) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated, and (ii) is in good standing and is duly


64

--------------------------------------------------------------------------------





authorized to do business in the jurisdiction of its organization and where a
Pool Property owned by it is located (to the extent required by Applicable Law)
and in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.
(b)    Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where it is
organized and where a Pool Property owned or leased by it is located (to the
extent required by Applicable Law) and in each other jurisdiction where a
failure to be so qualified could have a Material Adverse Effect.
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not, as of the date of
execution and delivery thereof, require the approval or consent of any Person
other than those already obtained and delivered to Agent.
(d)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which any of the Borrower or any Guarantor is a party
are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.
§6.2    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or other
Governmental Authority other than those already obtained, and filings after the
date hereof of disclosures with the SEC, or as may be required hereafter with
respect to tenant improvements, repairs or other work with respect to any Real
Estate.
§6.3    Title to Properties. Except as indicated on Schedule 6.3 hereto, the
Borrower and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the


65

--------------------------------------------------------------------------------





Borrower as of the Balance Sheet Date or acquired or leased since that date
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date) subject to no rights of others, including any
mortgages, leases pursuant to which the Borrower or any of its Subsidiaries or
any of their respective Affiliates is the lessee, conditional sales agreements,
title retention agreements, liens or other encumbrances except Permitted Liens.
§6.4    Financial Statements. The Borrower has furnished to Agent: (a) the
preliminary consolidated balance sheet of the Borrower and its Subsidiaries as
of the Balance Sheet Date and the related consolidated statement of income and
cash flow for the calendar quarter then ended certified by the chief financial
officer or chief accounting officer of the Borrower, (b) a preliminary unaudited
statement of Net Operating Income for the period ending June 30, 2019 reasonably
satisfactory in form to the Agent and certified by the chief financial officer
or chief accounting officer of the Borrower as fairly presenting the Net
Operating Income for such periods, and (c) certain other financial information
relating to the Borrower, the Guarantors and the Pool Properties. The balance
sheet and statements referred to in clauses (a) and (b) above have been prepared
in accordance with generally accepted accounting principles and fairly present
the consolidated financial condition of the Borrower and its Subsidiaries as of
such dates and the consolidated results of the operations of the Borrower and
its Subsidiaries for such periods. There are no liabilities, contingent or
otherwise, of the Borrower or any of its Subsidiaries involving material amounts
not disclosed in said financial statements and the related notes thereto.
§6.5    No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition,
prospects, operations or business of the Borrower and its Subsidiaries taken as
a whole as shown on or reflected in the consolidated balance sheet of the
Borrower as of the Balance Sheet Date, or its consolidated statement of income
or cash flows for the calendar year then ended, other than changes in the
ordinary course of business that have not and could not reasonably be expected
to have a Material Adverse Effect. As of the date hereof, except as set forth on
Schedule 6.5 hereto, there has occurred no materially adverse change in the
financial condition, prospects, operations or business activities of the
Borrower, its Subsidiaries or any of the Pool Properties from the condition
shown on the statements of income delivered to the Agent pursuant to §6.4 other
than changes in the ordinary course of business that have not had any materially
adverse effect either individually or in the aggregate on the business,
prospects, operations or financial condition of the Borrower, its Subsidiaries,
considered as a whole, or of any of the Pool Properties.
§6.6    Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.
Except as set forth on Schedule 6.6 hereto or, with respect to Pool Properties
added after the Closing Date, as set forth in a schedule to the Joinder
Agreement delivered in connection therewith, none of the Pool Properties is
owned or operated by Borrower, CVOP I, CVOP II or their respective Subsidiaries
under or by reference to any trademark, trade name, service mark or logo, and
none of the trademarks, tradenames, service marks or logos are registered or
subject


66

--------------------------------------------------------------------------------





to any license or provision of law limiting their assignability or use except as
specifically set forth on Schedule 6.6 or, with respect to Pool Properties added
after the Closing Date, as set forth in a schedule to the Joinder Agreement
delivered in connection therewith.
§6.7    Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened in writing against the Borrower, any Guarantor, any of
their respective Subsidiaries before any court, tribunal, arbitrator, mediator
or administrative agency or board which question the validity of this Agreement
or any of the other Loan Documents, any action taken or to be taken pursuant
hereto or thereto, Pool Properties or any lien, security title or security
interest created or intended to be created pursuant hereto or thereto, or which
if adversely determined could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.7, there are no judgments, final
orders or awards outstanding against or affecting the Borrower, any Guarantor,
any of their respective Subsidiaries, individually or in the aggregate, in
excess of $1,000,000.00, or against or affecting the Pool Properties. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, none
of Borrower, any Guarantor or any of their respective Subsidiaries or to
Borrower or any Guarantor’s knowledge, any Operator of any Medical Property, is
the subject of an audit by a Governmental Authority or, to Borrower’s or any
Guarantor’s knowledge, any investigation or review by a Governmental Authority
concerning the violation or possible violation of any Requirement of Law,
including any Healthcare Law.
§6.8    No Material Adverse Contracts, Etc. None of the Borrower, any Guarantor
or any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.
§6.9    Compliance with Other Instruments, Laws, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.
§6.10    Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods


67

--------------------------------------------------------------------------------





to which such returns, reports or declarations apply. Except as set forth on
Schedule 6.10, there are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers or partners of
such Person know of no basis for any such claim. Except as set forth on
Schedule 6.10, there are no audits pending or to the knowledge of the Borrower
threatened with respect to any tax returns filed by the Borrower, any Guarantor
or their respective Subsidiaries. The taxpayer identification number for
Borrower is 46-1854011, for CVOP I is 27-5473842 and for CVOP II is 90-0929030.
§6.11    No Event of Default. No Default or Event of Default has occurred and is
continuing.
§6.12    Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
§6.13    [Intentionally Omitted.]
§6.14    [Intentionally Omitted.]
§6.15    Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.
§6.16    Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. None


68

--------------------------------------------------------------------------------





of the assets of the Borrower or any of its Subsidiaries, including, without
limitation, any Pool Property, constitutes a “plan asset” of any Employee Plan,
Multiemployer Plan or Guaranteed Pension Plan.
§6.17    Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor, as supplemented to date, is and,
when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading. The written information,
reports and other papers and data with respect to the Borrower, any Subsidiary,
any Guarantor or the Pool Properties (other than projections and estimates)
furnished to the Agent or the Lenders in connection with this Agreement or the
obtaining of the Commitments of the Lenders hereunder was, at the time so
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s or
Guarantors’ counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower (except to the extent the related
assumptions were when made manifestly unreasonable).
§6.18    Place of Business. The principal place of business of the Borrower is
Two Urban Center, 4890 W. Kennedy Blvd., Suite 650, Tampa, Florida 33609.
§6.19    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.
§6.20    Environmental Compliance. The Borrower has taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Real Estate and the operations conducted thereon and, except as specifically set
forth (i) in the written environmental site


69

--------------------------------------------------------------------------------





assessment reports of an Environmental Engineer provided to the Agent (A) in the
case of the Initial Pool Properties, as of the Closing Date, or (B) with respect
to other Real Estate owned as of the date hereof, on or before the date hereof,
or in the case of Real Estate (other than the Initial Pool Properties, if any)
acquired after the date hereof, the environmental site assessment reports with
respect thereto provided to the Agent, or (ii) on Schedule 6.20, makes the
following representations and warranties:
(a)    None of the Borrower, the Guarantors or their respective Subsidiaries nor
any operator of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation (i)
involves Real Estate (other than the Pool Properties) and has had or could
reasonably be expected to have a Material Adverse Effect or (ii) involves a Pool
Property.
(b)    None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case (i) involves Real Estate (other than the Pool Properties) and has had or
could reasonably be expected to have a Material Adverse Effect or (ii) involves
a Pool Property.
(c)    (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or the tenants and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of Borrower’s,
the Guarantors’ and their respective Subsidiaries’, or the tenants’ or
operators’ of the Real Estate, respective businesses and in accordance with
applicable Environmental Laws; (iii) there has been no past or present Release
or threatened Release of Hazardous Substances on, upon, into or from the Real
Estate, which Release would have a material adverse effect on the value of such
Real Estate or adjacent properties, which Release has had or could reasonably be
expected to have a Material Adverse Effect; (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which could be reasonably anticipated to have a material adverse effect
on the value of, the Real Estate; and (v) any Hazardous


70

--------------------------------------------------------------------------------





Substances that have been generated on any of the Real Estate have been
transported off‑site in accordance with all applicable Environmental Laws
(except with respect to the foregoing in this §6.20(c) as to any Real Estate
(other than the Pool Properties) where the foregoing has not had or could not
reasonably be expected to have a Material Adverse Effect).
(d)    None of the Borrower, the Guarantors, their respective Subsidiaries nor
the Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the effectiveness of
any other transactions contemplated hereby except for such matters with which
the Borrower, the Guarantors, their respective Subsidiaries shall have complied
with as of the Closing Date.
(e)    There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Pool Properties) except where such
existence has not had or could not be reasonably be expected to have a Material
Adverse Effect, or (ii) on or affecting a Pool Property.
(f)    Neither the Borrower nor any Guarantor has received any written notice of
any claim by any party that any use, operation, or condition of the Real Estate
has caused any nuisance or any other liability or adverse condition on any other
property which as to any Real Estate (other than the Pool Properties) has had or
could reasonably be expected to have a Material Adverse Effect, nor is there any
basis for such a claim.
§6.21    Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as
of the date hereof, all of the Subsidiaries of the Borrower, the form and
jurisdiction of organization of each of the Subsidiaries of the Borrower, and
the Borrower’s direct and indirect ownership interests therein. Schedule 6.21(b)
sets forth, as of the date hereof, all of the Unconsolidated Affiliates of the
Borrower and its Subsidiaries, the form and jurisdiction of organization of each
of the Unconsolidated Affiliates, the Borrower’s or its Subsidiary’s ownership
interest therein and the other owners of the applicable Unconsolidated
Affiliate. No Person owns any legal, equitable or beneficial interest in any of
the Persons set forth on Schedules 6.21(a) and 6.21(b) except as set forth on
such Schedules.
§6.22    Leases. The Borrower has delivered to the Agent true copies of the
Leases and any amendments thereto relating to each Pool Property required to be
delivered as a part of the Eligible Real Estate Qualification Documents as of
the date hereof. An accurate and complete Rent Roll as of the date of inclusion
of each Pool Property in the Pool Availability with respect to all Leases of any
portion of the Pool Property has been provided to the Agent (except with respect
to each Pool Property that is leased to a single tenant under a triple-net
lease, the lease has been provided to Agent in lieu of a Rent Roll). The Leases
reflected on such Rent Roll constitute as of the date thereof the sole
agreements relating to leasing or licensing of space at such Pool Property and
in the Building relating thereto. Except as reflected on such Rent Roll or on
Schedule 6.22 no tenant under any Lease is entitled to any free rent, partial
rent, rebate of rent payments, credit, offset or deduction in rent, including,
without limitation, lease support


71

--------------------------------------------------------------------------------





payments, lease buy-outs or abatements or credits. Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date of inclusion of
the applicable Pool Property in the Pool Availability, in full force and effect
in accordance with their respective terms, without any payment default or any
other material default thereunder, nor are there any defenses, counterclaims,
offsets, concessions or rebates available to any tenant thereunder, and, except
as reflected in Schedule 6.22, neither the Borrower nor any Guarantor has given
or made, any notice of any payment or other material default, or any claim,
which remains uncured or unsatisfied, with respect to any of the Leases, and to
the best of the knowledge and belief of the Borrower, there is no basis for any
such claim or notice of default by any tenant. Except as reflected in
Schedule 6.22, no property, other than the Pool Property which is the subject of
the applicable Lease, is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease.
§6.23    Property. Subject to Schedule 6.23 and the property condition reports
for the Initial Pool Properties delivered to the Agent on or before the Closing
Date, (i) all of the Pool Properties, and all major building systems located
thereon, are structurally sound, in good condition and working order and free
from material defects, subject to ordinary wear and tear, (ii) all of the other
Real Estate of the Borrower, the Guarantors and their respective Subsidiaries is
structurally sound, in good condition and working order, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant and where such defects have not had and could not reasonably be
expected to have a Material Adverse Effect, (iii) the Real Estate, and the use
and operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands and
tidelands (but excluding for purposes of this §6.23, Environmental Laws) except
where a failure to so comply as to Real Estate other than the Pool Properties
has not and could not reasonably be expected to have a Material Adverse Effect,
(iv) all water, sewer, electric, gas, telephone and other utilities necessary
for the use and operation of the Pool Properties are installed to the property
lines of the Pool Properties through dedicated public rights of way or through
perpetual private easements approved by the Agent and, except in the case of
drainage facilities, are connected to the Building located thereon with valid
permits and are adequate to service the Building in compliance with Applicable
Law, (v) the streets abutting the Pool Properties are dedicated and accepted
public roads, to which the Pool Properties have direct access (or indirect
access via recorded easements that are insured without exception pursuant to the
related Title Policy) by trucks and other motor vehicles and by foot, or are
perpetual private ways (with direct access by trucks and other motor vehicles
and by foot to public roads) to which the Pool Properties have direct access
approved by the Agent (or indirect access via recorded easements that are
insured without exception pursuant to the related Title Policy), (vi) sufficient
private ways providing access to the Pool Properties are zoned in a manner which
will permit access to the Building over such ways by trucks and other commercial
and industrial vehicles, (vii) there are no unpaid or outstanding real estate or
other taxes or assessments on or against any of the Real Estate which are
payable by the Borrower, any Guarantor or any of their respective Subsidiaries
(except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement), (viii) each
Real Estate asset


72

--------------------------------------------------------------------------------





is separately assessed for purposes of real estate tax assessment and payment,
(ix) there are no unpaid or outstanding real estate or other taxes or
assessments on or against any other property of the Borrower, the Guarantors or
any of their respective Subsidiaries which are payable by any of such Persons in
any material amount (except only real estate or other taxes or assessments, that
are not yet delinquent or are being protested as permitted by this Agreement),
(x) there are no pending, or to the knowledge of the Borrower, threatened or
contemplated, eminent domain proceedings against any Pool Property or any
material portion of any other Real Estate, (xi) none of the Pool Property or any
material portion of any other Real Estate is now damaged as a result of any
fire, explosion, accident, flood or other casualty, (xii) none of the Borrower,
the Guarantors or any of their respective Subsidiaries has received any
outstanding notice from any insurer or its agent requiring performance of any
work with respect to any of the Real Estate or canceling or threatening to
cancel any policy of insurance, and each of the Real Estate assets complies with
the material requirements of all of the Borrower’s, Guarantors’ and their
respective Subsidiaries’ insurance carriers, (xiii) no person or entity has any
right or option to acquire any Real Estate or any Building thereon or any
portion thereof or interest therein, except for certain tenants of such Real
Estate not constituting Pool Properties pursuant to the terms of their Leases
and tenants in common under applicable tenant in common agreements, (xiv)
neither the Borrower nor any Subsidiary Guarantor is a party to any Management
Agreements for any of the Pool Properties except as has been delivered to Agent,
(xv) to the best knowledge of the Borrower and any Subsidiary Guarantors, there
are no material claims or any bases for material claims in respect of any Pool
Property or its operation by any party to any service agreement or Management
Agreement, and (xvi) there are no material agreements not otherwise terminable
upon 30 days’ notice pertaining to any Pool Property, any Building thereon or
the operation or maintenance of either thereof other than as described in this
Agreement (including the Schedules hereto) or the Title Policies.
§6.24    Brokers. None of the Borrower nor any of its Subsidiaries has engaged
or otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.
§6.25    Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party, and (b) no Indebtedness of the Borrower, any Guarantor or
any of their respective Subsidiaries has been accelerated. Neither the Borrower
nor any Guarantor is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of the Borrower or
any Guarantor. Schedule 6.25 hereto sets forth all agreements, mortgages, deeds
of trust, financing agreements or other material agreements binding upon the
Borrower and each Guarantor or their respective properties and entered into by
the Borrower and/or such Guarantor as of the date of this Agreement with respect
to any Indebtedness of the Borrower or any Guarantor in an amount greater than
$1,000,000.00, and the Borrower has provided the Agent with such true, correct
and complete copies thereof as Agent has requested.


73

--------------------------------------------------------------------------------





§6.26    Solvency. As of the date of this Agreement and as of the closing of the
Merger and after giving effect to the transactions contemplated by this
Agreement and the other Loan Documents, including all Loans made or to be made
hereunder and any loans to be provided in connection with the Merger, neither
the Borrower nor any Guarantor is insolvent on a balance sheet basis such that
the sum of such Person’s assets exceeds the sum of such Person’s liabilities,
the Borrower and each Guarantor is able to pay its debts as they become due, and
the Borrower and each Guarantor has sufficient capital to carry on its business.
§6.27    No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it or any Guarantor.
§6.28    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.
§6.29    Transaction in Best Interests of Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in §548 of the Bankruptcy
Code) and “valuable consideration,” “fair value,” and “fair consideration,” (as
such terms are used in any applicable state fraudulent conveyance law), in
exchange for the benefits to be provided by the Borrower, the Guarantors and
their respective Subsidiaries pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Guarantor to guaranty the Loan,
the Borrower would be unable to obtain the financing contemplated hereunder
which financing will enable the Borrower, each Guarantor and their respective
Subsidiaries to have available financing to conduct and expand their business.
§6.30    Contribution Agreement. The Borrower and the Guarantors have executed
and delivered the Contribution Agreement, and the Contribution Agreement
constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.


74

--------------------------------------------------------------------------------





§6.31    Representations and Warranties of Guarantors. Borrower has no knowledge
that any of the representations or warranties of the Guarantors contained in any
Loan Document to which such Guarantor is a party are untrue or inaccurate in any
material respect.
§6.32    OFAC. None of the Borrower, any Guarantor, nor any of such Persons’
respective Subsidiaries, or any of such Persons’ respective directors (other
than any independent or outside directors), officers, or, to the knowledge of
Borrower, any independent or outside directors, employees, agents, advisors or
Affiliates of Borrower or any Guarantor (a) is (or will be) a Person: (i) that
is, or is owned or controlled by Persons that are: (x) the subject or target of
any Sanctions Laws and Regulations or (y) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
Laws and Regulations, including, without limitation Crimea, Cuba, Iran, North
Korea, Sudan and Syria or (ii) with whom any Lender is restricted from doing
business under OFAC (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and (b) is not and shall not engage in
any dealings or transactions or otherwise be associated with Person (any such
Person, a “Designated Person”). In addition, the Borrower hereby agrees to
provide to the Lenders any additional information that a Lender deems reasonably
necessary from time to time in order to ensure compliance with all Applicable
Laws (including, without limitation, any Sanctions Laws and Regulations)
concerning money laundering and similar activities. Neither Borrower, any
Guarantor, nor any Subsidiary, director (other than any independent or outside
directors) or officer of Borrower, any Guarantor or, to the knowledge of
Borrower, any outside or independent director, Affiliate, agent or employee of
Borrower or any Guarantor, has engaged in any activity or conduct which would
violate any applicable anti-bribery, anti-corruption or anti-money laundering
laws or regulations in any applicable jurisdiction, including without
limitation, any Sanctions Laws and Regulations.
§6.33    Ground Lease.
(a)    Each Ground Lease contains the entire agreement of the Borrower or the
Subsidiary Guarantors and the applicable owner of the fee interest in such Pool
Property (the “Fee Owner”), Fee Owner, pertaining to the Pool Property covered
thereby. The Borrower and the Subsidiary Guarantors have no estate, right, title
or interest in or to the Pool Property except under and pursuant to the Ground
Lease. The Borrower has delivered a true and correct copy of the Ground Lease to
the Agent and the Ground Lease has not been modified, amended or assigned, with
the exception of written instruments that have been recorded in the applicable
real estate records and referenced in the Title Policy for such Pool Property.
(b)    The applicable Fee Owner is the exclusive fee simple owner of the Pool
Property, subject only to the Ground Lease and all Liens and other matters
disclosed in the applicable Title Policy for such Pool Property subject to the
Ground Lease, and the applicable Fee Owner is the sole owner of the lessor’s
interest in the Ground Lease.


75

--------------------------------------------------------------------------------





(c)    There are no rights to terminate the Ground Lease other than the
applicable Fee Owner’s right to terminate by reason of default, casualty,
condemnation or other reasons, in each case as expressly set forth in the Ground
Lease.
(d)    Each Ground Lease is in full force and effect and, to Borrower’s
knowledge, no breach or default or event that with the giving of notice or
passage of time would constitute a breach or default under any Ground Lease (a
“Ground Lease Default”) exists or has occurred on the part of a Borrower or a
Subsidiary Guarantor or on the part of a Fee Owner under any Ground Lease. All
base rent and additional rent, if any, due and payable under each Ground Lease
has been paid through the date hereof and neither Borrower nor any Subsidiary
Guarantor is required to pay any deferred or accrued rent after the date hereof
under any Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received
any written notice that a Ground Lease Default has occurred or exists, or that
any Fee Owner or any third party alleges the same to have occurred or exist.
(e)    The Borrower or applicable Subsidiary Guarantor is the exclusive owner of
the ground lessee’s interest under and pursuant to each Ground Lease and has not
assigned, transferred or encumbered its interest in, to, or under the Ground
Lease, except to Agent under the Loan Documents.
§6.34    Service Guarantees. Except as may be approved by Agent prior to
inclusion of any Real Estate as a Pool Property as set forth in Schedule 6.34,
as of the Closing Date, no tenant or licensee under any Data Center Lease has at
any time during the operation of such Data Center Property been entitled to any
free rent, partial rent, rebate of rent payments, credit, offset, deduction in
rent or a termination right because of any failure by the Borrower or any
Subsidiary Guarantor to provide special data center services to the tenants or
licensees including, without limitation, internet service, electrical power, or
humidity or temperature control. As of the date of inclusion of a Data Center
Asset as a Pool Property, any payments, free rent, partial rent, rebate of rent
or other payments, credits, allowances or abatements required to be given by
Borrower or a Subsidiary Guarantor to any tenant or licensee has already been
received by such tenant or licensee and all security deposits are being held in
accordance with legal requirements.
§6.35    Healthcare Representations.
(a)    Each Pool Property (i) is in conformance with all insurance,
reimbursement and cost reporting requirements, (ii) for those Pool Properties
where Operator is required by Applicable Laws to maintain a provider agreement
pursuant to Medicare and/or Medicaid, said provider agreement is in full force
and effect under Medicare and Medicaid, and (iii) is in compliance with all
other Applicable Laws including without limitation (A) health and fire safety
codes, including quality and safety standards, (B) those relating to the
prevention of fraud and abuse, (C) government payment program requirements and
disclosure of ownership and related information requirements, (D) requirements
of applicable Governmental Authorities, including those relating to the Pool
Properties’ physical structure, environment, quality and adequacy of medical
care and licensing, and (E) those related to reimbursement for the type of care
or services provided by Operators with respect to the Pool Properties. There is
no existing, pending or to Borrower’s knowledge, threatened in writing,
revocation, suspension, termination, probation, restriction,


76

--------------------------------------------------------------------------------





limitation, or nonrenewal proceeding by any third-party payor under a Third
Party Payor Program, other than those which have been disclosed to Agent, if
any.
(b)    All Primary Licenses and Permits necessary for using and operating the
Pool Properties are either held by, or will be held by Borrower, the applicable
Subsidiary Guarantor, or the applicable Operator, as required under Applicable
Laws, and are in full force and effect.
(c)    Except as set forth on Schedule 6.35 hereof, to Borrower’s knowledge,
with respect to any of the Pool Properties, there are no inquiries,
investigations, probes, audits or proceedings by any Governmental Authority or
notices thereof, or any other third party or any patient, employee or resident
(including, but not limited to, whistleblower suits, or suits brought pursuant
to federal or state “false claims acts” and Medicaid, Medicare or state fraud
and/or abuse laws) that are reasonably likely directly or indirectly, or with
the passage of time (i) to have a material adverse impact on Operators’ ability
to accept and/or retain patients or residents or operate such Pool Property for
its current use or result in the imposition of a fine, a sanction, a lower rate
certification or a lower reimbursement rate for services rendered to eligible
patients or residents, (ii) to modify, limit or result in the transfer,
suspension, revocation or imposition of probationary use of any of the Primary
Licenses, (iii) to affect any Operator’s continued participation in the Medicaid
or Medicare programs or any other Third-Party Payor Programs, or any successor
programs thereto, at then current rate certifications, or (iv) to result in any
material civil or criminal penalty or remedy, or (v) which could result in the
appointment of a receiver.
(d)    With respect to any Pool Property, except as set forth on Schedule 6.22,
(i) there are no presently existing circumstances which would result or likely
would result in material violations of the Healthcare Laws, (ii) no Pool
Property has received a notice of violation at a level that under Applicable
Laws requires the immediate or accelerated filing of a plan of corrections, and
no statement of charges or deficiencies has been made or penalty enforcement
action has been undertaken against any Pool Property, and (iii) to Borrower’s
knowledge, no Operator currently has any violation, and no statement of charges
or material deficiencies has been made or penalty enforcement action has been
undertaken, in each case, that remains outstanding against any Pool Property,
any Operator or against any officer, director, partner, member or stockholder of
any Operator, by any Governmental Authority, and (iv) to Borrower’s knowledge,
there have been no violations threatened in writing against any Pool Property’s,
or any Operator’s, certification for participation in Medicare or Medicaid or
the other Third-Party Payor Programs that remain open or unanswered that are, in
each case of subclauses (i) through (iv), reasonably likely to result in a
Material Adverse Effect.
(e)    With respect to any Pool Property, there are no current, pending or
outstanding Third-Party Payor Programs reimbursement audits, appeals or
recoupment efforts actually pending at any Pool Property that would result in a
Material Adverse Effect, and there are no years that are subject to an open
audit in respect of any Third-Party Payor Program that would, in each case, have
a Material Adverse Effect on Borrower, any Subsidiary Guarantor or Operator,
other than customary audit rights pursuant to Medicare/Medicaid/TRICARE programs
or other Insurer’s programs.
§6.36    Intellectual Property. The Borrower and the Guarantors own or have the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks,


77

--------------------------------------------------------------------------------





trademark rights, trade names, trade name rights, trade secrets and copyrights,
if any, necessary to the conduct of its businesses, without known conflict with
any patent, license, franchise, trademark, trade secret, trade name, copyright,
or other proprietary right of any other Person.
§6.37    Labor Matters. Except as, in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower or any of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
requirement of law dealing with such matters; and (c) all payments due from the
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Borrower
or such Subsidiary.
§6.38    Pool Properties. Each of the Pool Properties included by the Borrower
in calculation of the compliance of the covenants set forth in §9 satisfies all
of the requirements contained in this Agreement for the same to be included
therein.
§7.    AFFIRMATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:
§7.1    Punctual Payment. The Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.
§7.2    Maintenance of Office. The Borrower and each Guarantor will maintain
their respective chief executive office at Two Urban Center, 4890 W. Kennedy
Blvd., Suite 650, Tampa, Florida 33609, or at such other place in the United
States of America as the Borrower or any Guarantor shall designate upon thirty
(30) days prior written notice to the Agent and the Lenders, where notices,
presentations and demands to or upon the Borrower or such Guarantor in respect
of the Loan Documents may be given or made.
§7.3    Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) except
as may be required by GAAP or by law, make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that the Borrower’s fiscal year is a calendar
year.


78

--------------------------------------------------------------------------------





§7.4    Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:
(a)    (i) within fifteen (15) days of the filing of the Borrower’s Form 10-K
with the SEC, but in any event not later than one hundred twenty (120) days
after the end of each calendar year, the audited consolidated balance sheet of
the Borrower and its Subsidiaries at the end of such year, and the related
audited consolidated statements of income, changes in capital and cash flows for
such year, setting forth in comparative form the figures for the previous fiscal
year and all such statements to be in reasonable detail, prepared in accordance
with GAAP, together with a certification by the chief financial officer or chief
accounting officer of the Borrower, on its behalf, that the information
contained in such financial statements fairly presents the financial position of
the Borrower and its Subsidiaries, and accompanied by an auditor’s report
prepared without qualification as to the scope of the audit by a nationally
recognized accounting firm reasonably approved by Agent, and (ii) within a
reasonable period of time following request therefor, any other information the
Lenders may reasonably request to complete a financial analysis of the Borrower
and its Subsidiaries;
(b)    within fifteen (15) days of the filing of the Borrower’s Form 10-Q with
the SEC, if applicable, but in any event not later than sixty (60) days after
the end of each calendar quarter of each year, copies of the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries, at the end of
such quarter, and the related unaudited consolidated statements of income,
unaudited consolidated balance sheet and cash flows for the portion of the
Borrower’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the chief financial
officer or chief accounting officer of the Borrower, on its behalf, that the
information contained in such financial statements fairly presents the financial
position of the Borrower and its Subsidiaries on the date thereof (subject to
year-end adjustments);
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, (i) a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of the
Borrower, on its behalf, in the form of Exhibit K hereto (or in such other form
as the Agent may approve from time to time) setting forth in reasonable detail
computations evidencing compliance or non-compliance (as the case may be) with
the covenants contained in §8.1(i), §8.3(h)-(k) and §9 and the other covenants
described in such certificate and (if applicable) setting forth reconciliations
to reflect changes in GAAP since the Balance Sheet Date, and (ii) to the extent
that the relevant financial information has been delivered from each tenant of a
Pool Property to the Borrower or its Subsidiaries during the relevant period, a
calculation of EBITDAR and a rent coverage ratio calculation for each tenant of
a Pool Property based on the financial information that has been delivered from
such tenant to the Borrower or its Subsidiaries during the relevant period.
Borrower shall submit with the Compliance Certificate a Pool Certificate in the
form of Exhibit J attached hereto (a “Pool Certificate”) pursuant to which the
Borrower shall calculate the amount of the Pool Value and the Pool Availability
as of the end of the immediately preceding calendar quarter. All income, expense
and value associated with Real Estate or other Investments acquired or disposed
of during any quarter will be eliminated from calculations, where applicable.
The Compliance Certificate shall be accompanied by copies of the statements of
Funds from Operations and Net Operating Income for such calendar quarter,
including,


79

--------------------------------------------------------------------------------





without limitation, Net Operating Income for each of the Pool Properties,
prepared on a basis consistent with the statements furnished to the Agent prior
to the date hereof and otherwise in form and substance reasonably satisfactory
to the Agent, together with a certification by the chief financial officer or
chief accounting officer, on its behalf, that the information contained in such
statement fairly presents the Funds from Operations and Net Operating Income,
including, without limitation, the Net Operating Income of each of the Pool
Properties, for such periods;
(d)    simultaneously with the delivery of the financial statements referred to
in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000.00 or more of the Borrower and its Subsidiaries which are
not reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);
(e)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, (i) a Rent Roll for each of the Pool
Properties and a summary thereof in form satisfactory to Agent as of the end of
each calendar quarter (including the fourth calendar quarter in each year),
together with a listing of each tenant that has taken occupancy of such Pool
Property during each calendar quarter (including the fourth calendar quarter in
each year), (ii) an operating statement for each of the Pool Properties for each
such calendar quarter and year to date and a consolidated operating statement
for the Pool Properties for each such calendar quarter and year to date (such
statements and reports to be in form reasonably satisfactory to Agent), and
(iii) evidence reasonably required by Agent to determine compliance with the
covenants contained in §9 and the other covenants described in such certificate;
(f)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (i) listing the Real Estate owned
by the Borrower and its Subsidiaries (or in which the Borrower or any of its
Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, and (ii) listing the Indebtedness of the
Borrower and its Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof, the maturity date and any extension options,
the interest rate, the collateral provided for such Indebtedness and whether
such Indebtedness is Recourse Indebtedness, Non-Recourse Indebtedness, Secured
Debt or Unsecured Debt;
(g)    contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature, reports or proxy statements sent to the owners
of the Borrower or CVOP II;
(h)    promptly following Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower and any Guarantor;
(i)    promptly upon the filing hereof, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any


80

--------------------------------------------------------------------------------





annual, quarterly or monthly reports and other statements and reports which the
Borrower shall file with the SEC;
(j)    notice of any audits pending or threatened in writing with respect to any
tax returns filed by the Borrower or any Guarantor promptly following notice of
such audit;
(k)    evidence reasonably satisfactory to Agent of the timely payment of all
real estate taxes for the Pool Properties following payment thereof;
(l)    with respect to any Real Estate that is not a Pool Property, the most
recent Appraisal of such Real Estate promptly upon finalization thereof;
(m)    promptly upon receipt thereof, copies of any and all notices of default
under any loan document securing or evidencing a mortgage loan made to the
Borrower or any of its Subsidiaries secured by a Lien on Real Estate, if such
mortgage loan (i) constitutes Recourse Indebtedness, (ii) constitutes
Indebtedness and individually or in the aggregate has an outstanding principal
balance in excess of $30,000,000.00, or (iii) has been accelerated;
(n)    within five (5) Business Days of receipt, copies of any written claim
made with respect to any Non-Recourse Exclusion;
(o)    upon Agent’s or any Lender’s written request (with such request to be
made by a Lender by and through Agent), financial information for tenants of the
Pool Properties that has been delivered to the Borrower or its Subsidiaries
pursuant to the terms of a Lease;
(p)    without limiting the terms of §2.11, a completed and executed Beneficial
Ownership Certification if requested by the Agent or any Lender at any time
Agent or such Lender determines that it is required by law to obtain such
certification; and
(q)    from time to time such other financial data and information in the
possession of the Borrower or its Subsidiaries (including without limitation
auditors’ management letters, status of litigation or investigations against the
Borrower or any of its Subsidiaries and any settlement discussions relating
thereto (to the extent that disclosure of any such letters, litigation or
investigation status or settlement discussions would not waive any applicable
privilege), property inspection and environmental reports and information as to
zoning and other legal and regulatory changes affecting the Borrower or any of
its Subsidiaries) as the Agent may reasonably request.
The Borrower shall reasonably cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.” Any material to be delivered pursuant to
this §7.4 may be delivered electronically directly to Agent and the Lenders
provided that such material is in


81

--------------------------------------------------------------------------------





a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, the Borrower shall deliver paper copies thereof to Agent
and the Lenders. The Borrower and the Guarantors authorize Agent, the Joint
Arrangers, and the Bookrunner to disseminate any such materials, including
without limitation the Information Materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system (an
“Electronic System”). Any such Electronic System is provided “as is” and “as
available.” The Agent, the Joint Arrangers, and the Bookrunner do not warrant
the adequacy of any Electronic System and expressly disclaim liability for
errors or omissions in any notice, demand, communication, information or other
material provided by or on behalf of Borrower that is distributed over or by any
such Electronic System (“Communications”). No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Agent, the Joint Arrangers, or the Bookrunner in connection with the
Communications or the Electronic System. In no event shall the Agent, the Joint
Arrangers, the Bookrunner or any of their directors, officers, employees, agents
or attorneys have any liability to the Borrower or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s, any Joint Arrangers’ or the Bookrunner's transmission
of Communications through the Electronic System, and the Borrower and the
Guarantors release Agent, the Joint Arrangers, the Bookrunner and the Lenders
from any liability in connection therewith, except as to any of the Agent, the
Joint Arrangers, the Bookrunner or any Lender for any actual damages (but
specifically excluding any special, incidental, consequential or punitive
damages) to the extent arising from the Agent’s, the Joint Arrangers, the
Bookrunner or any such Lender’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. Borrower acknowledges that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower, its Subsidiaries or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market related activities with respect to such
Persons’ securities. All of the Information Materials delivered by Borrower
hereunder shall be deemed to be private information and shall not be shared with
such Public Lenders, except for any Information Materials that are (a) filed
with a Governmental Authority and are available to the public, or (b) clearly
and conspicuously identified by the Borrower as “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof. By marking Information Materials “PUBLIC,” the Borrower shall be deemed
to have authorized the Agent, the Lenders, the Joint Arrangers, and the
Bookrunner to treat such Information Materials as not containing any material
non-public information with respect to the Borrower, its Subsidiaries, its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Information Materials constitute confidential information, they shall be treated
as provided in §18.7); (iii) all Information Materials marked “PUBLIC” are
permitted to be made available through a portion of any electronic dissemination
system designated “Public Investor” or a similar designation; and (iv) the
Agent, the Joint Arrangers, and the Bookrunner shall be entitled to treat any
Information Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of any electronic dissemination system not designated
“Public Investor” or a similar designation.


82

--------------------------------------------------------------------------------





§7.5    Notices.
(a)    Defaults. The Borrower will promptly upon becoming aware of same notify
the Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.
(b)    Environmental Events. The Borrower will give notice to the Agent within
five (5) Business Days of becoming aware of (i) any potential or known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a written notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) a Pool Property, or (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect.
(c)    Notice of Material Adverse Events. The Borrower will give notice to the
Agent within five (5) Business Days of becoming aware of any matter, including
(i) breach or non-performance of, or any default under, any provision of any
security issued by the Borrower or any of its Subsidiaries or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any of its Subsidiaries and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any of
its Subsidiaries, in each case that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
(d)    Proposed Sales, Encumbrances, Refinance or Transfer. The Borrower will
give notice to the Agent in writing within five (5) Business Days of any
completed sale, encumbrance, refinance or transfer of any Real Estate or other
Investments of the type described in §8.3(i) of the Borrower, any Guarantor or
their respective Subsidiaries.
(e)    Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the


83

--------------------------------------------------------------------------------





Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower or any of its Subsidiaries in an amount
in excess of $10,000,000.00.
(f)    Ground Lease. The Borrower will promptly notify the Agent in writing of
any default by a Fee Owner in the performance or observance of any of the terms,
covenants and conditions on the part of a Fee Owner to be performed or observed
under a Ground Lease. The Borrower will promptly deliver to the Agent copies of
all material notices, certificates, requests, demands and other instruments
received from or given by a Fee Owner to Borrower or a Subsidiary Guarantor
under a Ground Lease.
(g)    ERISA. The Borrower will give notice to the Agent within five (5)
Business Days after the Borrower or any ERISA Affiliate (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in §4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice of complete or partial withdrawal liability under Title IV of
ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of an
intent to terminate or appoint a trustee to administer any such plan.
(h)    Governmental Authority Notices. The Borrower will give notice to Agent
within five (5) Business Days of receiving any documents, correspondence or
notice from any Governmental Authority that regulates the operation of any Pool
Property where such document, correspondence or notice relates to threatened or
actual change or development that would be materially adverse or otherwise have
a material adverse effect on the Pool Property, Borrower, Guarantor or any
operator or tenant of any Pool Property.
(i)    Service Guarantees. The Borrower will give notice to the Agent within two
(2) Business Days after (i) any failure by Borrower or a Subsidiary Guarantor to
provide electrical power or internet service to a tenant or licensee under any
Data Center Lease, (ii) any claim by tenants or licensees under a Data Center
Lease that they are entitled, individually or in the aggregate, to free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent, or
(iii) any failure to provide electrical power or internet service that gives
rise to a termination right under any Data Center Lease.
(j)    Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.
§7.6    Existence; Maintenance of Properties.
(a)    Except as permitted under §8.4 and §8.8, the Borrower and each Guarantor
will and will cause each of their respective Subsidiaries to preserve and keep
in full force and effect


84

--------------------------------------------------------------------------------





their legal existence in the jurisdiction of its incorporation or formation. The
Borrower and each Guarantor will preserve and keep in full force all of their
rights and franchises and those of their Subsidiaries, the preservation of which
is necessary to the conduct of their business and the failure to have which
could reasonably be expected to have a Material Adverse Effect. In the event
Borrower or any Guarantor is a limited liability company, such Person shall not,
nor shall any of its members or managers, take any action in furtherance of, or
consummate, an LLC Division. The Borrower shall at all times comply with all
requirements and Applicable Laws and regulations necessary to maintain REIT
Status and shall continue to receive REIT Status. The Borrower may elect to list
the common stock of the Borrower for trading on NASDAQ, the New York Stock
Exchange or another nationally recognized exchange, subject to the prior written
approval by Agent of all organizational and other matters related to the
listing, and the common stock of the Borrower shall at all times after the date
of such election be listed for trading and be traded on such nationally
recognized exchange unless otherwise consented to by Agent and the Required
Lenders. Borrower agrees that any program instituted with respect to tender
offer share repurchases must require the Borrower to maintain the following: (i)
no Default or Event of Default exists or would result from the cash payment of
any redemptions made in connection with such tender offer share repurchases, and
(ii) the Borrower maintains Liquidity of not less than $50,000,000. The Borrower
shall continue to own directly one hundred percent (100%) of NewCo. From and
after the Merger, NewCo shall continue to own directly not less than eighty
percent (80.0%) of CVOP I. CVOP I and CVOP II shall continue to own directly or
indirectly one hundred percent (100%) of their respective Subsidiary Guarantors.
(b)    The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof. Without limitation
of the obligations of the Borrower and the Guarantors under this Agreement with
respect to the maintenance of the Real Estate, the Borrower and the Guarantors
shall promptly and diligently comply with the recommendations of the
Environmental Engineer retained by Agent or Borrower, Guarantors or their
respective Subsidiaries concerning the maintenance, operation or upkeep of the
Real Estate contained in the building inspection and environmental reports
delivered to the Agent or otherwise obtained by the Borrower or any Guarantor
with respect to the Real Estate.
§7.7    Insurance. The Borrower will, at its expense, procure and maintain, from
a financially sound and reputable carrier, insurance covering the Borrower and
its Subsidiaries and the Real Estate in such amounts and against such risks and
casualties as is customarily maintained by similar businesses.
§7.8    Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Pool Properties or the
other Real Estate, sales and activities, or any part thereof, or upon the income
or profits therefrom as well as all claims for labor, materials or supplies that
if unpaid might by law become a lien or charge upon any of its property or other


85

--------------------------------------------------------------------------------





Liens affecting any of the Pool Properties or other property of the Borrower,
the Guarantors or their respective Subsidiaries and all non-governmental
assessments, levies, maintenance and other charges, whether resulting from
covenants, conditions and restrictions or otherwise, water and sewer rents and
charges assessments on any water stock, utility charges and assessments and
owner association dues, fees and levies, provided that any such tax, assessment,
charge or levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings which shall
suspend the collection thereof with respect to such property and the Borrower,
CVOP II, or from and after the Merger, CVOP I or their respective Subsidiaries
shall not be subject to any fine, suspension or loss of privileges or rights by
reason of such proceeding, neither such property nor any portion thereof or
interest therein would be in any danger of sale, forfeiture, loss or suspension
of operation by reason of such proceeding and the Borrower, CVOP II, or from and
after the Merger, CVOP I or their respective Subsidiaries shall have set aside
on its books adequate reserves in accordance with GAAP; and provided, further,
that forthwith upon the commencement of proceedings to foreclose any lien that
may have attached as security therefor, the Borrower, CVOP II, or from and after
the Merger, CVOP I or their respective Subsidiaries either (i) will provide a
bond issued by a surety reasonably acceptable to the Agent and sufficient to
stay all such proceedings or (ii) if no such bond is provided, will pay each
such tax, assessment, charge or levy. Borrower shall promptly upon the written
request of the Agent, deliver to the Agent copies of the most recent tax bill
and invoices with respect to the taxes, other assessments, levies and charges
described in this §7.8 with respect to the Pool Properties together with and
written evidence of payment thereof not later than ten (10) Business Days prior
to the date upon which such amounts are due and payable unless the same are
being contested in accordance with the terms hereof and the other Loan
Documents.
§7.9    Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense (to the extent provided for below) and upon
reasonable prior notice, to visit and inspect any of the properties of the
Borrower, each Guarantor or any of their respective Subsidiaries (subject to the
rights of tenants under their Leases), to examine the books of account of the
Borrower, any Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, any Guarantor and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, partners or
members, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for such visits and inspections more often than once in any twelve (12) month
period. The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of such Persons.
§7.10    Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, and, to the extent permitted by the terms of the Leases, will cause the
Operators of the Pool Properties to, comply in all respects with (i) all
Applicable Laws and regulations now or hereafter in effect wherever its business
is conducted, including all Environmental Laws, (ii) the provisions of its
corporate charter, partnership agreement, limited liability company agreement or
declaration of trust, as


86

--------------------------------------------------------------------------------





the case may be, and other charter documents and bylaws, (iii) all agreements
and instruments to which it is a party or by which it or any of its properties
may be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required Applicable Laws for the conduct of its business or
the ownership, use or operation of its properties, except where failure so to
comply with either clause (i) or (v) would not result in the material
non-compliance with the items described in such clauses. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrower,
any Guarantor or their respective Subsidiaries may fulfill any of its
obligations hereunder, the Borrower, such Guarantor or such Subsidiary will
promptly take or cause to be taken all steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof. The Borrower shall develop and implement such
programs, policies and procedures as are necessary to comply with the Patriot
Act and shall promptly advise Agent in writing in the event that the Borrower
shall determine that any investors in the Borrower are in violation of such act.
§7.11    Further Assurances. The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.
§7.12    Advisor. Neither the Borrower, CVOP II nor, from and after the Merger,
CVOP I shall replace the Advisor or terminate the Advisory Agreement without the
prior written consent of the Agent (which shall not be unreasonably withheld).
From and after the Merger, in no event shall CVOP I enter into a separate
agreement for advisory services.
§7.13    Internalization.. Borrower agrees that any cash consideration paid by
Borrower or its Subsidiaries with respect to completion of the Internalization
shall require the following: (a) no Default or Event of Default exists or
results from conclusion of the Internalization and payment of any such cash
consideration; (b) the Borrower maintains Liquidity of not less than
$50,000,000.00; and (c) upon completion of the Internalization, Kay C. Neely and
Michael A. Seton shall continue to be the Chief Financial Officer and Chief
Executive Officer of Borrower, unless competent and experienced executives shall
be approved by the Required Lenders, which approval by the Required Lenders
shall not be unreasonably withheld, conditioned or delayed.
§7.14    Business Operations. The Borrower and its Subsidiaries shall operate
their respective businesses in substantially the same manner and in
substantially the same fields and lines of business as such business is now
conducted and in compliance with the terms and conditions of this Agreement and
the Loan Documents and contained in that certain Prospectus of the Borrower
dated June 27, 2014 (the “Prospectus”). Neither the Borrower, CVOP II nor, from
and after the Merger, CVOP I will, and will not permit any Subsidiary to,
directly or indirectly, engage in any line of business other than the ownership,
operation and development of Data Center Assets and Medical Assets.


87

--------------------------------------------------------------------------------





§7.15    Healthcare Laws and Covenants.
(a)    Without limiting the generality of any other provision of this Agreement,
Borrower and each Subsidiary Guarantor, and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
Borrower or Subsidiary Guarantors (with respect to its operation of the Pool
Properties), shall be in compliance in all material respects with all applicable
Healthcare Laws and accreditation standards and requirements of the applicable
state department of health or other applicable state regulatory agency (each a
“State Regulator”), in each case, as are now in effect and which may be imposed
upon Borrower, a Subsidiary Guarantor or an Operator or the maintenance, use or
operation of the Pool Properties or the provision of services to the occupants
of the Pool Properties. Borrower and each Subsidiary Guarantor have maintained
and shall continue to maintain in all material respects all records required to
be maintained by any Governmental Authority or otherwise under the Healthcare
Laws. Borrower and Subsidiary Guarantors and Operators have and will maintain
all Primary Licenses, Permits and other Governmental Approvals necessary under
Applicable Laws to own and/or operate the Pool Properties, as applicable
(including such Governmental Approvals as are required under such Healthcare
Laws).
(b)    Borrower represents that no Borrower or Subsidiary Guarantor is (i) a
“covered entity” within the meaning of HIPAA or submits claims or reimbursement
requests to Third Party Payor Programs “electronically” (within the meaning of
HIPAA) or (ii) is subject to the “Administrative Simplification” provisions of
HIPAA. If Borrower or any Subsidiary Guarantor at any time becomes a “covered
entity” or subject to the “Administrative Simplification” provisions of HIPAA,
then such Persons (x) will promptly undertake all necessary surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA
and/or that could be adversely affected by the failure of such Person(s) to be
HIPAA Compliant (as defined below); (y) will promptly develop a detailed plan
and time line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (z)
will implement those provisions of such HIPAA Compliance Plan in all material
respects necessary to ensure that such Person(s) are or become HIPAA Compliant.
For purposes hereof, “HIPAA Compliant” shall mean that Borrower and each
Subsidiary Guarantor, as applicable (A) are or will be in material compliance
with each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA on and as of each date that any party
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”), if and to the extent Borrower or any Subsidiary Guarantor are
subjected to such provisions, rules or regulations, and (B) are not and could
not reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that could result in any
of the foregoing or that could reasonably be expected to adversely affect
Borrower’s or any Subsidiary Guarantor’s business, operations, assets,
properties or condition (financial or otherwise), in connection with any actual
or potential violation by Borrower or any Subsidiary Guarantor of the then
effective provisions of HIPAA.


88

--------------------------------------------------------------------------------





(c)    Borrower shall not, nor shall Borrower permit any Subsidiary Guarantor to
do (or suffer to be done) any of the following with respect to any Pool
Property:
(i)    Transfer any Primary Licenses relating to such Pool Property to any
location other than to another Pool Property;
(ii)    Amend the Primary Licenses in such a manner that results in a material
adverse effect on the rates charged, or otherwise diminish or impair the nature,
tenor or scope of the Primary Licenses without Agent’s consent;
(iii)    Transfer all or any part of any Pool Property’s units or beds to
another site or location other than to another Pool Property; or
(iv)    Voluntarily transfer or encourage the transfer of any resident of any
Pool Property to any other facility (other than to another Pool Property),
unless such transfer is (A) at the request of the resident, (B) for reasons
relating to the health, required level of medical care or safety of the resident
to be transferred or the residents remaining at the such Pool Property or (C) as
a result of the disruptive behavior of the transferred resident that is
detrimental to the Pool Property.
(d)    If and when Borrower or a Subsidiary Guarantor participates in any
Medicare or Medicaid or other Third-Party Payor Programs with respect to the
Pool Properties, the Pool Properties will remain in compliance with all
requirements necessary for participation in Medicare and Medicaid, including the
Medicare and Medicaid Patient Protection Act of 1987, as it may be amended, and
such other Third-Party Payor Programs. If and when an Operator participates in
any Medicare or Medicaid or other Third-Party Payor Programs with respect to the
Pool Properties, where expressly empowered by the applicable Lease, Borrower or
Subsidiary Guarantor, as applicable, shall enforce the express obligation of
such Operator thereunder (if any) to cause its Pool Property to remain in
compliance with all requirements necessary for participation in Medicare and
Medicaid, including the Medicare and Medicaid Patient Protection Act of 1987, as
it may be amended, and such other Third-Party Payor Programs. Where expressly
empowered by the applicable Lease, Borrower or Subsidiary Guarantor, as
applicable, shall enforce the obligations of the Operator thereunder (if any) to
cause its Pool Property to remain in conformance in all material respects with
all insurance, reimbursement and cost reporting requirements, and, if
applicable, have such Operator’s current provider agreement that is in full
force and effect under Medicare and Medicaid.
(e)    If Borrower or any Subsidiary Guarantor receives written notice of any
Healthcare Investigation after the Closing Date, Borrower will promptly obtain
and provide to Agent the following information with respect thereto to the
extent such information is actually known to Borrower, or if not known to
Borrower, to the extent that the applicable Operator actually provides the same
to Borrower or Subsidiary Guarantor: (i) number of records requested, (ii) dates
of service, (iii) dollars at risk, (iv) date records submitted, (v)
determinations, findings, results and denials (including number, percentage and
dollar amount of claims denied), (vi) additional remedies proposed or imposed,
(vii) status update, including appeals, and (viii) any other pertinent
information related thereto.


89

--------------------------------------------------------------------------------





§7.16    Registered Servicemark. Without prior written notice to the Agent,
except with respect to the trademarks, tradenames, servicemarks or logos listed
on Schedule 6.6 hereto, none of the Pool Properties shall be owned or operated
by the Borrower or any Guarantor under any trademark, tradename, servicemark or
logo.
§7.17    Ownership of Real Estate. Without the prior written consent of Agent,
all Real Estate and all interests (whether direct or indirect) of the Borrower,
CVOP II, or from and after the Merger, CVOP I in any Real Estate assets now
owned or leased or acquired or leased after the date hereof shall be owned or
leased directly by the Borrower, CVOP II, or from and after the Merger, CVOP I
or a Wholly Owned Subsidiary of the Borrower, CVOP II, or from and after the
Merger, CVOP I; provided, however that the Borrower shall be permitted to own or
lease interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates of Borrower as permitted by §8.3.
§7.18    Distributions of Income to Borrower, CVOP I and CVOP II. The Borrower,
CVOP II, or from and after the Merger, CVOP I shall cause all of their
respective Subsidiaries (subject to Applicable Law, the terms of any loan
documents under which such Subsidiary is the borrower, and the terms of any
organizational documents of a joint venture with a Person that is not an
Affiliate of Borrower, CVOP I or CVOP II entered into in the ordinary course of
business) to promptly distribute to the Borrower, CVOP II, or from and after the
Merger, CVOP I, as applicable (but not less frequently than once each calendar
quarter, unless otherwise approved by the Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each Subsidiary of its debt service, operating
expenses, capital improvements and leasing commissions for such quarter and
(b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements and
tenant improvements to be made to such Subsidiary’s assets and properties
approved by such Subsidiary in the course of its business consistent with its
past practices.
§7.19    Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate will be deemed to be Plan Assets at any time.
§7.20    Power Generators. Borrower and the Subsidiary Guarantors shall pay any
fines with respect to its generator use permit in a timely manner and shall not
allow any such permits to terminate due to non-payment of fines or other
defaults.
§7.21    [Intentionally Omitted.]
§7.22    Material Contracts. The Borrower, the Guarantors and their respective
Subsidiaries shall perform each and all of their obligations under each Material
Contract. Borrower shall not, and shall not permit any Subsidiary Guarantor to,
directly or indirectly cause or permit to exist any condition which could result
in the termination or cancellation of, or which would relieve the performance of
any obligations of any other party thereto under, any Material Contract for all
or any portion of the Pool Properties.


90

--------------------------------------------------------------------------------





§7.23    Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any Guarantor, Subsidiary, Unconsolidated Affiliate
or other Person (i) to fund any activities or business of or with any Designated
Person, or in any country or territory, that at the time of such funding is
itself the subject of territorial sanctions under applicable Sanctions Laws and
Regulations, (ii) in any manner that would result in a violation of applicable
Sanctions Laws and Regulations by any party to this Agreement, or (iii) in any
manner that would cause the Borrower, the Guarantors or any of their respective
Subsidiaries to violate the United States Foreign Corrupt Practices Act. None of
the funds or assets of the Borrower or Guarantors that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations. Borrower shall maintain policies and procedures designed to
achieve compliance with Sanctions Laws and Regulations.
§7.24    Limiting Agreements.
(a)    Neither Borrower, the Guarantors nor any of their respective Subsidiaries
shall enter into, any agreement, instrument or transaction which has or may have
the effect of prohibiting or limiting Borrower’s, the Guarantors’ or any of
their respective Subsidiaries’ ability to pledge to Agent any of the Pool
Properties as security for the Obligations (provided that a requirement to
maintain a pool of unencumbered properties to support other Unsecured Debt
permitted by this Agreement shall not violate the foregoing covenant). Borrower
will not take, and will not permit the Guarantors or any of their respective
Subsidiaries to take, any action that would impair the right and ability of
Borrower, the Guarantors and their respective Subsidiaries to pledge such assets
as security for the Obligations without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of Borrower, the
Guarantors or any of their respective Subsidiaries.
(b)    Borrower shall, upon demand, provide to the Agent such evidence as the
Agent may reasonably require to evidence compliance with this §7.24, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge any of the Pool Properties as
security for Indebtedness, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if such Pool
Properties are pledged in the future as security for Indebtedness of the
Borrower or any Guarantor.
§7.25    More Restrictive Agreements. Should the Borrower, the Guarantors or any
of their respective Subsidiaries enter into or modify any agreements or
documents pertaining to any existing or future Indebtedness, Debt Offering or
Equity Offering, which agreements or documents include covenants, whether
affirmative or negative (or any other provision which may have the same
practical effect as any of the foregoing), which are individually or in the
aggregate more restrictive against the Borrower, the Guarantors or their
respective Subsidiaries than those set forth in §8 and §9 of this Agreement or
the Guaranty, the Borrower shall promptly notify the Agent and, if requested by
the Required Lenders, the Borrower, the Guarantors, the Agent and the Required
Lenders shall promptly amend this Agreement and the other Loan


91

--------------------------------------------------------------------------------





Documents to include some or all of such more restrictive provisions as
determined by the Required Lenders in their sole discretion. Each of the
Borrower and Guarantors agree to deliver to the Agent copies of any agreements
or documents (or modifications thereof) pertaining to existing or future
Indebtedness, Debt Offering or Equity Offering of the Borrower, the Guarantors
or any of their respective Subsidiaries as the Agent from time to time may
request. Notwithstanding the foregoing, this §7.25 shall not apply to covenants
contained in any agreements or documents evidencing or securing Non-recourse
Indebtedness or covenants in agreements or documents relating to Recourse
Indebtedness that relate only to specific Real Estate that is collateral for
such Indebtedness.
§7.26    Pool Properties.
(a)    Subject to clause (b) of this §7.26, the Eligible Real Estate included in
the calculation of the Pool Availability and included as Pool Properties shall
at all times satisfy all of the following conditions:
(i)    the Eligible Real Estate shall be free and clear of all Liens other than
the Liens permitted in §8.2(i)A and §8.2(iv) and such Eligible Real Estate shall
not have applicable to it any restriction on the sale, pledge, transfer,
mortgage or assignment of such property except those restrictions which are
approved in writing by Agent (including any restrictions contained in any
applicable organizational documents);
(ii)    none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of, operation of or ability to sell or
finance such property;
(iii)    the only asset of the Subsidiary Guarantor shall be the Eligible Real
Estate included in the calculation of the Pool Availability and inclusion as
Pool Properties and related fixtures and personal property;
(iv)    no Person other than the Borrower or a Subsidiary Guarantor has any
direct or indirect ownership of any legal, equitable or beneficial interest in
such Subsidiary Guarantor if such Pool Property is owned or leased under a
Ground Lease by a Subsidiary Guarantor, and no direct or indirect ownership or
other interests or rights in any such Subsidiary Guarantor shall be subject to
any Lien;
(v)    such Pool Property is self-managed by the Borrower, the Subsidiary
Guarantor or is managed by the Property Manager pursuant to a Management
Agreement; and
(vi)    such Eligible Real Estate has not been removed from the calculation of
the Pool Availability pursuant to §7.26(c), §7.26(d) or §7.26(e).
(b)    Notwithstanding the foregoing, in the event any Real Estate does not
qualify as Eligible Real Estate or satisfy the requirements of §7.26(a), then
such Real Estate shall be included in the calculation of the Pool Availability
so long as the Agent shall have received the prior written


92

--------------------------------------------------------------------------------





consent of Agent and the Required Lenders to the inclusion of such Real Estate
in the calculation of the Pool Availability.
(c)    In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Pool Availability shall be materially damaged
or taken by condemnation, then such property shall no longer be included in the
calculation of the Pool Availability unless and until (i) any damage to such
real estate is repaired or restored, such real estate becomes fully operational
and the Agent shall receive evidence satisfactory to the Agent of the value of
such real estate following such repair or restoration (both at such time and
prospectively) or (ii) Agent shall receive evidence satisfactory to the Agent
that the value of such real estate (both at such time and prospectively) shall
not be materially adversely affected by such damage or condemnation.
(d)    Upon any asset ceasing to qualify to be included in the calculation of
Pool Availability, such asset shall no longer be included in the calculation of
the Pool Availability. Within five (5) Business Days after any such
disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Pool Availability
attributable to such asset. Simultaneously with the delivery of the items
required pursuant above, the Borrower shall deliver to the Agent a pro forma
Compliance Certificate and Pool Certificate demonstrating, after giving effect
to such removal or disqualification, compliance with the covenants contained in
§7.26 and §9.
(e)    The Borrower may voluntarily remove any Real Estate from the calculation
of the Pool Availability in its sole discretion, by delivering to the Agent, no
later than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal, together with a statement that no Default or
Event of Default then exists or would, upon the occurrence of such event or with
passage of time, result from such removal, the identity of the Pool Property
being removed, and a calculation of the value attributable to such Pool
Property. Simultaneously with the delivery of the items required pursuant above,
the Borrower shall deliver to the Agent a pro forma Compliance Certificate and
Pool Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.26 and §9.
§7.27    Preservation of Right to Pledge Pool Properties. Each of the Borrower,
the Guarantors and their respective Subsidiaries shall take such actions as are
necessary to preserve its right and ability to pledge its interest in the Pool
Properties to the Agent without any such pledge after the date hereof causing a
default or event of default under, or causing or permitting the acceleration
(after the giving of notice or the passage of time, or otherwise) of, any other
Indebtedness of the Borrower, the Guarantors or any of their respective
Subsidiaries; provided, however, that this §7.27 shall not prohibit (a) an
agreement that conditions a Person’s ability to encumber its assets to be
included in a pool of unencumbered properties to comply with financial covenant
ratios with respect to Unsecured Debt permitted by this Agreement or upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets included in agreements evidencing Unsecured Debt permitted
by this Agreement, but that in each case do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific


93

--------------------------------------------------------------------------------





assets, and that in any of such events are substantially similar to, or less
restrictive than, those covenants and/or ratios contained in this Agreement, or
(b) a provision contained in any agreement that evidences Unsecured Debt
permitted by this Agreement which contains restrictions on encumbering assets
that are substantially similar to, or less restrictive than, those restrictions
contained in this Agreement. Borrower shall, upon demand, provide to the Agent
such evidence as the Agent may reasonably require to evidence compliance with
this §7.27, which evidence shall include, without limitation, copies of any
agreements or instruments which would in any way restrict or limit Borrower’s or
Guarantor’s or any such Subsidiary’s ability to pledge assets as security for
Indebtedness, or which provide for the occurrence of a default (after the giving
of notice or the passage of time, or otherwise) if assets are pledged in the
future as security for Indebtedness of such Borrower, any Guarantor or any of
their Subsidiaries.


§8.    NEGATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note is outstanding
or any of the Lenders has any obligation to make any Loans:
§8.1    Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
(a)    Indebtedness to the Lenders arising under any of the Loan Documents;
(b)    Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;
(c)    current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;
(d)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(e)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in an Event of Default;
(f)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and
(g)    subject to the provisions of §9, Indebtedness of the Borrower or CVOP II
in respect of Derivatives Contracts that are entered into in the ordinary course
of business and not for speculative purposes;


94

--------------------------------------------------------------------------------





(h)    subject to the provisions of §9, Non-Recourse Indebtedness that is
secured by Real Estate (other than the Pool Properties or interest therein) and
related assets;
(i)    subject to the provisions of §9, Secured Debt that is Recourse
Indebtedness, provided that the aggregate amount of such Secured Debt (excluding
the Obligations and the Hedge Obligations) shall not exceed fifteen percent
(15.0%) of Gross Asset Value at any time; provided, however, that for one period
of four (4) full consecutive fiscal quarters immediately following the date on
which the Merger is consummated and one (1) partial fiscal quarter period to
include the quarter in which the Merger is consummated, if applicable, the
amount of Secured Debt (excluding the Obligations and the Hedge Obligations)
that is Recourse Indebtedness may exceed fifteen percent (15.0%) but shall not
exceed seventeen and one-half percent (17.5%) during such period;
(j)    subject to the provisions of §9, Unsecured Debt which is pari passu with
the Indebtedness described in clause (a) above, provided that such Unsecured
Debt described in this §8.1(j) may have any of the Pool Properties or any
interest therein or any direct or indirect ownership interest in the Borrower or
any Subsidiary Guarantor as an unsecured borrowing base, asset pool or similar
form of credit support for such Unsecured Debt; and
(k)    unsecured Indebtedness of Subsidiaries of Borrower, CVOP II or, from and
after the Merger, CVOP I to Borrower, CVOP II or, from and after the Merger,
CVOP I, respectively; provided that any such Indebtedness of a Subsidiary of
Borrower, CVOP II or, from and after the Merger, CVOP I that is a Guarantor
shall be subordinate to the repayment of the Obligations on terms reasonably
acceptable to Agent.
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(h) and (i) above shall have any of the Pool
Properties or any interest therein or any direct or indirect ownership interest
in any Subsidiary Guarantor as collateral, a borrowing base, unencumbered asset
pool or any similar form of credit support for such Indebtedness, provided that
the Indebtedness described in §8.1(j) may, subject to the terms of this
Agreement, have any of the Pool Properties as an unsecured borrowing base, asset
pool or similar form of credit support for such Unsecured Debt, (ii) none of the
Borrower, the Guarantors or their respective Subsidiaries shall create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness (other than Indebtedness to the Lenders arising
under the Loan Documents) with respect to which there is a Lien on any Equity
Interests, right to receive Distributions or similar right in any Subsidiary or
Unconsolidated Affiliate of such Person, provided that (A) (1) Borrower, (2)
CVOP II and from and after the Merger, NewCo, as guarantors only, (3) from and
after the Merger, CVOP I, and (4) any Subsidiary of the Borrower or from and
after the Merger, of CVOP I (other than any such Subsidiary of Borrower, CVOP I
or CVOP II that is a Subsidiary Guarantor or any Person having any direct or
indirect ownership interest in any such Subsidiary Guarantor), may create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness which is permitted by §8.1(h) or (i) and with
respect to which there is a Lien on any Equity Interests, right to receive
Distributions or similar right in any Subsidiary or Unconsolidated Affiliate of
such Person, subject to the terms of this Agreement, and (B) the Subsidiary
Guarantors may guarantee other Unsecured Debt permitted by §8.1(j) subject to
the terms of this Agreement; and (iii) no Subsidiary of the Borrower which
directly or indirectly owns


95

--------------------------------------------------------------------------------





a Pool Property shall create, incur, assume, guarantee or be or remain liable,
contingently, with respect to any Indebtedness other than Indebtedness to the
Lenders arising under the Loan Documents, provided that the Subsidiary
Guarantors may guarantee other Unsecured Debt permitted by §8.1(j) subject to
the terms of this Agreement.
§8.2    Restrictions on Liens, Etc. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to (a) create or incur or suffer
to be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement (or any
financing lease having substantially the same economic effect as any of the
foregoing); (d) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against
any of them that if unpaid would by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over any of their general creditors;
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse;
(f) in the case of securities, create or incur or suffer to be created or
incurred any purchase option, call or similar right with respect to such
securities; or (g) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower, any
Guarantor or any such Subsidiary may create or incur or suffer to be created or
incurred or to exist:
(i)    (A) Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents
and (B) Liens on assets, other than (I) the Pool Properties and (II) any direct
or indirect interest of the Borrower and any Subsidiary of the Borrower in any
Guarantor, in respect of judgments permitted by §8.1(d);
(ii)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(iii)    (A) Liens consisting of mortgage liens on Real Estate, other than Real
Estate that constitutes a Pool Property, (including the rents, issues and
profits therefrom), or any interest therein (including the rents, issues and
profits therefrom), and related personal property securing Indebtedness which is
permitted by §8.1(h) or (i), and (B) Liens on any direct


96

--------------------------------------------------------------------------------





interest of any Subsidiary of the Borrower, CVOP II or from and after the
Merger, of CVOP I (other than any such Subsidiary of the Borrower, CVOP II or
CVOP I that is a Subsidiary Guarantor or any Person having any direct or
indirect ownership interest in any such Subsidiary Guarantor) that directly owns
Real Estate, securing Indebtedness which is permitted by §8.1(h) or (i);
(iv)    encumbrances on Real Estate, consisting of easements, rights of way,
zoning restrictions, leases and other occupancy agreements, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which the Borrower, Subsidiary
Guarantor or a Subsidiary of such Person is a party, and other non-monetary
liens or encumbrances, none of which interferes materially with the use of the
property affected in the ordinary conduct of the business of the Borrower, the
Subsidiary Guarantors or their Subsidiaries, which defects do not individually
or in the aggregate have a materially adverse effect on the business of the
Borrower or any Subsidiary Guarantor individually or on the Pool Properties;
(v)    cash deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), purchase contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(vi)    rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
(vii)    Liens of Capitalized Leases;
(viii)    [Intentionally Omitted];
(ix)    [Intentionally Omitted]; and
(x)    Liens against the ownership interest of Borrower or any Guarantor in an
Unconsolidated Affiliate created pursuant to the terms of the applicable
organizational agreements.
Notwithstanding anything in this Agreement to the contrary, (w) no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i)(A), (v) and (vi) provided
that CVOP II or, from and after the Merger CVOP I may create or incur or suffer
to be created or incurred or to exist any Lien contemplated by §8.2(iii)(B),
(y) the Borrower shall not create or suffer to be created or incurred or to
exist any Lien on any of its properties or assets, other than Liens contemplated
in §8.2(i)(A), (v) and (vi), (x) from and after the Merger, NewCo shall not
create or incur or suffer to be created or incurred any Lien on its interest in
CVOP I, (y) the Borrower shall not create or incur or suffer to be created or
incurred any Lien on its interest in CVOP II or, from and after the Merger,
NewCo, and (z) no Subsidiary of the Borrower which indirectly owns a Pool
Property shall create or incur or suffer to be created or


97

--------------------------------------------------------------------------------





incurred any Lien other than a Lien in favor of the Agent for the benefit of the
Lenders under the Loan Documents.
§8.3    Restrictions on Investments. Neither the Borrower will, nor will it
permit any Guarantor or any of its Subsidiaries to, make or permit to exist or
to remain outstanding any Investment except Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by Borrower,
Guarantor or their Subsidiaries;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
(d)    commercial paper assigned the highest rating by two or more national
credit rating agencies and maturing not more than ninety (90) days from the date
of creation thereof;
(e)    bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A by S&P and A1 by Moody’s issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;
(f)    repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(c) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and
(g)    shares of so-called “money market funds” registered with the SEC under
any mutual fund or other registered investment company that qualifies as a
“money market fund” under Rule 2a-7 of the United States Securities and Exchange
Commission, or any successor thereto which have total assets in excess of
$50,000,000.
(h)    Investments by Borrower or its Subsidiaries in Land Assets, provided that
the aggregate Investment therein shall not exceed five percent (5.0%) of Gross
Asset Value;
(i)    Investments by Borrower or its Subsidiaries in Development Properties,
provided that the aggregate Investment therein shall not exceed ten percent
(10.0%) of Gross Asset Value;


98

--------------------------------------------------------------------------------





(j)    Investments by Borrower in non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates, provided that the aggregate Investment therein shall
not exceed fifteen percent (15.0%) of Gross Asset Value;
(k)    Investments by the Borrower or its Subsidiaries (other than the
Subsidiary Guarantors) in (i) Mortgage Note Receivables secured by properties
that meet the property type requirements of a Data Center Asset or a Medical
Asset, or (ii) Permitted Equity Investments, provided that (x) the aggregate
Investment in such Mortgage Note Receivables and such Permitted Equity
Investments together shall not exceed twenty percent (20.0%) of Gross Asset
Value, and (y) the aggregate Investment in such Permitted Equity Investments
shall not exceed ten percent (10%) of Gross Asset Value; and
(l)    acquisition of fee simple interests or long-term ground lease interests
in Real Estate by the Borrower or its Subsidiaries that meet the property type
requirements of a Data Center Asset or a Medical Asset.
Notwithstanding the foregoing, in no event shall (x) the aggregate value of the
holdings of the Borrower and its Subsidiaries in the Investments described in
§8.3(h)-(k) exceed twenty-five percent (25.0%) of Gross Asset Value at any time,
or (y) the Borrower and its Subsidiaries make any Investments other than those
outlined in the Prospectus, or (z) unless otherwise approved in writing by
Agent, such approval not to be unreasonably conditioned, withheld or delayed,
from and after the Merger, CVOP I and its Subsidiaries own any Real Estate other
than as set forth on Schedule 8.3.
For the purposes of this §8.3, the Investment of the Borrower or its
Subsidiaries in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of such Person’s pro rata share of any
Investments valued at the GAAP book value.
§8.4    Merger, Consolidation. Other than with respect to or in connection with
any disposition permitted under §8.8, the Borrower will not, nor will it permit
the Guarantors or any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of (including, without limitation, by way
of an LLC Division) all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Agent.
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing immediately before and after giving effect thereto,
the following shall be permitted without the consent of the Agent or any Lender:
(i) the merger or consolidation of one or more of the Subsidiaries of the
Borrower with and into CVOP II (it being understood and agreed that in any such
event CVOP II will be the surviving Person), (ii) from and after the Merger, the
merger or consolidation of one or more of the Subsidiaries of CVOP I with and
into CVOP I (it being understood and agreed that in any such event that CVOP I
will be the surviving Person), (iii) the merger or consolidation of two or more
Subsidiaries of CVOP II or, from and after the Merger CVOP I; provided that no
such merger or consolidation shall involve any Subsidiary that is a Guarantor
unless such Guarantor will be the surviving Person, (iv) the liquidation or
dissolution of any Subsidiary of CVOP II or, from and after the


99

--------------------------------------------------------------------------------





Merger, CVOP I that does not own any assets so long as such Subsidiary is not a
Guarantor (or if such Subsidiary is a Guarantor, so long as CVOP I, CVOP II and
such Subsidiary comply with the provisions of §5.6), and (iv) subject to the
confirmation by the Agent in writing that the Merger Effectiveness Conditions
have been satisfied, the Merger.
§8.5    Sale and Leaseback. Neither the Borrower nor any Guarantor will nor will
any of them permit their respective Subsidiaries, to enter into any arrangement,
directly or indirectly, whereby the Borrower or any of its Subsidiaries shall
sell or transfer any Real Estate owned by it in order that then or thereafter
the Borrower or any of its Subsidiaries shall lease back such Real Estate
without the prior written consent of Agent, such consent not to be unreasonably
withheld.
§8.6    Compliance with Environmental Laws. Neither the Borrower nor any
Guarantor will, nor will any of them permit any of their respective Subsidiaries
or any other Person to, do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating Data Center Assets and Medical Assets
as permitted under this Agreement and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in full compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in full compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, with respect to any Real Estate that is not a Pool
Property, where any such use, generation, conduct or other activity has not had
and could not reasonably be expected to have a Material Adverse Effect.
The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:
(i)    in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of the Borrower) to determine whether such Hazardous Substances
are or ever were Released or disposed of on any Real Estate in violation of
applicable Environmental Laws; and
(ii)    if any Release or disposal of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any Real
Estate (including without limitation any such Release or disposal occurring
prior to the acquisition or leasing of such Real Estate by the Borrower, any
such Guarantor or any such Subsidiary), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Real Estate in full compliance with all
applicable


100

--------------------------------------------------------------------------------





Environmental Laws; provided, that the Borrower, the Guarantors and their
respective Subsidiaries shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii), and in compliance with this §8.6 as it
relates to matters addressed by this clause (ii), so long as it or a responsible
third party with sufficient financial resources is taking reasonable action to
remediate or manage any event of noncompliance in accordance with Applicable Law
to the reasonable satisfaction of the Agent and no legal or administrative
action shall have been commenced or filed by any enforcement agency to require
remediation, containment, mitigation or other action. The Agent may engage its
own Environmental Engineer to review the environmental assessments and the
compliance with the covenants contained herein.
(iii)    At any time during the continuance of an Event of Default hereunder the
Agent may at its election (and will at the request of the Required Lenders)
obtain such environmental assessments of any or all of the Real Estate prepared
by an Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to any such Real Estate and (ii) whether the use
and operation of any such Real Estate complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Required Lenders shall have reasonable grounds to believe that a
Release or threatened Release of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which otherwise
may expose such Person to liability may have occurred, relating to any Real
Estate, or that any of the Real Estate is not in compliance with Environmental
Laws to the extent required by the Loan Documents, the Borrower shall promptly
upon the request of Agent obtain and deliver to Agent such environmental
assessments of such Real Estate prepared by an Environmental Engineer as may be
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to such
Real Estate and (ii) whether the use and operation of such Real Estate comply
with all Environmental Laws to the extent required by the Loan Documents.
Environmental assessments may include detailed visual inspections of such Real
Estate including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, as well as
such other investigations or analyses as are reasonably necessary or appropriate
for a complete determination of the compliance of such Real Estate and the use
and operation thereof with all applicable Environmental Laws. All environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower.
§8.7    Distributions.
(a)    Neither CVOP II nor, from and after the Merger, CVOP I, shall pay any
Distribution to the partners, members or other owners of CVOP II or CVOP I, as
applicable, and the Borrower shall not pay any Distribution to its partners,
members or other owners, if such Distribution by the Borrower, CVOP II or, from
and after the Merger CVOP I, when added to the amount of all other Distributions
paid in any period of four (4) consecutive calendar quarters, is in excess of
ninety-five percent (95%) of such Person’s Funds from Operations for such
period; provided that the limitations contained in this §8.7(a) shall not
preclude Borrower, CVOP II or, from and after the Merger, CVOP I from making
Distributions in an amount equal to the minimum


101

--------------------------------------------------------------------------------





distributions required under the Code to maintain the REIT Status of Borrower,
as evidenced by a certification of the principal financial or accounting officer
of Borrower containing calculations in detail reasonably satisfactory in form
and substance to the Agent.
(b)    If a Default or Event of Default shall have occurred and be continuing,
neither CVOP II nor, from and after the Merger, CVOP I shall make any
Distributions, and the Borrower shall not pay any Distribution to its partners,
members or other owners, other than Distributions in an amount equal to the
minimum distributions required under the Code to maintain the REIT Status of the
Borrower, as evidenced by a certification of the principal financial or
accounting officer of the Borrower containing calculations in detail reasonably
satisfactory in form and substance to the Agent.
(c)    Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a) or (b) shall have occurred, an Event of Default as to the Borrower,
CVOP II or, from and after the Merger, CVOP I under §12.1(g), (h) or (i) shall
have occurred, or the maturity of the Obligations has been accelerated, neither
the Borrower, CVOP II nor, from and after the Merger, CVOP I shall make any
Distributions whatsoever, directly or indirectly.
§8.8    Asset Sales. The Borrower will not, and will not permit the Guarantors
or their respective Subsidiaries to, sell, transfer or otherwise dispose of any
material asset other than pursuant to a bona fide arm’s length transaction in
the ordinary course of business. Neither the Borrower, any Guarantor nor any
Subsidiary thereof shall sell, transfer or otherwise dispose of any Real Estate
in one transaction or a series of transactions during any four (4) consecutive
fiscal quarters in excess of an amount equal to thirty percent (30%) of Gross
Asset Value as at the beginning of such four (4) quarter period, except as the
result of a condemnation or casualty, without the prior written consent of Agent
and the Required Lenders.
§8.9    Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Default or Event of Default, prepay, redeem,
defease, purchase or otherwise retire (except for regularly scheduled
installments of principal) the principal amount, in whole or in part, of any
Indebtedness other than the Obligations; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of §8.1,
and (y) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness or proceeds
resulting from a casualty or condemnation relating to such Real Estate (and such
insurance or condemnation proceeds are not otherwise required by the terms of
any applicable loan documents to be applied to the restoration or rebuilding of
such Real Estate); or (b) modify any document evidencing any Indebtedness (other
than the Obligations) to accelerate the maturity date or required payments of
principal of such Indebtedness during the existence of an Event of Default.
§8.10    [Intentionally Omitted.]


102

--------------------------------------------------------------------------------





§8.11    Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and interest rate
swap, collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options made in the ordinary course of business and
permitted pursuant to §8.1.
§8.12    Transactions with Affiliates. The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
any Subsidiary of the Borrower or any Guarantor), except (i) transactions in
connection with Management Agreements or other property management agreements
relating to Real Estate other than the Pool Properties, (ii) transactions
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.
§8.13    Equity Pledges. Except for Liens permitted under §8.2(i)(A), (ii),
(iii), (v) and (vi), neither the Borrower, CVOP II nor, from and after the
Merger, CVOP I will create or incur or suffer to be created or incurred any Lien
on any of its direct or indirect legal, equitable or beneficial interest in the
Borrower or any Subsidiary of Borrower, including, without limitation, any
Distributions or rights to Distributions on account thereof (provided that the
foregoing shall not be deemed to prohibit a Subsidiary that owns Real Estate to
have Liens permitted pursuant to §8.2(iii)).
§8.14    Leasing Activities. None of Borrower, Guarantors or any Affiliate of
Borrower or Guarantors shall prompt, direct, cause or otherwise encourage any
tenant or licensee at any Unencumbered Pool Property to relocate to space or
acquire other rights at or in connection with other buildings owned by Borrower,
a Guarantor or any Affiliate adjacent to the Unencumbered Pool Property, or
condominium units within the same development, without the prior written consent
of Agent.Fees. Borrower shall not pay, and shall not permit any Guarantor to
pay, any management fees or other payments under any Management Agreement for
any Pool Property to Borrower, any other manager that is an Affiliate of
Borrower or any other manager, or any advisory fees or other payments to
Advisor, in the event that a Default or an Event of Default shall have occurred
and be continuing.
§8.15    Changes to Organizational Documents. Neither Borrower nor any Guarantor
shall amend or modify, or permit the amendment or modification of, the articles,
bylaws, limited liability company agreements or other formation or
organizational documents of Borrower or any Guarantor in any material respect,
without the prior written consent of Agent.
§8.16    Burdensome Agreements. Neither Borrower nor any Guarantor shall enter
into any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound (other than this Agreement or any other Loan
Document) that limits the ability of any Wholly-Owned Subsidiary to make
Distributions to the Borrower or any Guarantor or to otherwise transfer property
to the Borrower or any Guarantor, except for (a) any restrictions existing under
or


103

--------------------------------------------------------------------------------





pursuant to any Indebtedness permitted under §8.1 or any Liens permitted under
§8.2, (b) customary provisions in leases, subleases, licenses and other
contracts restricting the assignment thereof, (c) any restriction existing by
reason of Applicable Law, (d) restrictions in or contemplated by any Borrower’s,
any Guarantor’s organizational documents, or (e) restrictions in contracts for
sales, management, development or dispositions of property not prohibited by
this Agreement; provided, that, such restrictions relate only to the property
being managed, developed or disposed of.
§9.    FINANCIAL COVENANTS.
The Borrower covenants and agrees that, so long as any Loan or Note is
Outstanding or any Lender has any obligation to make any Loans:
§9.1    Pool Availability. The Borrower shall not at any time permit
Consolidated Total Unsecured Debt (including the sum of the Outstanding Loans)
to be greater than the Pool Availability.
§9.2    Consolidated Total Indebtedness to Gross Asset Value. The Borrower will
not at any time permit the ratio of Consolidated Total Indebtedness to Gross
Asset Value (expressed as a percentage) to exceed sixty percent (60.0%).
§9.3    Maximum Secured Leverage Ratio. The Borrower will not at any time permit
the ratio of Consolidated Total Secured Debt to Gross Asset Value (expressed as
a percentage) to exceed forty percent (40.0%).
§9.4    Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA determined
for the most recently ended two (2) calendar quarters to Consolidated Fixed
Charges for the most recently ended two (2) calendar quarters, to be less than
1.75 to 1.00.
§9.5    Minimum Consolidated Tangible Net Worth.
(a)    Prior to consummation of the Merger, the Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of (i)
$788,000,000.00 plus (ii) seventy-five percent (75%) of the sum of any
additional Net Offering Proceeds after the date of this Agreement.
(b)    Following the consummation of the Merger, the Borrower will not at any
time permit Consolidated Tangible Net Worth to be less than the sum of (i)
seventy-five percent (75.0%) of Consolidated Tangible Net Worth as of the date
the Merger is consummated plus (ii) seventy-five percent (75%) of the sum of any
additional Net Offering Proceeds following consummation of the Merger.
§9.6    Unsecured Debt. At all times not less than Three Hundred Million and
No/100 Dollars ($300,000,000.00) of Unsecured Debt must be available or
committed to Borrower on a revolving credit basis.


104

--------------------------------------------------------------------------------





§9.7    [Intentionally Omitted.]
§9.8    Remaining Lease Term. At all times the Pool Properties included in the
calculation of Pool Availability must maintain on a collective basis a minimum
weighted average remaining initial lease term of Data Center Leases with Major
Tenants or Medical Property Leases with Major Tenants of not less than six (6)
years remaining (for each multi-tenant Pool Property included in the calculation
of Pool Availability, a weighted average lease term taking into account all
Leases with Major Tenants within such Pool Property shall be used for the
calculation required by this §9.8).
§9.9    Minimum Actual Debt Service Coverage Ratio. The Borrower will not at any
time permit the Actual Debt Service Coverage Ratio to be less than or equal to
2.00 to 1.00.
§9.10    Minimum Property Requirement. The Pool shall not at any time consist of
less than twenty (20) Pool Properties with an aggregate Appraised Value of not
less than $400,000,000.00.
§9.11    Aggregate Occupancy Rate. All Pool Properties will at all times have an
aggregate Occupancy Rate of no less than ninety percent (90%).
§9.12    Concentration Limits.
(a)    No more than twenty percent (20%) of the Pool Value shall be attributable
to any single Pool Property; provided that a failure to satisfy the requirements
of this §9.12(a) shall not result in any Real Estate not being included as a
Pool Property, but any Pool Availability in excess of such limitation shall be
excluded.
(b)    No Pool Properties which are subject to a lease or leases to any single
tenant or any group of Affiliates thereof shall account for more than fifteen
percent (15%) of the Pool Value (the “Single Tenant Limitation”); provided that
a failure to satisfy the requirements of this §9.12(b) shall not result in any
Real Estate not being included as a Pool Property, but any Pool Availability in
excess of such limitation shall be excluded.
(c)    No more than twenty percent (20%) of the Pool Value shall be attributable
to attributable to Pool Properties which are subject to Ground Lease; provided
that a failure to satisfy the requirements of this §9.12(c) shall not result in
any Real Estate not being included as a Pool Property, but any Pool Availability
in excess of such limitation shall be excluded.
(d)    No Pool Properties which are subject to a lease or leases to any tenants
that have physician ownership of greater than sixty-six and two-thirds percent
(66.67%) shall account for more than twenty percent (20%) of the Pool Value;
provided that a failure to satisfy the requirements of this §9.12(d) shall not
result in any Real Estate not being included as a Pool Property, but any Pool
Availability in excess of such limitation shall be excluded.
§10.    CLOSING CONDITIONS.


105

--------------------------------------------------------------------------------





The obligation of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:
§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Lender shall have received the
fully-executed original of its Note.
§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Subsidiary Guarantor that owns a Pool Property) in
which such Pool Property is located and a duly authorized officer, partner or
member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of the Borrower and each such Guarantor, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.
§10.3    Resolutions. All action on the part of the Borrower and each Guarantor,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and effectively taken, and
evidence thereof reasonably satisfactory to the Agent shall have been provided
to the Agent.
§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests, and Conversion/Continuation Requests and to give notices and
to take other action on behalf of the Borrower under the Loan Documents.
§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
the Borrower and each Guarantor in form and substance reasonably satisfactory to
the Agent.
§10.6    Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.
§10.7    Cancellation of Bridge Loan Commitments. Evidence reasonably acceptable
to KeyBank and SunTrust Bank that their respective commitments made pursuant to
the Bridge Loan Commitment Letter have terminated or been cancelled, and are of
no further force and effect.


106

--------------------------------------------------------------------------------





§10.8    Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.
§10.9    Representations and Warranties. The representations and warranties made
by the Borrower and each Guarantor in the Loan Documents or otherwise made by or
on behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.
§10.10    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.
§10.11    Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Pool Property included in the calculation of
the Pool Availability as of the Closing Date shall have been delivered to the
Agent at the Borrower’s expense and shall be in form and substance reasonably
satisfactory to the Agent.
§10.12    Compliance Certificate and Pool Certificate. The Agent shall have
received a Compliance Certificate and a Pool Certificate dated as of the date of
the Closing Date demonstrating compliance with each of the covenants calculated
therein as of the most recent calendar quarter for which the Borrower has
provided financial statements under §6.4 adjusted in the best good faith
estimate of the Borrower as of the Closing Date.
§10.13    [Intentionally Omitted.]
§10.14    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.
§10.15    Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.
§10.16    Existing Master Credit Agreement.The Agent shall have received, in
form and substance reasonably satisfactory to the Agent the Existing Master
Credit Agreement.
§10.17    Subordination of Advisory Agreement. The Agent shall have received an
executed counterpart of a Subordination of Advisory Agreement with respect to
the Advisory Agreement.


107

--------------------------------------------------------------------------------





§10.18    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
§11.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:
§11.1    Prior Conditions Satisfied. All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made.
§11.2    Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan, with the same effect as if
made at and as of that time, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date),
and no Default or Event of Default shall have occurred and be continuing.
§11.3    Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7
§11.4    Merger Effectiveness Conditions. The following conditions have been
satisfied in form and substance satisfactory to the Agent:
(a)    The compliance or satisfaction by Borrower of all of the following
requirements as evidenced by a certificate (including, without limitation,
appropriate back-up information) from Borrower to Agent and the Lenders
certifying the foregoing:
(i)    Except as otherwise approved by Agent in writing, no material
modifications, amendments or waivers have been made to the Merger Agreement and
conditions to closing thereof;
(ii)    There shall be no litigation, other proceeding or order (whether
temporary, preliminary or permanent) of a court of competent jurisdiction that
could or does in effect prevent, restrain or enjoin the consummation of the
Merger;
(iii)    The performance of the Merger Agreement does not require the approval
or consent of, or filing or registration with, or the giving of any notice to,
any court, department, board, governmental agency or other Governmental
Authority other than those already obtained, and filings after the date hereof
of disclosures with the SEC;


108

--------------------------------------------------------------------------------





(iv)    On the Merger Effective Date, there shall exist no Default or Event of
Default (after giving effect to the consummation of the Merger Agreement);
(v)    The representations and warranties made by the Borrower and the
Guarantors in the Loan Documents or otherwise made by or on behalf of the
Borrower and the Guarantors in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the Merger Effective Date
(after giving effect to the consummation of the Merger Agreement);
(b)    Evidence reasonably satisfactory to Agent that Borrower will be in pro
forma compliance with the covenants set forth in §9 immediately after giving
effect to the consummation of the Merger together with an updated pro forma
consolidated balance sheet and statement of income for REIT and its
Subsidiaries;
(c)    A solvency certificate from the chief financial officer of Borrower with
respect to each of the Borrower, CVOP II, NewCo and CVOP I, individually and as
a whole;
(d)    Delivery by CVOP I, CVOP II, Borrower and Advisor of a joinder by CVOP I
to and ratification by all parties of the Subordination of Advisory Agreement
and of a Joinder Agreement from CVOP I and NewCo together with customary
documentation relating to CVOP I and NewCo or any entity signing or in the chain
of authority under the Joinder Agreement together with (1) the delivery of
customary legal opinions (which legal opinions shall cover authorization,
execution, delivery, enforceability, and such other matters as Agent may
reasonably request), corporate records and documents from public officials, lien
searches and officer’s certificates, and (2) evidence of authority, existence
and good standing;
(e)    Delivery of a legal opinion regarding the effectiveness of the Merger
under state law;
(f)    Upon request by Agent, execution and delivery by Borrower and the
Guarantors of a Ratification of Loan Documents together with customary
documentation relating to Borrower, Guarantor or any entity signing or in the
chain of authority under the Ratification of Loan Documents together with (1)
the delivery of customary legal opinions (which legal opinions shall cover
authorization, execution, delivery, enforceability, and such other matters as
Agent may reasonably request), corporate records and documents from public
officials, satisfactory bankruptcy and lien searches and officer’s certificates,
and (2) evidence of authority, existence and good standing;
(g)    Receipt of copies of the filed and accepted documents effectuating the
Merger from the appropriate governmental authorities;
(h)    Written evidence that CVOP I is no longer a party to any agreement for
the providing of advisory services, except as may be entered into with the
advisor of Borrower;


109

--------------------------------------------------------------------------------





(i)    If required by Agent or any Lender, compliance with any “know your
customer” (including beneficial compliance certificates), anti-money laundering
and anti-terrorism documentation requirements; and
(j)    if required by Agent, that the Borrower shall pay contemporaneously with
the Merger Effective Date all fees (including legal fees) due and payable with
respect to the satisfaction of the Merger Effectiveness Conditions.
§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.
§12.1    Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a)    the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    the Borrower shall fail to pay any interest on the Loans or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(c)    the Borrower shall fail to comply with the covenant contained in §9.1 and
such failure shall continue for fifteen (15) calendar days after written notice
thereof shall have been given to the Borrower by the Agent;
(d)    the Borrower shall fail to perform any term, covenant or agreement
contained in §9.2 -§9.12;
(e)    the Borrower, the Guarantors or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents which they are required to perform (other
than those specified in the other subclauses of this §12 or in the other Loan
Documents);
(f)    any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;
(g)    the Borrower, any Guarantor or any of their Subsidiaries shall fail pay
when due (including, without limitation, at maturity), or within any applicable
period of grace, any principal, interest or other amount on account of any
obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contract), or shall fail to observe


110

--------------------------------------------------------------------------------





or perform any term, covenant or agreement contained in any agreement by which
it is bound, evidencing or securing any obligation for borrowed money or credit
received or other Indebtedness (including under any Derivatives Contract) for
such period of time as would permit (assuming the giving of appropriate notice
if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the termination or
other settlement of such obligation; provided that the events described in
§12.1(g) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in §12.1(g),
involve (i) Recourse Indebtedness in excess of $10,000,000.00 or (ii)
Non-Recourse Indebtedness in excess of $50,000,000.00 individually or in excess
of $75,000,000.00 in the aggregate;
(h)    the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;
(i)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of the Borrower, any Guarantor or any
of their respective Subsidiaries or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;
(j)    a decree or order is entered appointing a trustee, custodian, liquidator
or receiver for the Borrower, any Guarantor or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;
(k)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than fifteen (15) days during any calendar year, whether or not
consecutive, one or more uninsured or unbonded final judgments against (x) the
Borrower or any Guarantor that, either individually or in the aggregate, exceed
$25,000,000.00 in any calendar year or (y) any Subsidiary of the Borrower that
is not a Subsidiary Guarantor that, either individually or in the aggregate,
exceed $25,000,000.00 in any calendar year;
(l)    any of the Loan Documents or the Contribution Agreement shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or any Guarantor,
or any court or


111

--------------------------------------------------------------------------------





any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents or the
Contribution Agreement is illegal, invalid or unenforceable in accordance with
the terms thereof;
(m)    any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;
(n)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Required Lenders shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $1,000,000.00 and (x) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;
(o)    the Borrower, any Guarantor or any of their respective Subsidiaries or
any shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Required Lenders could
reasonably be expected to have a Material Adverse Effect, or (ii) any of the
Pool Properties;
(p)    any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;
(q)    [Intentionally Omitted;]
(r)    [Intentionally Omitted;]
(s)    [Intentionally Omitted;]
(t)    [Intentionally Omitted;]
(u)    the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to comply with the covenants set forth in §8.6 hereof; provided, however,
no Event of Default shall occur hereunder as a result of such failure if such
failure relates solely to a parcel or parcels of Real


112

--------------------------------------------------------------------------------





Estate that are not a Pool Property whose book value, either individually or in
the aggregate, does not exceed $25,000,000.00;
(v)    the Borrower shall fail to comply at any time with all requirements and
Applicable Laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status;
(w)    the Borrower shall fail to comply with any SEC reporting requirements;
(x)    any Change of Control shall occur; or
(y)    an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and, upon the request of the
Required Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes and the other Loan Documents to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; provided that in the event of any
Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts
shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent, Borrower hereby expressly waiving any right to
notice of intent to accelerate and notice of acceleration.
§12.2    Certain Cure Periods; Limitation of Cure Periods. Notwithstanding
anything contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due (or, with respect to any payments other than interest
on the Loans or any fees due under the Loan Documents, within five (5) Business
Days after written notice thereof shall have been given to Borrower by the
Agent), provided, however, that Borrower shall not be entitled to receive more
than two (2) grace or cure periods in the aggregate pursuant to this clause (i)
in any period of 365 days ending on the date of any such occurrence of Default,
and provided further, that no such cure period shall apply to any payments due
upon the maturity of the Notes, and (ii) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(e) in the event
that the Borrower cures (or causes to be cured) such Default within thirty (30)
days following receipt of written notice of such default, provided that the
provisions of this clause (ii) shall not pertain to defaults consisting of a
failure to provide insurance as required by §7.7 with respect to any Pool
Property, to any default (whether of Borrower, Guarantor or any Subsidiary
thereof) consisting of a failure to comply with §7.4(c), §7.14, §7.19, §8.1,
§8.2, §8.4, §8.7, §8.8 or to any Default excluded from any provision of cure of
defaults contained in any other of the Loan Documents.
§12.3    Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), §12.1(h), §12.1(i) or §12.1(j) shall occur, then
immediately and without any action on the part of the Agent or any Lender any
unused portion of the credit hereunder shall terminate and the Lenders shall be
relieved of all obligations to make Loans. No termination under this §12.3 shall


113

--------------------------------------------------------------------------------





relieve the Borrower or the Guarantors of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.


§12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Required Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by Applicable Law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the rate for overdue amounts as set forth in this
Agreement. In the event that all or any portion of the Obligations is collected
by or through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.
§12.5    Distribution of Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of the Borrower or the
Guarantors, such monies shall be distributed for application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent or in connection with the collection of such monies by the Agent, for
the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Agent


114

--------------------------------------------------------------------------------





against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;
(b)    Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Required Lenders shall determine;
provided, that (i) [Intentionally Omitted], (ii) distributions in respect of
such other Obligations shall include, on a pari passu basis, any Agent’s fee
payable pursuant to §4.2; (iii) in the event that any Lender is a Defaulting
Lender, payments to such Lender shall be governed by §2.13, and (iv) except as
otherwise provided in clause (iii), Obligations owing to the Lenders with
respect to each type of Obligation such as interest, principal, fees and
expenses and Hedge Obligations shall be made among the Lenders and Lender Hedge
Providers, pro rata; and provided, further that the Required Lenders may in
their discretion make proper allowance to take into account any Obligations not
then due and payable; and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.
§13.    SETOFF.
Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents. Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest. In the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.


115

--------------------------------------------------------------------------------





§14.    THE AGENT.
§14.1    Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.
§14.2    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.
§14.3    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, unless the Agent has received notice from a
Lender or the Borrower referring to the Loan Documents and describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default”.
§14.4    No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument


116

--------------------------------------------------------------------------------





hereafter furnished to it by or on behalf of the Borrower, the Guarantors or any
of their respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents. The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantors or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete. The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower, the Guarantors or any
of their respective Subsidiaries, or the value of the assets of the Borrower,
any Guarantor or any of their respective Subsidiaries. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents.
§14.5    Payments.
(a)    A payment by the Borrower or any Guarantor to the Agent hereunder or
under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents. Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, each payment by the Borrower hereunder shall
be applied in accordance with §2.13(d).
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective


117

--------------------------------------------------------------------------------





Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.
§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.
§14.7    Indemnity. To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under §15 or §16 to be paid by it to the
Agent, the Lenders ratably agree hereby to indemnify and hold harmless the Agent
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
the Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.
§14.8    Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
§14.9    Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders, subject to the terms of §18.1,
shall have the right to appoint as a successor Agent any Lender or any bank
whose senior debt obligations are rated not less than “A3” or its equivalent by
Moody’s or not less than “A-” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Unless a Default or Event of Default shall
have occurred and be continuing, such successor Agent shall be reasonably
acceptable to the Borrower. If no successor Agent shall have been appointed and
shall have accepted such appointment within ten (10) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be any Lender or any
financial institution whose senior debt obligations are rated not less than “A3”
or its equivalent by Moody’s or not less than “A-” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Subject to Borrower’s
approval rights, if any, stated above, upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder as Agent. After any retiring Agent’s
resignation, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent. Upon any change in the Agent under
this Agreement,


118

--------------------------------------------------------------------------------





the resigning Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning Agent.
§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action. Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Borrower or the Guarantors
or out of any collateral within such period. The Required Lenders may direct the
Agent in writing as to the method and the extent of any such exercise, the
Lenders hereby agreeing to indemnify and hold the Agent harmless in accordance
with their respective Commitment Percentages from all liabilities incurred in
respect of all actions taken or omitted in accordance with such directions,
except to the extent that any of the same shall be directly caused by the
Agent’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction to
be unlawful in any applicable jurisdiction or commercially unreasonable under
the UCC as enacted in any applicable jurisdiction.
§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.
§14.12    [Intentionally Omitted.]
§14.13    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise


119

--------------------------------------------------------------------------------





authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
§14.14    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) Business Days of receipt of the
request for action from Agent (accompanied by an explanation for the request)
together with all reasonably requested information related thereto (or such
lesser period of time required by the terms of the Loan Documents), notice in
writing of approval or disapproval (collectively “Directions”) in respect of any
action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.
§14.15    Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.
§14.16    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.1, §12.5, or any other provision of the Loan Documents,
the Agent shall be entitled to rely upon the trustee, paying agent or other
similar representative (each, a “Representative”) or, in the absence of such a
Representative, upon the holder of the Hedge Obligations for a determination
(which each holder of the Hedge Obligations agrees (or shall agree) to provide
upon request of the Agent) of the outstanding Hedge Obligations owed to the
holder thereof. Unless it has actual knowledge (including by way of written
notice from such holder) to the contrary, the Agent, in acting hereunder, shall
be entitled to assume that no Hedge Obligations are outstanding.


120

--------------------------------------------------------------------------------





§15.    EXPENSES.
The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any Indemnified Taxes (including any interest
and penalties in respect thereto) payable by the Agent or any of the Lenders
(other than taxes based upon the Agent’s or any Lender’s gross or net income),
or other taxes payable on or with respect to the transactions contemplated by
this Agreement, including any such taxes payable by the Agent or any of the
Lenders after the Closing Date (the Borrower hereby agreeing to indemnify the
Agent and each Lender with respect thereto), (c) title insurance premiums,
engineer’s fees, all environmental reviews and the reasonable fees, expenses and
disbursements of the counsel to the Agent, the Joint Arrangers, and the
Bookrunner and any local counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent, the Joint Arrangers, and the Bookrunner incurred in
connection with the syndication and/or participation (by KeyBank) of the Loans,
(e) all other reasonable out of pocket fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
the addition or substitution of additional Pool Properties, the review of Leases
and related documents, the making of each advance hereunder, and the syndication
of the Commitments pursuant to §18 (without duplication of those items addressed
in subparagraph (d), above), (f) all out-of-pocket expenses (including
attorneys’ fees and costs, and fees and costs of appraisers, engineers,
investment bankers or other experts retained by the Agent) incurred by any
Lender or the Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against the Borrower or the Guarantors or
the administration thereof after the occurrence of a Default or Event of Default
and (ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s, or any of the Lenders’
relationship with the Borrower or the Guarantors in respect of the Loan and the
Loan Documents (provided that any attorneys’ fees and costs pursuant to this
clause (f)(ii) shall be limited to those incurred by the Agent and one other
counsel with respect to the Lenders as a group), (g) all reasonable fees,
expenses and disbursements of the Agent incurred in connection with UCC
searches, UCC filings, title rundowns or, title searches, (h) all reasonable
out-of-pocket fees, expenses and disbursements (including reasonable attorneys’
fees and costs) which may be incurred by KeyBank in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (i) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. Borrower shall promptly pay any intangible or documentary taxes due in
connection with the execution and delivery of the Loan Documents, and shall
provide evidence thereof to Agent. The covenants of this §15 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.
§16.    INDEMNIFICATION.
The Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Joint Arrangers, and the Bookrunner and each director, officer, employee, agent,
Attorney and Affiliate


121

--------------------------------------------------------------------------------





thereof and Person who controls the Agent, or any Lender, the Joint Arrangers,
or the Bookrunner against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Pool Properties, other Real Estate or the Loans, (b) any
condition of the Pool Properties or other Real Estate, (c) any actual or
proposed use by the Borrower of the proceeds of any of the Loans, (d) any actual
or alleged infringement of any patent, copyright, trademark, service mark or
similar right of the Borrower, any Guarantor or any of their respective
Subsidiaries, (e) the Borrower and the Guarantors entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Pool Properties, (g) with respect to
the Borrower, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), and (h) any use of
Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, that the
Borrower shall not be obligated under this §16 to indemnify any Person for
liabilities arising from such Person’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods. In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select a single law
firm as their own counsel and, in addition to the foregoing indemnity, the
Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel. No person indemnified hereunder shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. If, and to the
extent that the obligations of the Borrower under this §16 are unenforceable for
any reason, the Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
Applicable Law. The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.
§17.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Lender has any
obligation to make any Loans. The indemnification obligations


122

--------------------------------------------------------------------------------





of the Borrower provided herein and in the other Loan Documents shall survive
the full repayment of amounts due and the termination of the obligations of the
Lenders hereunder and thereunder to the extent provided herein and therein. All
statements contained in any certificate delivered to any Lender or the Agent at
any time by or on behalf of the Borrower, any Guarantor or any of their
respective Subsidiaries pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by such
Person hereunder.
§18.    ASSIGNMENT AND PARTICIPATION.
§18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent and, so long as no Default or
Event of Default exists hereunder, the Borrower shall have each given its prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed, and if the Borrower does not respond to any such request
for consent within five (5) Business Days, Borrower shall be deemed to have
consented (provided that such consent shall not be required for any assignment
to another Lender, to a Related Fund, to a lender or an Affiliate of a Lender
which controls, is controlled by or is under common control with the assigning
Lender or to a wholly-owned Subsidiary of such Lender), (b) [Intentionally
Omitted], (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined) an Assignment and
Acceptance Agreement in the form of Exhibit L attached hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower or any Guarantor or be
to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e)
[Intentionally Omitted], and (f) such assignee shall acquire an interest in the
Loans of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in
excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Agent, and so long as no Default or Event of Default exists hereunder,
the Borrower. Upon execution, delivery, acceptance and recording of such
Assignment and Acceptance Agreement, (i) the assignee thereunder shall be a
party hereto and all other Loan Documents executed by the Lenders and, to the
extent provided in such Assignment and Acceptance Agreement, have the rights and
obligations of a Lender hereunder, (ii) the assigning Lender shall, upon payment
to the Agent of the registration fee referred to in §18.2, be released from its
obligations under this Agreement arising after the effective date of such
assignment with respect to the assigned portion of its interests, rights and
obligations under this Agreement, and (iii) the Agent may unilaterally amend
Schedule 1.1 to reflect such assignment. In connection with each assignment, the
assignee shall represent and warrant to the Agent, the assignor and each other
Lender as to whether such assignee is controlling, controlled by, under common
control with or is not otherwise free from influence or control by, the Borrower
and/or any Guarantor and whether such assignee is a Defaulting Lender or an
Affiliate of a Defaulting Lender. In connection with any assignment of rights
and obligations of any Defaulting Lender, no such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the Agent
in an aggregate amount sufficient, upon distribution thereof


123

--------------------------------------------------------------------------------





as appropriate (which may be outright payment, purchases by the assignee of
participations or actions, including funding, with the consent of the Borrower
and the Agent, the applicable pro rata share of Loans previously requested but
not funded by the Defaulting Lender to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Furthermore, in connection with the
syndication of the Loan by Agent, the Joint Arrangers, and the Bookrunner, the
Borrower agree to assist Agent, the Joint Arrangers, and the Bookrunner actively
in achieving a timely syndication that is reasonably satisfactory to the
Borrower, Agent, the Joint Arrangers, and the Bookrunner, such assistance to
include, among other things, (i) direct contact during the syndication between
the Borrower’s senior officers, representatives and advisors, on the one hand,
and prospective Lenders, on the other hand at such times and places as Agent,
the Joint Arrangers, or the Bookrunner may reasonably request, (ii) providing to
Agent, the Joint Arrangers, and the Bookrunner all financial and other
information with respect to the Borrower and the transactions contemplated
hereunder that Agent, the Joint Arrangers, or the Bookrunner may reasonably
request, including but not limited to financial projections relating to the
foregoing, and (iii) assistance in the preparation of a confidential information
memorandum and other marketing materials to be used in connection with the
syndication.
§18.2    Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.
§18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the


124

--------------------------------------------------------------------------------





aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes. The surrendered Notes shall
be canceled and returned to the Borrower.
§18.4    Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9, §4.10 and §13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all Applicable Laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender, (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Guarantor (except as otherwise permitted under this Agreement).
Any Lender which sells a participation shall promptly notify the Agent of such
sale and the identity of the purchaser of such interest. In addition, each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
§18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. §341, any other central bank having
jurisdiction over such Lender, or to such other Person as the Agent may approve
to secure obligations of such Lender. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.


125

--------------------------------------------------------------------------------





§18.6    No Assignment by Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under this Agreement or the other Loan
Documents (including by way of an LLC Division) without the prior written
consent of each of the Lenders.
§18.7    Disclosure. The Borrower agrees to promptly cooperate with any Lender
in connection with any proposed assignment or participation of all or any
portion of its Commitment. The Borrower agrees that in addition to disclosures
made in accordance with standard banking practices any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder. Each Lender
agrees for itself that it shall use reasonable efforts in accordance with its
customary procedures to hold confidential all non-public information obtained
from the Borrower or any Guarantor that has been identified in writing as
confidential by any of them, and shall use reasonable efforts in accordance with
its customary procedures to not disclose such information to any other Person,
it being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information. In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). In addition, each Lender may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors (provided such contractual counterparty or
professional advisors are advised of the provisions of this §18.7). In addition
the Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors and, similar service
providers to the lending industry; provided that such information is limited to
deal terms and other information customarily found in publications produced by
such Persons and service providers to the Agent and the Lenders in connection
with the administration of this Agreement, the other Loan Documents, and the
Commitments. Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement


126

--------------------------------------------------------------------------------





with or other obligations of secrecy to the Borrower or the Guarantors, or is
disclosed with the prior approval of the Borrower. Nothing herein shall prohibit
the disclosure of non-public information to the extent necessary to enforce the
Loan Documents.
§18.8    Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of all of the Lenders or
all of the Lenders directly affected thereby and is approved by the Required
Lenders, but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) Business Days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement in the form attached hereto as Exhibit L and
such Non-Consenting Lender’s original Note. Notwithstanding anything in this
§18.8 to the contrary, any Lender or other Lender assignee acquiring some or all
of the assigned Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Non-Consenting Lender, including principal and all
accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.7 which would be owed to such Non-Consenting Lender if the Loans
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Commitment (provided that the Borrower may pay to such Non-Consenting
Lender any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).
§18.9    Amendments to Loan Documents. Upon any such assignment, the Borrower
and the Guarantors shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.
§18.10    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender and those expressly set forth herein as to such Titled Agent.


127

--------------------------------------------------------------------------------





§19.    NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.
(a)    Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy, and addressed as
follows:
If to the Agent or KeyBank:
KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services

With a copy to:
KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Mr. Daniel Stegemoeller
Telecopy No.: (770) 510-2195
and
Dentons US LLP
303 Peachtree Street, N.E., Suite 5300
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
If to the Borrower:
Carter Validus Mission Critical REIT II, Inc.
Two Urban Center
4890 West Kennedy Blvd., Suite 650
Tampa, Florida 33609
Attn: Kay C. Neely, Chief Financial Officer
Telecopy No.: (813) 287-0397
With a copy to:
Morris, Manning and Martin, LLP
1600 Atlanta Financial Center



128

--------------------------------------------------------------------------------





3343 Peachtree Road, NE
Atlanta, Georgia 30326
Attn: Douglas D. Selph, Esq.
Telecopy No.: (404) 365-9532
to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy, is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or Agent shall have the
right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.
(b)    Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.
(c)    Notices and other communications to the Agent and the Lenders hereunder
may be delivered or furnished by electronic communication (including email and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
§2 if such Lender, as applicable, has notified the Agent that it is incapable of
receiving notices under such Section by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other


129

--------------------------------------------------------------------------------





communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
§20.    RELATIONSHIP.
Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.
§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND
THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.
§22.    HEADINGS.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.


130

--------------------------------------------------------------------------------





§23.    COUNTERPARTS.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
§24.    ENTIRE AGREEMENT, ETC.
This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §2 and §27.
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
§26.    DEALINGS WITH THE BORROWER.
The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective


131

--------------------------------------------------------------------------------





Subsidiaries or any of their Affiliates regardless of the capacity of the Agent
or the Lender hereunder. The Lenders acknowledge that, pursuant to such
activities, KeyBank or its Affiliates may receive information regarding such
Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them. Borrower acknowledges,
on behalf of itself and its Affiliates, that the Agent and each of the Lenders
and their respective Affiliates may be providing debt financing, equity capital
or other services (including financial advisory services) in which Borrower and
its Affiliates may have conflicting interests regarding the transactions
described herein and otherwise. Neither the Agent nor any Lender will use
confidential information described in §18.7 obtained from Borrower by virtue of
the transactions contemplated hereby or its other relationships with Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other companies, and
neither the Agent nor any Lender nor their Affiliates will furnish any such
information to other companies. Borrower, on behalf of itself and its
Affiliates, also acknowledges that neither the Agent nor any Lender has any
obligation to use in connection with the transactions contemplated hereby, or to
furnish to Borrower, confidential information obtained from other companies.
Borrower, on behalf of itself and its Affiliates, further acknowledges that one
or more of the Agent and Lenders and their respective Affiliates may be a full
service securities firm and may from time to time effect transactions, for its
own or its Affiliates’ account or the account of customers, and hold positions
in loans, securities or options on loans or securities of Borrower and its
Affiliates.
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, no modification or waiver of the definition of Pool Availability may
occur without the written consent of Agent and the Required Lenders.
Notwithstanding the foregoing, none of the following may occur without the
written consent of: (a) in the case of a reduction in the rate of interest on
the Notes (other than a reduction or waiver of default interest), the consent of
each Lender holding a Note affected by such interest rate reduction; (b) in the
case of an increase in the amount of the Commitment of the Lenders (except as
provided in §2.11 and §18.1), the consent of such Lender whose Commitment is
increased; (c) in the case of any increase in the Total Commitment (other than
in connection with an increase under §2.11), the consent of each Lender; (d) in
the case of a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents, the consent of each Lender
that would have otherwise received such principal, interest or fee; (e) in the
case of a change in the amount of any fee payable to a Lender hereunder, the
consent of each Lender to which such fee would otherwise be owed; (f) in the
case of the postponement of any date fixed for any payment of principal of or
interest on the Loan, the consent of each Lender that would otherwise have
received such principal or interest at such earlier fixed date; (g) in the case
of an extension of the Maturity Date, the consent of each


132

--------------------------------------------------------------------------------





Lender whose Commitment is thereby extended; (h) in the case of a change in the
manner of distribution of any payments to the Lenders or the Agent, the consent
of each Lender directly affected thereby; (i) in the case of the release of the
Borrower or any Guarantor except as otherwise provided in this Agreement, the
consent of each Lender; (j) in the case of an amendment of the definition of
Required Lenders, the consent of each Lender, and in the case of an amendment of
any requirement for consent by all of the Lenders, the consent of each Lender;
(k) in the case of any modification to require a Lender to fund a pro rata share
of a request for an advance of the Loan made by the Borrower other than based on
its Commitment Percentage, the consent of each such Lender thereby required to
fund a pro rata share other than based on its Commitment Percentage; (l) in the
case of an amendment to this §27, each Lender directly affected directly
thereby; or (m) in the case of an amendment of any provision of this Agreement
or the Loan Documents which requires the approval of all of the Lenders or the
Required Lenders to require a lesser number of Lenders to approve such action,
the consent of each Lender. The provisions of §14 may not be amended without the
written consent of the Agent. Any fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or, except as provided in §2.11,
extended without the consent of such Lender, and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender).
The Borrower agrees to enter into such modifications or amendments of this
Agreement or the other Loan Documents as reasonably may be requested by KeyBank,
the Joint Arrangers, and the Bookrunner in connection with the syndication of
the Loan, provided that no such amendment or modification materially affects or
increases any of the obligations of the Borrower hereunder. Notwithstanding
anything to the contrary in this Agreement, including this §27, this Agreement
may be amended by Borrower and Agent to provide for any Commitment Increase in
the manner contemplated by §2.11. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interest of the Lenders. Any such amendment,
modification or supplement shall become effective without any further action or
consent of any of other party to this Agreement.
§28.    SEVERABILITY.


133

--------------------------------------------------------------------------------





The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29.    TIME OF THE ESSENCE.
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.
§30.    NO UNWRITTEN AGREEMENTS.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
§31.    REPLACEMENT NOTES.
Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.
§32.    NO THIRD PARTIES BENEFITED.
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Joint Arrangers, the Bookrunner and their permitted successors
and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents. All conditions to the
performance of the obligations of the Agent and the Lenders under this
Agreement, including the obligation to make Loans, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans in the absence of strict compliance with any or all thereof
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any


134

--------------------------------------------------------------------------------





construction by the Borrower or any of its Subsidiaries of any development or
the absence therefrom of defects.
§33.    PATRIOT ACT.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.
§34.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[remainder of page intentionally left blank]




135

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
BORROWER:
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
By:/s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)
[Signatures Continued on Next Page]


Signature Page to Credit Agreement



--------------------------------------------------------------------------------






 
AGENT AND LENDERS:
KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as Agent
By: /s/ Kristin Centracchio
Name: Kristin Centracchio
Title: Vice President




[Signatures Continued On Next Page]


Signature Page to Credit Agreement



--------------------------------------------------------------------------------







BBVA USA, an Alabama banking corporation, individually as a Lender and as a
Co-Syndication Agent


By: /s/ Scott Childs
Name: Scott Childs
Title: Senior Vice President


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







BMO HARRIS BANK, N.A.




By:/s/ Lloyd Baron
Name: Lloyd Baron
Title: Director


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Syndication Agent




By:/s/ Jason LaGrippe
Name: Jason LaGrippe
Title: Duly Authorized Signatory


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







SUNTRUST BANK, individually as a Lender and as a Co-Syndication Agent




By:/s/ Nick Preston
Name: Nick Preston
Title: Director


[Signatures Continued On Next Page]






Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







FIFTH THIRD BANK, an Ohio Banking Corporation, individually as a Lender and as a
Co-Documentation Agent




By:/s/ Mark Patterson
Name: Mark Patterson
Title: Director II


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







RENASANT BANK


By:/s/ Craig Gardella
Name: Craig Gardella
Title: Executive Vice President




[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







CADENCE BANK, N.A.


By:/s/ Donald G. Preston
Name: Donald G. Preston
Title: Senior Vice President


[Signatures Continued On Next Page]




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







EASTERN BANK
By:/s/ Jared H. Ward
Name: Jared H. Ward
Title: Senior Vice President


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------






FIRST TENNESSEE BANK NATIONAL ASSOCIATION
By:/s/ Jean M. Brennan
Name: Jean M. Brennan
Title: Senior Vice President
[Signatures Continued On Next Page]


Signature Page to Credit Agreement



--------------------------------------------------------------------------------







TEXAS CAPITAL BANK, N.A.


By:/s/ Brett Walker
Name: Brett Walker
Title: Senior Vice President


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







WOODFOREST NATIONAL BANK, a national banking association


By:/s/ Derek Rancourt
Name: Derek Rancourt
Title: Senior Vice President - Corporate Banking


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







AMERICAN MOMENTUM BANK


By:/s/ Teresa Eoff
Name: Teresa Eoff
Title: Sr. Vice President


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







HANCOCK WHITNEY BANK


By:/s/ Megan Brearey
Name:Megan Brearey
Title: Senior Vice President




[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







SYNOVUS BANK


By:/s/ David W. Bowman
Name: David W. Bowman
Title: Director


[Signatures Continued On Next Page]


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







VALLEY NATIONAL BANK, a national banking association


By:/s/ Benjamin Powers
Name: Benjamin Powers
Title: Vice President


[Signatures Continued On Next Page]




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------






PROVIDENCE BANK, dba PREMIER BANK TEXAS


By:/s/ Angela Thornton
Name: Angela Thornton
Title: SVP




Signature Page to Credit Agreement



--------------------------------------------------------------------------------








EXHIBIT A
[INTENTIONALLY OMITTED.]




A-1

--------------------------------------------------------------------------------








EXHIBIT B
[INTENTIONALLY OMITTED.]


B-1



--------------------------------------------------------------------------------






EXHIBIT C-1
TERM LOAN NOTE
$__,000,000.00    _____________, 20__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Term Loan Agreement, dated as of August 7, 2019, as from
time to time in effect, by and among Maker, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Loan Agreement”), to the extent not sooner paid, on or before the
Maturity Date, the principal sum of _______ Million and No/100 Dollars
($__,000,000.00), or such amount as may be advanced by the Payee under the Loan
Agreement as a Term Loan with daily interest from the date thereof, computed as
provided in the Loan Agreement, on the principal amount hereof from time to time
unpaid, at a rate per annum on each portion of the principal amount which shall
at all times be equal to the rate of interest applicable to such portion in
accordance with the Loan Agreement, and with interest on overdue principal and,
to the extent permitted by Applicable Law, on overdue installments of interest
and late charges at the rates provided in the Loan Agreement. Interest shall be
payable on the dates specified in the Loan Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note (this “Note”) is one of one or more Term Loan Notes evidencing
borrowings under and is entitled to the benefits and subject to the provisions
of the Loan Agreement. The principal of this Note may be due and payable in
whole or in part prior to the Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Loan
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Loan Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be


C-1-1



--------------------------------------------------------------------------------





paid to the Lenders shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
Applicable Law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Loan Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
By:    
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)


C-1-2



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF REQUEST FOR TERM LOAN
KeyBank National Association, as Agent
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attn: Shelly West
Ladies and Gentlemen:
Pursuant to the provisions of §2.7 of that certain Term Loan Agreement dated as
of August 7, 2019 (as the same may hereafter be amended, the “Loan Agreement”),
by and among Carter Validus Mission Critical REIT II, Inc. (the “Borrower”),
KeyBank National Association for itself and as Agent, and the other Lenders from
time to time party thereto, the Borrower hereby requests and certifies as
follows:
1.    Term Loan. The Borrower hereby requests a Term Loan under §2.2 of the Loan
Agreement:
Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:
by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.
2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Loan Agreement.


3.    No Default. Borrower certifies that the Borrower and the Guarantors are
and will be in compliance with all covenants under the Loan Documents after
giving effect to the making of the Loan requested hereby and no Default or Event
of Default has occurred and is continuing. No condemnation proceedings are
pending or, to the undersigned’s knowledge, threatened against any Pool
Property, except as disclosed in writing to Agent.


4.    Representations True. Borrower certifies, represents and agrees that each
of the representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Loan Agreement, in
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with the Loan Agreement was true in all material respects as of
the date on which it was made and, is true in all material respects as of the
date hereof and shall also be true in all material respects at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).




D-1



--------------------------------------------------------------------------------





5.    Other Conditions. The undersigned chief executive officer, president or
chief financial officer of the REIT certifies, represents and agrees that all
other conditions to the making of the Loan requested hereby set forth in the
Loan Agreement have been satisfied or waived in writing.


6.    Definitions. Terms defined in the Loan Agreement are used herein with the
meanings so defined.
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
By:    
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)




D-2



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of that certain Term Loan Agreement
dated as of August 7, 2019, as from time to time in effect (the “Loan
Agreement”), by and among Carter Validus Mission Critical REIT II, Inc. (the
“Borrower”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Loan Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.5 of the Loan Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to the Borrower of the credit facilities under the Loan
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Loan Agreement, the Guaranty and the
other Loan Documents with respect to all the Obligations of the Borrower now or
hereafter incurred under the Loan Agreement and the other Loan Documents, and a
“Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Loan
Agreement, the Guaranty, the other Loan Documents and the Contribution
Agreement.
2.    Representations and Warranties of Joining Party. Joining Party represents
and warrants to Agent that, as of the Effective Date (as defined below), except
as disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Loan
Agreement), the representations and warranties contained in the Loan Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Subsidiary Guarantors apply to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.


E-1



--------------------------------------------------------------------------------





3.    Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.
4.    Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
6.    Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.    The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 201__.
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
“JOINING PARTY”
__________________________________________, a __________________________________
By:    
Name:    
Title:    
[SEAL]
ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:                    
Its:                    


E-2



--------------------------------------------------------------------------------








EXHIBIT F
[INTENTIONALLY OMITTED]


F-1



--------------------------------------------------------------------------------








EXHIBIT G
[INTENTIONALLY OMITTED]


G-1



--------------------------------------------------------------------------------








EXHIBIT H
[INTENTIONALLY OMITTED]




H-1



--------------------------------------------------------------------------------








EXHIBIT I
[INTENTIONALLY OMITTED]


I-1



--------------------------------------------------------------------------------








EXHIBIT J
FORM OF POOL CERTIFICATE


KeyBank National Association, as Agent
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: Kristin Centracchio
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of August 7, 2019
(as the same may hereafter be amended, the “Loan Agreement”) by and among Carter
Validus Mission Critical REIT II, Inc. (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Loan Agreement and not otherwise defined
herein are used herein as defined in the Loan Agreement.
Pursuant to the Loan Agreement, the Borrower is furnishing to you herewith this
Pool Certificate and supporting calculations and information. The information
presented herein has been prepared in accordance with the requirements of the
Loan Agreement.
The undersigned is providing the attached information to demonstrate the
components of the Pool and the calculation of the Pool Availability. All Pool
Properties included in the calculation of the Pool Availability satisfy the
requirements of the Loan Agreement to be included therein.
IN WITNESS WHEREOF, the undersigned has duly executed this Pool Certificate this
_____ day of ___________, 201__.
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation




By:    
Name:    
Title:    

(SEAL)


J-1



--------------------------------------------------------------------------------








POOL AVAILABILITY WORKSHEET




J-2



--------------------------------------------------------------------------------








EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
1200 Abernathy Road N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: Kristin Centracchio
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of August 7, 2019
(as the same may hereafter be amended, the “Loan Agreement”) by and among Carter
Validus Mission Critical REIT II, Inc. (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Loan Agreement and not otherwise defined
herein are used herein as defined in the Loan Agreement.
Pursuant to the Loan Agreement, the Borrower is furnishing to you herewith (or
has most recently furnished to you) the consolidated financial statements of the
Borrower for the fiscal period ended _______________ (the “Balance Sheet Date”).
Such financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of the Borrower at the date thereof
and the results of its operations for the periods covered thereby.
This certificate is submitted in compliance with requirements of §2.11(e)(iv),
§5.3(d), §7.4(c), §10.12 or §11.3 of the Loan Agreement, as applicable. If this
certificate is provided under a provision other than §7.4(c), the calculations
provided below are made using the consolidated financial statements of the
Borrower as of the Balance Sheet Date adjusted in the best good faith estimate
of the Borrower to give effect to the making of a Loan, acquisition or
disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of the Borrower of
its effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the chief financial officer or chief accounting officer
of the Borrower.
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.


K-1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
_____ day of ___________, 201__.
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
By:    
Name:    
Title:    


K-2



--------------------------------------------------------------------------------








APPENDIX TO COMPLIANCE CERTIFICATE

WORKSHEET
GROSS ASSET VALUE*


K-3



--------------------------------------------------------------------------------








EXHIBIT L
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain Term Loan Agreement, dated August
7, 2019, as, by and among CARTER VALIDUS MISSION CRITICAL REIT II, INC., a
Maryland corporation (“Borrower”), the other lenders that are or may become a
party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as
amended from time to time, the “Loan Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [Describe Assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.
2.    Assignment.
(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its Term Loan Note in the amount of
$_______________ representing a $_______________ Commitment, and a
_________________ percent (_____%) Commitment Percentage, and a corresponding
interest in and to all of the other rights and obligations under the Loan
Agreement and the other Loan Documents relating thereto (the assigned interests
being hereinafter referred to as the “Assigned Interests”), including Assignor’s
share of all outstanding Term Loans with respect to the Assigned Interests and
the right to receive interest and principal on and all other fees and amounts
with respect to the Assigned Interests, all from and after the Assignment Date,
all as if Assignee were an original Lender under and signatory to the Loan
Agreement having a Commitment Percentage equal to the amount of the respective
Assigned Interests.
(b)    Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date


L-1



--------------------------------------------------------------------------------





as if Assignee were an original Lender under and signatory to the Loan
Agreement, which obligations shall include, but shall not be limited to, the
obligation to make Term Loans to the Borrower with respect to the Assigned
Interests and to indemnify the Agent as provided therein (such obligations,
together with all other obligations set forth in the Loan Agreement and the
other Loan Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.
3.    Representations and Requests of Assignor.
(a)    Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Term Loan Note is $____________ and the aggregate
outstanding principal balance of the Term Loans made by it equals $_______, and
(iii) that it has forwarded to the Agent the Term Loan Note held by Assignor.
Assignor makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the continued existence, sufficiency or value of any Pool
Properties, or any assets of the Borrower which may be realized upon for the
repayment of the Loans, or the performance or observance by the Borrower of any
of its obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.
(b)    Assignor requests that the Agent obtain replacement Term Loan Notes, as
applicable, for each of Assignor and Assignee as provided in the Loan Agreement.
4.    Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform


L-2



--------------------------------------------------------------------------------





in accordance with their terms all the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; (f) represents
and warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, the
Borrower and is not a Defaulting Lender or Affiliate of a Defaulting Lender, and
(g) represents and warrants that if Assignee is not incorporated under the laws
of the United States of America or any State, it has on or prior to the date
hereof delivered to Borrower and Agent certification as to its exemption (or
lack thereof) from deduction or withholding of any United States federal income
taxes.
5.    Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Term Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.
6.    Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Loan Agreement.
7.    Effectiveness.
(a)    The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.
(b)    Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Loan Agreement and, to the extent of
the Assigned Interests, have the rights and obligations of a Lender thereunder,
and (ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Loan Agreement.
(c)    Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
(d)    All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
8.    Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:


L-3



--------------------------------------------------------------------------------





Notice Address:        

        

        

        

    Attn:    

    Facsimile:
Domestic Lending Office:    Same as above
Eurodollar Lending Office:    Same as above
9.    Payment Instructions. All payments to Assignee under the Loan Agreement
shall be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.
10.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
11.    Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
12.    Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by Agent.
13.    Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Loan Agreement.
[signatures on following page]


L-4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
ASSIGNEE:
By:    
Title:
ASSIGNOR:
By:    
Title:
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:    
Title:
CONSENTED TO BY:
CARTER VALIDUS MISSION CRITICAL REIT II, INC.,
a Maryland corporation
By:_____________________________
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)


L-5



--------------------------------------------------------------------------------








EXHIBIT M
INTENTIONALLY OMITTED


M-1



--------------------------------------------------------------------------------








EXHIBIT N-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Term Loan Agreement dated as of August 7, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among Carter Validus Mission Critical REIT II, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.3 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF LENDER]


By:    
Name:    
Title:    


Date: ________ __, 20__


N-1



--------------------------------------------------------------------------------








EXHIBIT N-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Term Loan Agreement dated as of August 7, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among Carter Validus Mission Critical REIT II, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.3 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date: ________ __, 20__


N-2



--------------------------------------------------------------------------------








EXHIBIT N-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Term Loan Agreement dated as of August 7, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among Carter Validus Mission Critical REIT II, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.3 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
    
[NAME OF PARTICIPANT]


By:    
Name:    
Title:    


Date: ________ __, 20__




N-3



--------------------------------------------------------------------------------







EXHIBIT N-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Term Loan Agreement dated as of August 7, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among Carter Validus Mission Critical REIT II, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.
Pursuant to the provisions of §4.3 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
    

[NAME OF LENDER]


By:    
Name:    
Title:    


N-4



--------------------------------------------------------------------------------







Date: ________ __, 20__


N-4



--------------------------------------------------------------------------------








SCHEDULE 1.1
TOTAL COMMITMENT
Name and Address
Total Commitment
Commitment Percentage
KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia 30328
Attention: Daniel Stegemoeller
Telephone: 770-510-2102
Facsimile: 770-510-2195


$70,000,000.00
13.461538460000%
LIBOR Lending Office
Same as Above


 
 
BBVA USA f/k/a Compass Bank
8080 N. Central Expwy, Floor 2
Dallas, TX 75201
Attn: Steve Hall
Telephone: 214-706-8016
$70,000,000.00
13.461538460000%
LIBOR Lending Office
Same as Above


 
 
BMO Harris Bank, N.A.
c/o BMO Capital Markets
100 High Street, 26th Floor
Boston, MA 02110
Attention: Lloyd Baron
Telephone: 617-960-2372
$70,000,000.00
13.461538460000%
LIBOR Lending Office
Same as Above


 
 
Capital One, National Association
Commercial & Specialty Finance
2 Bethesda Metro Center, 5th Floor
Bethesda, MD 20814
Attn: Portfolio Manager Healthcare Real Estate
Telephone: 301-280-0215
Telecopy: 301-280-0299


$70,000,000.00
13.461538460000%
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page-1



--------------------------------------------------------------------------------





Name and Address
Total Commitment
Commitment Percentage
SunTrust Bank
303 Peachtree St NE, 22nd Floor
Atlanta, GA 30308
Attn: Nick Preston
Telephone: 404-813-8899
$70,000,000.00
13.461538460000%
LIBOR Lending Office
Same as Above


 
 
Fifth Third Bank
230 Public Square
Maildrop U37051
Franklin, TN 37064
Attention: Benjamin Chen


$30,000,000.00
5.769230769000%
LIBOR Lending Office
Same as Above


 
 
Renasant Bank
1820 West End Avenue
Nashville, Tennessee 37203
Attention: Craig Gardella, EVP
Telephone: 615-234-1625
Facsimile: 615-340-3027


$20,000,000.00
3.846153846000%
LIBOR Lending Office
Same as Above


 
 
Cadence Bank, N.A.
4890 W Kennedy Blvd., Suite 820
Tampa, FL 33609
Attn: Don Preston
Telephone: 813-425-8227


$15,000,000.00
2.884615385000%
LIBOR Lending Office
Same as Above


 
 
Eastern Bank
605 Broadway, LF-24
Saugus, Massachusetts 01906
Attn: Jared H. Ward
Telephone: 781-581-4261
Facsimile: 781-581-4225


$15,000,000.00
2.884615385000%
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page-2



--------------------------------------------------------------------------------





Name and Address
Total Commitment
Commitment Percentage
First Tennessee Bank
701 Market St.
Chattanooga, Tennessee 37402
Attn: Mandi McCarty
Telephone: 423-757-4075
Facsimile: 901-579-3428


$15,000,000.00
2.884615385000%
LIBOR Lending Office
Same as Above
 
 
Texas Capital Bank, N.A.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attention: Brett A. Walker
Telephone: 469-399-8598
Facsimile: 214-932-6604
 
$15,000,000.00
2.884615385000%
LIBOR Lending Office
Same as Above


 
 
Woodforest National Bank
25231 Grogan’s Mill Road, 6th Floor
The Woodlands, TX 77380
Attn: Betina Peavy
Telephone: 832-375-2744


$15,000,000.00
2.884615385000%
LIBOR Lending Office
Same as Above


 
 
American Momentum Bank
One Momentum Boulevard
College Station, Texas 77845
Attn: Teresa Eoff
Telephone: 979-599-9374
Facsimile: 979-599-5019


$10,000,000.00
1.923076923000%
LIBOR Lending Office
Same as Above
 
 
Hancock Whitney Bank
12 Cadillac Drive, Suite 200
Brentwood, TN 37027
Attn: Megan Brearey
Telephone 615-823-1927
Facsimile 615-373-3990


$10,000,000.00
1.923076923000%
LIBOR Lending Office
Same as Above


 
 



Schedule 1.1 - Page-3



--------------------------------------------------------------------------------





Name and Address
Total Commitment
Commitment Percentage
Synovus Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attention: Virgie Johnson
Telephone: 205-868-4840
Facsimile: 205-868-4749


$10,000,000.00
1.923076923000%
LIBOR Lending Office
Same as Above


 
 
Valley National Bank
107 S. Franklin St. Suite 300
Tampa, Florida 33602
Attention: Erica Gordon
Telephone: 813-418-4071
Facsimile: 813-418-0900


$10,000,000.00
1.923076923000%
LIBOR Lending Office
Same as Above


 
 
Premier Bank
1115 S. Main St.
Grapevine, Texas 76051
Attn: Angela Thornton
Telephone: 817-305-0436
Facsimile: 817-329-5502
$5,000,000.00
0.961538461500%
LIBOR Lending Office
Same as Above


 
 
TOTAL
$520,000,000.00
100%



Schedule 1.1 - Page-4



--------------------------------------------------------------------------------






SCHEDULE 1.2
SUBSIDIARY GUARANTORS
1.
HC-11250 Fallbrook Drive, LLC, a Delaware limited liability company

2.
HCII-5525 Marie Avenue, LLC, a Delaware limited liability company

3.
Health Care II-110 Charlois Boulevard, LLC, a Delaware limited liability company

4.
HCII-110 Charlois Boulevard, LP, a Delaware limited partnership

5.
HCII-150 York Street, LLC, a Delaware limited liability company

6.
HCII-1800 Park Place Avenue, LLC, a Delaware limited liability company

7.
HCII-5100 Indian Creek Parkway, LLC, a Delaware limited liability company

8.
DCII-505 W. Merrill Street, LLC, a Delaware limited liability company

9.
HCII-30 Pinnacle Drive PA, LP, a Delaware limited partnership

10.
HCII-30 Pinnacle Drive, LLC, a Delaware limited liability company

11.
HCII-110 East Medical Center Blvd., LLC, a Delaware limited liability company

12.
HCII-15 Enterprise Drive, LLC, a Delaware limited liability company

13.
HCII-68 Cavalier Boulevard, LLC, a Delaware limited liability company

14.
HCII-107 First Park Drive, LLC, a Delaware limited liability company

15.
HCII-3590 Lucille Drive, LLC, a Delaware limited liability company

16.
HCII-237 William Howard Taft Road, LLC, a Delaware limited liability company

17.
HCII-2752 Century Boulevard PA, LP, a Delaware limited partnership

18.
HCII-2752 Century Boulevard, LLC, a Delaware limited liability company

19.
HCII-200 Memorial Drive, LLC, a Delaware limited liability company

20.
DCII-5400-5510 Feltl Road, LLC, a Delaware limited liability company

21.
HCII-2001 Hermann Drive, LLC, a Delaware limited liability company

22.
HCII-1131 Papillion Parkway, LLC, a Delaware limited liability company

23.
HCII-Heritage Park, LLC, a Delaware limited liability company



Schedule 1.2 - Page-1



--------------------------------------------------------------------------------







24.
HCII-HPI Healthcare Portfolio, LLC, a Delaware limited liability company



25.
HCII-750 12th Avenue, LLC, a Delaware limited liability company

26.
DCII-700 Austin Avenue, LLC, a Delaware limited liability company



27.
HCII HPI-3212 SW 89th Street, LLC, a Delaware limited liability company



28.
HCII HPI-3125 SW 89th Street, LLC, a Delaware limited liability company



29.
HCII HPI-3110 SW 89th Street, LLC, a Delaware limited liability company



30.
HCII HPI-1616 S. Kelly Avenue, LLC, a Delaware limited liability company



31.
HCII HPI-300 NW 32nd Street, LLC, a Delaware limited liability company



32.
HCII HPI-3115 SW 89th Street, LLC, a Delaware limited liability company



33.
DCII-5225 Exchange Drive, LLC, a Delaware limited liability company



34.
DCII-3255 Neil Armstrong Boulevard, LLC, a Delaware limited liability company



35.
DCII-200 Campus Drive, LLC, a Delaware limited liability company



36.
HCII-11200 North Portland Avenue, LLC, a Delaware limited liability company



37.
DCII-400 Minuteman Road, LLC, a Delaware limited liability company



38.
C&Y Partners, LLC, a Delaware limited liability company



39.
DCII-1501 Opus Place, LLC, a Delaware limited liability company



40.
DCII-10309 Wilson Blvd., LLC, a Delaware limited liability company



41.
DCII-2601 W. Broadway Road, LLC, a Delaware limited liability company



42.
HCII-2111 Ogden Avenue, LLC, a Delaware limited liability company



43.
DCII-1400 Crossbeam Dr., LP, a Delaware limited partnership



44.
DCII-1400 Crossbeam Drive, LLC, a Delaware limited liability company



45.
DCII-1400 Kifer Road, LLC, a Delaware limited liability company



46.
DCII-8700 Govenors Hill Drive, LLC, a Delaware limited liability company



Schedule 1.2 - Page-2



--------------------------------------------------------------------------------







47.
HCII-9800 Levin Road NW, LLC, a Delaware limited liability company



48.
HCII-4409 NW Anderson Hill Road, LLC, a Delaware limited liability company



49.
DCII-2005 East Technology Circle, LLC, a Delaware limited liability company



50.
HCII-1015 S. Washington Avenue, LLC, a Delaware limited liability company



51.
DCPII-SAC-11085 Sun Center Drive, LLC, a Delaware limited liability company



52.
DCPII-SAC-3065 Gold Camp Drive, LLC, a Delaware limited liability company

53.
DCII-4121 Perimeter Center Place, LLC, a Delaware limited liability company

54.
HCII-1601 West Hebron Parkway, LLC, a Delaware limited liability company

55.
HCII-455 Park Grove Drive, LLC, a Delaware limited liability company

56.
DCII-400 Holger Way, LLC, a Delaware limited liability company

57.
HCII-2006 4th Street, LLC, a Delaware limited liability company

58.
HCII-307 E. Scenic Valley Avenue, LLC, a Delaware limited liability company

59.
DCII-4726 Hills and Dales Road NW, LLC, a Delaware limited liability company

60.
HCII-3&5 Medical Park Drive, LLC, a Delaware limited liability company

61.
HCII-1200 North Main Street, LLC, a Delaware limited liability company

62.
HCII-124 Sawtooth Oak Street, LLC, a Delaware limited liability company

63.
HCII-23157 I-30 Frontage Road, LLC, a Delaware limited liability company

64.
HCII-12499 University Avenue, LLC, a Delaware limited liability company

65.
HCII-2414 and 2418 North Oak Street, LLC, a Delaware limited liability company



Schedule 1.2 - Page-3



--------------------------------------------------------------------------------






SCHEDULE 1.3
INITIAL POOL PROPERTIES


Property Owner


Name of Property


Address


1. HC-11250 Fallbrook Drive, LLC
Cy-Fair Surgery Center
11250 Fallbrook Drive, Houston, TX
2. HCII-5525 Marie Avenue, LLC
Mercy IMF
5525 Marie Avenue, Cincinnati, OH
3. HCII-110 Charlois Boulevard, LP
Penta IMF
110 Charlois Blvd., Winston-Salem, NC
4. HCII-150 York Street, LLC
New England Sinai
150 York Street, Stoughton, MA
5. HCII-1800 Park Place Avenue, LLC
Baylor MOB
1800 Park Place Avenue, Ft. Worth, TX
7. HCII-5100 Indian Creek Parkway, LLC
Heartland Rehab
5100 Indian Creek Pkwy, Overland Park, KS
8. DCII-505 W. Merrill Street, LLC
Online Tech Data Center
505 W. Merrill Street, Indianapolis, IN
9. HCII-30 Pinnacle Drive PA, LP
Clarion IMF
30 Pinnacle Drive, Clarion, PA
10. HCII-110 East Medical Center Blvd., LLC
Post-Acute Webster
110 East Medical Center Blvd., Webster, TX
11. HCII-15 Enterprise Drive, LLC
CMK IMF Portfolio
15 Enterprise Drive, Augusta, ME
12. HCII-68 Cavalier Boulevard, LLC
CMK IMF Portfolio
68 Cavalier Boulevard, Florence, KY
13. HCII-107 First Park Drive, LLC
CMK IMF Portfolio
107 First Park Drive, Oakland, ME
14. HCII-3590 Lucille Drive, LLC
CMK IMF Portfolio
3590 Lucille Drive, Columbia, OH
15. HCII-237 William Howard Taft Road, LLC
CMK IMF Portfolio
237 William Howard Taft Road, Cincinnati, OH
16. HCII-2752 Century Boulevard PA, LP
Reading Surgical Institute
2752 Century Blvd, Wyomissing, PA
17. HCII-200 Memorial Drive, LLC
Post-Acute Warm Springs-Lulling
200 Memorial Drive, Lulling, TX
18. DCII-5400-5510 Feltl Road, LLC
Feltl Road Data Center
5400-5510 Feltl Road, Minnetonka, MN
19. HCII-2001 Hermann Drive, LLC
Houston Surgical Hospital and LTACH
2001 Hermann Drive, Houston, TX
20. HCII-1131 Papillion Parkway, LLC
Old Mill Rehab
1131 Papillion Parkway, Omaha, NE
21. HCII-Heritage Park, LLC
Heritage Park
3601 N. Calais Street and 1103 E. Sara Swamy Drive, Sherman, TX



Schedule 1.3 - Page-1



--------------------------------------------------------------------------------





22. HCII-HPI Healthcare Portfolio, LLC
TPG Medical Plaza-Western
10001-10021 S. Western Ave.,
Oklahoma City, OK
23. HCII-750 12th Avenue, LLC
Baylor Surgery Center
750 12th Avenue,
Fort Worth, TX
24. DCII-700 Austin Avenue, LLC
Clear View Waco
700 Austin Avenue,
Waco, TX
25. HCII HPI-3212 SW 89th Street, LLC
Fountain Park Family
3212 SW 89th Street, Oklahoma City, OK
26. HCII HPI-3125 SW 89th Street, LLC
HPI Office
3125 SW 89th Street, Oklahoma City, OK
27. HCII HPI-3110 SW 89th Street, LLC
Fountain Park Medical Plaza
3110 SW 89th Street, Oklahoma City, OK
28. HCII HPI-1616 S. Kelly Avenue, LLC
TPG Medical Plaza-Edmond
1616 S. Kelly Avenue, Edmond, OK
29. HCII HPI-300 NW 32nd Street, LLC
Tri-Cities Family Clinic
300 NW 32nd Street, Newcastle, OK
30. HCII HPI-3115 SW 89th Street, LLC
OSSO Spine Center
3115 SW 89th Street, Oklahoma City, OK
31. DCII-5225 Exchange Drive, LLC
Flint Data Center
5225 Exchange Drive,
Flint, MI
32. DCII-3255 Neil Armstrong Boulevard, LLC
DataBank Eagan
3255 Neil Armstrong Blvd.,
Eagan, MN
33. DCII-200 Campus Drive, LLC
Somerset Data Center
200 Campus Drive, Somerset, NJ
34. HCII-11200 North Portland Avenue, LLC
Integris Lakeside Women’s Hospital
11200 N. Portland Ave., Oklahoma City, OK
35. DCII-400 Minuteman Road, LLC
400 Minuteman
400 Minuteman Road, Andover, MA
36. C&Y Partners, LLC
Peak 10 Tennessee
4600 Carothers Parkway, Franklin, TN
37. DCII-1501 Opus Place, LLC
Ensono
1501 Opus Place,
Downers Grove, IL
38. DCII-10309 Wilson Blvd., LLC
Blythewood Data Center
10309 Wilson Boulevard, Blythewood, SC
39. DCII-2601 W. Broadway Road, LLC
T-Mobile
2601 W. Broadway Road, Tempe, AZ
40. HCII-2111 Ogden Avenue, LLC
Rush-Copley
2111 Ogden Avenue, Aurora, IL
41. DCII-1400 Crossbeam Dr., LP
Charlotte Data Center II
1400 Cross Beam Drive, Charlotte, NC
42. DCII-1400 Kifer Road, LLC
Kifer Data Center
1400 Kifer Road, Sunnyvale, CA
43. DCII-8700 Govenors Hill Drive, LLC
GE Cincinnati
8700 Governor’s Hill Drive, Cincinnati, OH
44. HCII-9800 Levin Road NW, LLC
Clear Creek/Silverdale
9800 Levin Road N.W., Silverdale, WA



Schedule 1.3 - Page-2



--------------------------------------------------------------------------------





45. HCII-4409 NW Anderson Hill Road, LLC
Westsound Silverdale
4409 N.W. Anderson Hill Road,
Silverdale, WA
46. DCII-2005 East Technology Circle, LLC
Wipro
2005 E. Technology Circle,
Tempe, AZ
47. HCII-1015 S. Washington Avenue, LLC
St. Mary’s Healthcare Facility
1015 S. Washington Ave., Saginaw, MI
48. DCPII-SAC-11085 Sun Center Drive, LLC
Rancho Cordova I
11085 Sun Center Drive, Rancho Cordova, CA
49. DCPII-SAC-3065 Gold Camp Drive, LLC
Rancho Cordova II
3065 Gold Camp Drive, Rancho Cordova, CA
50. DCII-4121 Perimeter Center Place, LLC
TierPoint OKC
4121 Perimeter Center Place,
Oklahoma City, OK
51. HCII-1601 West Hebron Parkway, LLC
Carrollton Healthcare Facility
1601 W. Hebron Pkwy, Carrollton, TX
52. HCII-455 Park Grove Drive, LLC
Oceans Katy Behavioral Health Hospital
455 Park Grove Drive, Katy, TX
53. DCII-400 Holger Way, LLC
AT&T San Jose Data Center
400 Holger Way, San Jose, CA
54. HCII-2006 4th Street, LLC
Indianola Healthcare I
2006 N. 4th Street, Indianola, IA
55. HCII-307 E. Scenic Valley Avenue, LLC
Indianola Healthcare II
307 E. Scenic Valley Avenue, Indianola, IA
56. DCII-4726 Hills and Dales Road NW, LLC
Canton Data Center
4726 Hills and Dales Rd NW, Jackson Township, OH
57. HCII-3&5 Medical Park Drive, LLC; HCII-1200 North Main Street, LLC; HCII-124
Sawtooth Oak Street, LLC; and HCII-23157 I-30 Frontage Road, LLC
Benton HC Portfolio
3 Medical Park Drive, Benton, AR; 5 Medical Park Drive, Benton, AR; 1200 N. Main
Street, Benton, AR; 124 Sawtooth Oak Street, Hot Springs, AR; and 23157 I-30
Frontage Road, Bryant, AR
58. HCII-12499 University Avenue, LLC
Clive HC
12499 University Ave, Clive, IA
59. HCII-2414 and 2418 North Oak Street, LLC
Valdosta HC Portfolio
2412 and 2418 N. Oak Street, Valdosta, GA



Schedule 1.3 - Page-3



--------------------------------------------------------------------------------








SCHEDULE 1.4
MERGER STRUCTURE
termloanagreementcvre_image1.jpg [termloanagreementcvre_image1.jpg]


Schedule 5.3 - Page-1



--------------------------------------------------------------------------------







SCHEDULE 4.3
ACCOUNTS
1)
KeyBank Collection Account
Carter Validus Operating Partnership II, LP
Account Number:

Routing Number:
2)
KeyBank Cash Collateral Account
Carter Validus Operating Partnership II, LP
Account Number:
Routing Number:





Schedule 5.3 - Page-2



--------------------------------------------------------------------------------







SCHEDULE 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included in the calculation of Pool Availability, each
of the following:
(a)Description of Property. A narrative description and Borrower prepared
investment summary of the Real Estate, the improvements thereon and the tenants
and Leases relating to such Real Estate.
(b)    Authority Documents. Such organizational and formation documents of such
Subsidiary Guarantor as the Agent shall in good faith require.
(c)    Enforceability Opinion. The favorable legal opinion of counsel to
Borrower or such Subsidiary Guarantor, from counsel reasonably acceptable to the
Agent, addressed to the Lenders and the Agent covering the enforceability of the
Joinder Agreement and such other matters as the Agent shall reasonably request.
(d)    UCC Certification. A certification from a title insurance company,
records search firm, or counsel satisfactory to the Agent that a search of the
appropriate public records disclosed no conditional sales contracts, security
agreements, chattel mortgages, leases of personalty, financing statements or
title retention agreements which affect any property, rights or interests of the
Borrower or such Subsidiary Guarantor relating to such Real Estate except to the
extent that the same are discharged and removed prior to or simultaneously with
the inclusion of the Real Estate in the Pool.
(e)    Leases. True copies of all Leases relating to such Real Estate together
with Lease Summaries for all such Leases if available, and, if required by
Agent, a Rent Roll for such Real Estate certified by the Borrower or Subsidiary
Guarantor as accurate and complete as of a recent date, each of which shall be
in form and substance reasonably satisfactory to the Agent.
(f)    Pool Value. Any information required by the Agent to determine the Pool
Value attributable to such Eligible Real Estate and compliance with §7.26.
(g)    Certification Regarding Eligible Real Estate. A certification by Borrower
as to the matters contained in §7.26(a)(i)-(vi).
(h)    Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent as provided in §5.2 and dated not more than ninety
(90) days prior to the inclusion of such Real Estate in the calculation of Pool
Availability.
(i)    Operating Statements. Operating statements for such Real Estate in the
form of such statements delivered to the Lenders under §7.4(e) covering each of
the four fiscal quarters ending immediately prior to the addition of such Real
Estate to the Pool, to the extent available.


Schedule 5.3 - Page-3



--------------------------------------------------------------------------------





(j)    EBITDAR Information. Financial information from each tenant of a Pool
Property required by Agent to determine compliance with the covenant contained
in paragraph (vii) of the definition of “Eligible Real Estate” contained in
§1.1.
(k)    Subsidiary Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.
(l)    Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.


Schedule 5.3 - Page-4



--------------------------------------------------------------------------------








SCHEDULE 6.3
TITLE TO PROPERTIES
None.


Schedule 6.3 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.5
NO MATERIAL CHANGES
None.


Schedule 6.5 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.6
TRADEMARKS, TRADENAMES
None.


Schedule 6.6 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.7
PENDING LITIGATION


None.


Schedule 6.7 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.10
TAX STATUS
None.


Schedule 6.10 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.15
CERTAIN TRANSACTIONS
None.


Schedule 6.15 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.20
ENVIRONMENTAL RELEASES
None.


Schedule 6.20 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.21(a)
SUBSIDIARIES OF BORROWER
(see attached)


Schedule 6.21(a) - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.21(b)
UNCONSOLIDATED AFFILIATES OF BORROWER AND ITS SUBSIDIARIES
None.


Schedule 6.21(b) - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.22
EXCEPTIONS TO RENT ROLL
None.


Schedule 6.22 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.23
PROPERTY
None.


Schedule 6.23 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.25
MATERIAL LOAN AGREEMENTS
Fourth Amended and Restated Credit Agreement dated as of August 7, 2019, by and
among Borrower, KeyBank, individually and as administrative agent for itself and
the other lending institutions from time to time party to the Fourth Amended and
Restated Credit Agreement (the “Other Master Credit Facility Lenders”), and the
Other Master Credit Facility Lenders.


Schedule 6.25 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.34
SERVICE GUARANTEES
None.


Schedule 6.34 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 6.35
HEALTHCARE
None.


Schedule 6.35 - Page-1



--------------------------------------------------------------------------------








SCHEDULE 8.3
CVOP I REAL ESTATE
Property Owner
Name of Bridge Pool Property
Address
1.    HC-2727 E. Lemmon Avenue, LLC
Baylor Medical Center
2727 E. Lemmon Avenue Dallas, Texas
2.    HC-17322 Red Oak Drive, LLC
Tenet Surgery Center
17322 Red Oak Drive, Houston, Texas
3.    HC-4499 Acushnet Avenue, LLC
Vibra New Bedford Hospital
4499 Acushnet Avenue, New Bedford, Massachusetts
4.    HC-760 Office Parkway, LLC
St. Louis Surgical Center
760 Office Parkway,
Creve Coeur, Missouri
5.    HC-14024 Quail Pointe Drive, LLC
HPI Integrated Medical Facility
14024 Quail Pointe Drive, Oklahoma City, Oklahoma
6.    HC-8451 Pearl Street, LLC
Vibra Denver Hospital
8451 Pearl Street, Thornton, Colorado
7.    Green Wellness Investors, LLLP
Akron Medical Office Building
1940 Town Park Boulevard, Green, Ohio
8.    HC-1940 Town Park Boulevard, LLC
Indirect Owner of Akron Medical Office Building
 
9.    HC-2501 W William Cannon Dr, LLC
Stonegate Center
2501 W. William Cannon Dr., Buildings 3, 4 and 5, Austin, Texas
10.    HC-4201 William D. Tate Avenue, LLC
Ethicus Hospital
4201 William D. Tate Ave, Grapevine, Texas
11.    HC-2257 Karisa Drive, LLC
Fresenius Medical Care
2257 Karisa Drive, Goshen, Indiana
12.    HC-3001 North Augusta National Drive, LLC
Valley Baptist Health Center
3001 N. Augusta National Dr., Harlingen, Texas
13.    HC-4810 N. Loop 289, LLC
Lubbock Heart & Surgical Hospital
4810 N. Loop 289 Lubbock, Texas
14.    Green Medical Investors, LLLP
Akron General Hospital
1946 Town Park Boulevard, Green, Ohio
15.    HC-1946 Town Park Boulevard, LLC
Indirect Owner of Akron General Hospital
 



i

--------------------------------------------------------------------------------





16.    HC-239 S. Mountain Boulevard, LP
Wilkes Barre General Hospital
239 S. Mountain Boulevard, Mountain Top, Pennsylvania
17.    HC-239 S. Mountain Boulevard Management, LLC
Indirect Owner of Wilkes Barre General Hospital
 
18.    HC-3873 N. Parkview Drive, LLC
Physicians Specialty Hospital
3873 N. Parkview Drive, Fayetteville, Arkansas
19.    HC-5330 N. Loop 1604 West, LLC
Victory Medical Center
5330 N Loop 1604 E,
San Antonio, Texas
20.    HC-5101 Medical Drive, LLC
Warm Springs Rehabilitation Hospital
5101 Medical Drive,
San Antonio, Texas
21.    HC-3436 Masonic Drive, LLC
Christus Cabrini Hospital
3436 Masonic Drive, Alexandria, Louisiana
22.    HC-10323 State Highway 151, LLC
Warm Springs Rehabilitation Hospital
10323 State Highway 151,
San Antonio, Texas
23.    HC-42570 South Airport Road, LLC
Cypress Pointe Hospital
42570 South Airport Road, Hammond, Louisiana
24.    HC-200 Blossom Street, LLC
Clear Lake Campus Hospital
200 Blossom Street,
Webster, Texas
25.    HC-116 Eddie Dowling Highway, LLC
Rhode Island Rehabilitation Hospital
116 Eddie Dowling Highway, North Smithfield, Rhode Island
26.    HCP-Select Medical, LLC
Select Medical Portfolio
200 East Market Street,
Akron, Ohio
12380 DePaul Drive,
Bridgeton, Missouri
2990 Legacy Drive,
Frisco, Texas
27.    HC-5330L N. Loop 1604 West, LLC
PAM Specialty Hospital
5418 North Loop 1604 W.,
San Antonio, Texas



ii

--------------------------------------------------------------------------------





28.    HCP-Dermatology Associates, LLC
Dermatology Associates of Wisconsin
801 York Street,
Manitowoc, Wisconsin
2617 Development Drive, Bellevue, Wisconsin
3935 Lightning Drive,
Appleton, Wisconsin
1515 Randolph Court, Manitowoc, Wisconsin
2806 Riverview Drive,
Howard, Wisconsin
2351 State Road 44,
Oshkosh, Wisconsin
3515 Murray Street,
Marinette, Wisconsin
1400 Scheuring Road,
DePere, Wisconsin
33 Green Bay Road,
Sturgeon Bay, Wisconsin
29.    HC-1101 Kaliste Saloom Road, LLC
Lafayette Specialty Surgery Hospital
1101 Kaliste Saloom Road, Lafayette, Louisiana
30.    HCP-RTS, LLC
Indirect Owner of RTS Portfolio
 
31.    HC-52 North Pecos Road, LLC
RTS Portfolio
52 North Pecos Road, Henderson, Nevada
32.    HC-6879 US Highway 98 West, LLC
RTS Portfolio
6879 US Highway 98 West, Santa Rosa Beach, Florida
33.    HC-8991 Brighton Lane, LLC
RTS Portfolio
8991 Brighton Lane,
Bonita Springs, Florida
34.    HC-7751 Baymeadows Rd., E., LLC
RTS Portfolio
7751 Baymeadows Road East, Jacksonville, Florida
35.    HC-40055 Bob Hope Drive, LLC
RTS Portfolio
40055 Bob Hope Drive,
Rancho Mirage, California
36.    HC-77-840 Flora Road, LLC
RTS Portfolio
77-840 Flora Road,
Palm Desert, California



iii

--------------------------------------------------------------------------------





37.    HC-2234 Colonial Blvd., LLC
RTS Portfolio
2234 Colonial Boulevard,
Fort Myers, Florida
38.    HC-#2 Physicians Park Dr., LLC
RTS Portfolio
2 Physicians Park Drive, Frankfort, Kentucky
39.    HC-6160 S. Fort Apache Road, LLC
RTS Portfolio
6160 South Fort Apache Road, Las Vegas, Nevada
40.    HC-5829 29 Palms Highway, LLC
RTS Portfolio
58295 29 Palms Highway, Yucca Valley, California
41.    HC-187 Skylar Drive, LLC
RTS Portfolio
187 Skylar Drive,
Fairlea, West Virginia
42.    HC-1026 Mar Walt Drive, NW, LLC
RTS Portfolio
1026 Mar Walt Drive,
Fort Walton Beach, Florida
43.    HC-1120 Lee Boulevard, LLC
RTS Portfolio
1120 Lee Boulevard,
Lehigh Acres, Florida
44.    HC-6310 Health Pkwy., Units 100 & 200, LLC
RTS Portfolio
6310 Health Parkway,
Lakewood Ranch, Florida
45.    HC-601 Redstone Avenue West, LLC
RTS Portfolio
601 Redstone Avenue West, Crestview, Florida
46.    HC-2270 Colonial Blvd., LLC
RTS Portfolio
2270 Colonial Boulevard,
Fort Myers, Florida
47.    HC-860 Parkview Drive North, Units A&B, LLC
RTS Portfolio
860 Parkview Drive North,
El Segundo, California
48.    HC-800 East 68th Street, LLC
Landmark Hospital of Savannah
800 East 68th Street,
Savannah, Georgia
49.    HCP-PAM Warm Springs, LLC
Indirect Owner of PAM Warm Springs Portfolio
 
50.    HC-20050 Crestwood Boulevard, LLC
PAM Warm Springs Portfolio
20050 Crestwood Boulevard, Covington, Louisiana
51.    HC-101 James Coleman Drive, LLC
PAM Warm Springs Portfolio
101 James Coleman Drive, Victoria, Texas
52.    HC- 42074 Veterans Avenue, LLC
PAM Warm Springs Portfolio
42074 Veterans Avenue, Hammond, Louisiana
53.    HC-102 Medical Drive, LLC
PAM Warm Springs Portfolio
102 Medical Drive,
Victoria, Texas
54.    HC-1445 Hanz Drive, LLC
PAM Warm Springs Portfolio
1445 Hanz Drive,
New Braunfels, Texas
55.    HC-7502 Greenville Avenue, LLC
Walnut Hill Medical Center
7502 Greenville Avenue, Dallas, Texas



iv